

LEASE AGREEMENT BETWEEN
 
PALMOLIVE BUILDING RETAIL, LLC,
 
a Delaware limited liability company,
LANDLORD
AND
 
THE PRIVATEBANK AND TRUST COMPANY,
 
an Illinois banking association
 
TENANT
 
The Palmolive Building
 
919 North Michigan Avenue
 
Chicago, Illinois
 
DATED: July 2.2004
461545/C/10
 
FUNDAMENTAL LEASE INFORMATION
 
919 NORTH MICHIGAN AVENUE
 
CHICAGO, ILLINOIS
 
Lease Date:
 
July , 2004
 
Tenant:
 
THE PRIVATEBANK AND TRUST COMPANY
an Illinois banking association
 
Tenant's Address:
 
ION. Dearborn
Chicago, Illinois 60602
Attn: Chief Financial Officer
 
Landlord:
 
PALMOLIVE BUILDING RETAIL, LLC,
a Delaware limited liability company
 
Landlord's Address:
 
c/o Draper and Kramer, Incorporated
33 West Monroe; Suite 1900
Chicago, IL 60603
Attn: Forrest D. Bailey, President
 
Premises:
 
The space located on the ground and 2nd floor of the Building containing
approximately 4,800 rentable square feet as delineated on attached Exhibit
"A" (the "Premises").
 
Estimated Access Date
 
July 15, 2004
 
Term:
 
Fourteen (14) years, plus any applicable Renewal Terms (as defined in
Section 2.3)
 
Commencement Date:
 
See Section 2.1
 
Basic Rental (Section 3.1):
 
See Section 3.1
 
Security Deposit (Section 5):
 
None
 
Permitted Use (Section 7.1):
 
Banking and related financial services, subject to the existing restrictions
set forth in the Declaration of Covenants.
 
Trade Name:
 
The PrivateBank and Trust Company
 
Tenant's Share (Section
3.3(a)):
 
As of the execution of this Lease, 9.3% and subject to adjustment as
provided in Section 3.3(a).
 
This Fundamental Lease Information summarizes certain provisions of the Lease
and is intended to be
used for summary and reference purposes and shall be and constitute a part of
the Lease; however, in case
of any conflict between the Fundamental Lease Information and summary and the
actual body and text of
the Lease, the actual body and text of the Lease shall control
 

461545IC/10
 
TABLE OF CONTENTS

 
 
Page
 
Article 1
 
Premises 1
1.1
Description1
1.2
Reserved Areas 2
Article 2
Term3
2.1
Term 3
2.2
Delivery of Possession and Access4
2.3
Renewal Terms 5
Article 3
Rent 6
3.1
Basic Rental 6
3.2
Payment8
3.3
Tenant's Share of Ownership Taxes9
3.4
Common Area Charge 11
3.5
Delinquent Payment; Handling Charges14
Article 4
Security Deposit14
4.1
Security Deposit14
Article 5
Utilities14
5.1
Utilities14
5.2
Restoration of Services; Abatement14
Article 6
Improvements and Maintenance 15
6.1
Improvements; Alterations15
6.2
Repairs; Maintenance16
6.3
Performance of Work17
6.4
Mechanic's Liens 17
6.5
Union Labor18
6.6
Untenantability Caused By Landlord; Abatement of Rent 18
Article 7
Use and Operations18
7.1
Permitted Use18
7.2
Continuous Operations :..19
7.3
Exclusive19
7.4
Intentionally Omitted 20
7.5
Restriction on Certain Activities20
7.6
Damages20
7.7
Security 20
Article 8
Assignment and Subletting 20
8.1
Transfers 20
8.2
Recapture 22
8.3
Obligations With Respect to Transfer22
Article 9
Insurance 23
9.1
Insurance 23
9.2
Waiver of Negligence; No Subrogation24
9.3
Indemnity by Tenant 25

461545/C/10
 
9.4
 
Indemnity by Landlord 25
Article 10
10.1
Subordination and Attornment26
Subordination26
10.2
Attornment 26
10.3
Notice to Landlord's Mortgagee 26
Article 11
 
Article 12
12.1
Rules and Regulations26
 
Condemnation 27
Total Taking27
12.2
Partial Taking - Tenant's Rights 27
12.3
Partial Taking - Landlord's Rights 27
12.4
Award27
Article 13
13.1
Fire or Other Casualty27
Repair Estimate 27
13.2
Landlord's and Tenant's Rights 28
13.3
Landlord's Rights28
13.4
Repair Obligation29
Article 14
 
Article 15
15.1
Taxes 29
 
Events of Default 29
Events of Default 29
15.2
Remedies 30
15.3
Payment by Tenant; Non-Waiver 31
15.4
Default by Landlord 31
Article 16
 
Article 17
 
Article 18
 
Article 19
 
Article 20
 
Article 21
 
Article 22
22.1
Landlord's Lien32
 
Surrender of Premises 32
 
Holding Over 33
 
Certain Rights Reserved by Landlord33
 
Certain Rights Reserved for Second Floor Window Use/Release34
 
Hazardous Materials 35
 
Miscellaneous 37
Landlord Transfer 37
22.2
Landlord's Liability 37
22.3
Force Maj eure 37
22.4
Brokerage 3 8
22.5
Estoppel Certificates 38
22.6
Notices 39
22.7
Waiver of Jury/Attorney's Fees 39
22.8
Separability 39
22.9
Amendments; Binding Effect 39
22.10
Quiet Enjoyment 40
22.11
No Merger40
22.12
No Offer 40
22.15
Calendar Days 40

4615451C110
 
11
 
22.16 Entire Agreement 40
22.17 General Description of Services 40
22.18 Parking 41
22.19 ATM42
22.20 Authority 43
 
Exhibits and Riders


Rider 101- Early Termination Option
Rider 102 - Right of First Refusal
Exhibit A - Premises
Exhibit A-1 - Retail Parcel Legal Description Exhibit A-2 - Facade Parcel Legal
Description Exhibit B - Rules and Regulations
Exhibit C - Landlord's Work: As-Is
Exhibit D - Declaration of Covenants, Conditions and Easements Exhibit E -
Intentionally Omitted
Exhibit F - Work Letter
Exhibit G - Janitorial Services
Exhibit H - Signage
Exhibit I - Form Subordination and Non-Disturbance Agreement
461545/C/10
 
111
 
Page
Abatement 9
Access Date4
Additional Rent8
Affiliate 24
Asset Manager 37
Basic Rental 6
Building1
Casualty27
Commencement Date3
Common Area2
Common Area Charge 11
Corporate Transfer21
Customer Closing Notice32
Damage Notice28
Declaration of Covenants11
Elevator 3
Event of Default29
Facade Parcel 2
Final Statement of Common Area Charge12
Final Statement of Ownership Taxes11
Force Majeure37
Garage 41
Jurisdiction; Governing Law40
Landlord1
Landlord's Affiliates37
Landlord's Mortgagee26
Landlord's Obligations 17
Laws 1
Lease 1
Lobby 3
Loss 24
Monthly Basic Rental 8
Ownership Taxes 9
Permitted Use18
Premises 1
Premises Floor Area1
Prime Rate14
Property1
Renewal Notice5
Renewal Option 5
Renewal Term5
Rent8
Rentable Area of the Premises1
Rentable Area of the Retail Parcel1
4615451C110
 
iv
 
Reserved Second Floor Windows34
Retail Parcel1,2
Retail User 34
Stairway 3
Substantial Completion3
Taking 27
Tenant 1,30
Tenant Delays 3
Tenant's Obligations 17
Tenant's Share 9
Tenant's Share of Ownership Taxes 9
Term3
Termination Notice 32
Time is of the Essence 40
Total Completion 3
Tower Parcel 2
Transfer 20
4615451C110
 
V
 
LEASE
 
THIS LEASE (this "Lease") is made and entered into as of the 'aZ d~y of July,
2004, by and between PALMOLIVE BUILDING RETAIL, LLC, a Delaware limited
liability company ("Landlord"), and THE PRIVATEBANK AND TRUST COMPANY, an
Illinois banking association ("Tenant").
WITNESSETH:
 
ARTICLE 1 PREMISES
 
1.1 Description . Subject to the terms of this Lease, Landlord hereby leases to
Tenant, and Tenant hereby leases from Landlord that certain Premises in the
Retail Parcel (as hereinafter defined) shown on Exhibit "A" hereto attached and
made a part hereof, all part of the multi-story residential, office and retail
building commonly known as The Palmolive Building located at 919 North Michigan
Avenue in the City of Chicago, County of Cook, Illinois (the
"Building"), subject to the terms and conditions hereinafter set forth. The
mailing address of the Premises is 159 East Walton, Chicago, Illinois 60611.
Tenant shall use only that address as its mailing address. As used herein:
 
(a) "Laws" means any and all laws, statutes, ordinances, rules, regulations, or
the like, promulgated or issued by any governmental or other body with authority
over the Building.
 
(b)    "Premises" means that portion of the Building as defined in the
Fundamental Lease Information above.
 
(c) "Property" means the improvements comprising the Building (including,
without limitation, the Retail Parcel) and any additions or improvements
thereto, together with the land and air space upon and within which the Building
is located;
 
(d) "Rentable Area of the Premises" or "Premises Floor Area" shall be deemed to
be approximately 4,800 square feet, as measured in accordance with BOMA
standards, meaning to the center line of interior demising walls, to the
interior faces of all other walls and interior face of glass, and to the
interior finished surface of permanent outside/exterior walls without deduction
for structural columns or elevators and shafts; provided, however, that in all
circumstances, notwithstanding any contrary provisions in BOMA standards, (i)
the square footage of the elevator shaft and the stairway shaft at both the
first and second levels (measured from the center line of the walls of such
shafts) (ii) the area of the Tenant's exclusive first floor lobby shall be
included, and (iii) the Premises Floor Area shall not exceed 5,000 square feet.
 
(e)    "Rentable Area of the Retail Parcel" shall be deemed to be 51,344 square
feet; provided, however, that Landlord, in its sole discretion, may change the
size
461545/C/10
 
1
 
and dimensions of the Retail Parcel and, in such case, the Rentable Area of the
Retail Parcel shall be adjusted to equal the size, from time to time of the
Retail Parcel;


(f) "Retail Parcel" means the retail portion of the Building consisting of that
portion of the Building legally described in Exhibit "A-1"; provided, however,
that the Landlord may, in its sole discretion, change the size and dimensions
and configuration of the Retail Parcel by removing area therefrom or adding area
thereto (including, but not limited to, area on a different floor of the
Building, including the Premises, and/or area owned by an entity other than
Landlord) by fee, lease or assignment or by other transfer or conveyance;


(g)    "Facade Parcel" consisting of that portion of the Building legally
described in Exhibit "A-2".


(h)    "Tower Parcel" means all of the Building except the Retail Parcel and the
Facade Parcel.


1.2 Reserved Areas. Landlord specifically excepts from the area demised by this
Lease and reserves to itself (a) the exterior portions of the Premises and
Building, subject to Tenant's approved signage, (b) those portions of the
Premises occupied by structural columns and (c) such areas within the Premises
required for installation of utility, data and other lines, cables and other
installations required to service other tenants or occupants of the Building and
Property (provided that same are above the ceiling, within enclosed columns
and/or walls or below the floor of the Premises) and to maintain and repair same
(subject to Section 6.2[b] below), and no rights thereto are conferred upon
Tenant. Nothing in this Section 1.2 shall be deemed to limit the rights reserved
to Landlord pursuant to Article 19 hereof. Landlord also specifically excepts
and reserves to itself, unless otherwise specifically provided, all rights to
the land and improvements below the improved floor level of the Premises, to the
improvements and air rights above the Premises and to the land and improvements
located on and within the Common Area (as defined below). Landlord reserves the
right to make changes or revisions to the Building space plan, including, but
not limited to, additions to, subtractions from or rearrangements of the
Building plan, subject only to the provisions of Sections 6.6 and 22.10. This
Lease shall at all times be subject to the Declaration of Covenants.


Landlord further hereby grants to Tenant, for the benefit of Tenant, Tenant's
subtenants, licensees and concessionaires, and their respective officers, agents
and employees, the non-exclusive right, together with other occupants of the
Building and their respective subtenants, licensees, concessionaires, officers,
agents and employees to use for their intended purposes, the entire "Common
Area", for access only. For purposes of this Lease, "Common Area" shall be
deemed to include, without limitation, loading docks, freight elevators, service
corridor(s), bathrooms and storage areas made available through the Declaration
of Covenants by Landlord to, and used by, tenants of the Retail Parcel and those
areas of the Building to which the Tenant or other Tenants of the Retail Parcel
may have access including the corridors providing access to the aforesaid
bathrooms, the corridors providing access to the loading docks and pipes and
utilities serving the Retail Parcel. Tenant acknowledges and agrees that the
Common Area will be used by Tenant in common with Landlord and its agents and
contractors and other tenants,
461545/C/10
 
2
 
owners and occupants of the Building, and that Tenant's use thereof shall not
disturb or unreasonably interfere with such parties' use thereof.


Tenant shall not convey, carry, transport or otherwise move any goods,
merchandise, supplies, materials or the like through the interior Common Areas
of the Building, except through the freight elevators and the service corridors;
at no time and under no circumstances whatsoever, shall Tenant convey, carry,
transport or otherwise move such items through any lobby or tenant area.


Any provisions of this Section 1.2 which limit Tenant's right to signage are
subject to any other provision herein which permits signage of and for Tenant.
 
ARTICLE 2
 
TERM
 
2.1 Term. The Term of this Lease shall be fourteen (14) years, commencing on the
Commencement Date (as hereinafter defined), and expiring at 11:59 p.m. on the
day before the fourteenth (14th) anniversary of the Commencement Date (the
"Term", which definition shall include all renewals of the initial Term), unless
terminated earlier pursuant to the terms hereof. If the Commencement Date is not
the first day of a calendar month, then the Term shall be extended by the number
of days between the Commencement Date and the first day of the next month.
 
(a) Commencement Date. The "Commencement Date" shall be the earlier to occur of:
(a) the date on which Tenant opens business in, or conducts business from, the
Premises; and (b) the date of Total Completion (as hereinafter defined).
 
(b) Substantial Completion. "Substantial Completion" shall mean completion of
Landlord's Work except the following: (i) "punch list" items (being items and
repairs which can be, and which Landlord shall, complete within thirty (30) days
after the Commencement Date); (ii) the elevator serving Tenant's Premises (the
"Elevator"); (iii) the stairway from Tenant's lobby to the second floor (the
"Stairway") ; and (iv) the first floor lobby of the Premises (the "Lobby") .
Notwithstanding anything herein to the contrary, Substantial Completion shall be
deemed to have occurred on the date upon which Substantial Completion would have
occurred except for delays ("Tenant Delays") caused by, resulting from or
relating to Tenant's (or its contractors', agents', employees' or invitees')
presence in the Premises or any other actions, delays or failures to act of
Tenant (or its contractors, agents, employees or invitees). Landlord shall give
reasonable notice of any Tenant Delays.
 
(c) Total Completion. "Total Completion" shall mean completion of Landlord's
Work, including the Elevator, the Stairway and the Lobby, except for punch list
items, provided that the Premises shall meet the requirements of the first
grammatical sentence of Section 6.1 hereof. Landlord shall attempt to achieve
Total Completion by November 1, 2004. Notwithstanding anything herein to the
contrary, Total Completion shall be deemed to have occurred on the date upon
which Total Completion would have occurred except for Tenant Delays.
4615451C110
 
3
 
2.2    Delivery of Possession and Access.


(a) Early Access Date. Tenant shall have the nonexclusive right to access to the
Premises prior to the Commencement Date, upon the date ("Access Date") that is
the later to occur of July 1, 2004, and the date of execution and delivery
hereof, solely for the purpose of performing Tenant's Work (as defined in the
Work Letter attached hereto and made a part hereof as Exhibit "F" to the Lease)
and preparing the Premises for the conduct of business thereat, (e.g., moving
furniture, installing equipment and the like). All provisions of this Lease
shall apply to such access prior to the Commencement Date, except that Tenant
shall not be required to pay Rent (as hereinafter defined) until the
Commencement Date otherwise occurs and such rent abatement periods as provided
in this Lease shall have expired. Tenant shall carry all insurance required
hereunder and shall indemnify, defend and hold harmless Landlord and its agents
and employees from and against any and all claims, demands, liabilities,
damages, actions, losses, costs and expenses, including (but not limited to)
reasonable attorneys' fees, arising out of or in connection with Tenant's early
entry upon the Premises hereunder unless caused by the negligence or willful
misconduct the Landlord. Notwithstanding anything to the contrary contained in
this Lease, except as otherwise expressly provided in the Work Letter, Tenant
shall be responsible for and shall pay prior to delinquency all charges for
water, gas, heat, light, electricity, power, sewer, telephone, alarm system,
janitorial and other services or utilities serving, used in or upon the Premises
related to such early access.
 
(b) Non-Interference. Tenant shall conduct its business, construction,
improvement or other use or occupancy of the Premises in a manner that does not
interfere with or delay completion of Landlord's Work or any other work in, on
or around the Building. Any delay in Substantial Completion of Landlord's Work
caused by any Tenant Delays shall extend the time for Landlord's performance of
Landlord's Work, and any time period relating thereto, ty one (1) day for each
day of delay so caused
 
(c) Possible Penalties for Late Total Completion of Landlord's Work. If Landlord
fails to achieve Total Completion of Landlord's Work by November 1, 2004 (and
deliver the Premises in the required condition), which date shall be extended
for each day of delay due to Force Majeure (as defined in Section 22.3 below)
and any Tenant Delays, then if Tenant is unable to open for business or conduct
business from the Premises by reason of Landlord's failure to achieve Total
Completion, Tenant shall have abatement of Monthly Basic Rental (as hereinafter
defined), Tenant's Share of Common Area Charge and Tenant's Share of Ownership
Taxes of two (2) days for each day after November 1, 2004 through the date of
Total Completion; provided, however, if on or after November 1, 2004 (but prior
to the date of Total Completion) Tenant shall be able to, or shall, open for
business in, or conduct any business from, the Premises, then for thirty (30)
days thereafter (or until the date of Total Completion, if sooner), the rent
abatement shall be only one (1) day for each day that Landlord fails to achieve
Total Completion. If Tenant asserts such a right to abatement, Tenant shall,
nonetheless, pay all Rent until Landlord either agrees with Tenant's assertion
in writing or a judgment is rendered by a court of competent jurisdiction; if
Landlord does not dispatch written notice of its disagreement with a Tenant
assertion of a right to abatement within ten (10) business days after receiving
written notice of Tenant's such assertion, Landlord shall be deemed to have
agreed with such assertion and Tenant shall be entitled to such abatement. If
Landlord fails to achieve Total Completion of Landlord's Work by January 15,
2005, which date shall be extended for any delay
461545/C/10
 
4
 
resulting from Force Majeure and/or any Tenant Delays, Tenant, at its option,
may terminate the Lease after ten (10) business days' prior written notice to
Landlord. Notwithstanding the foregoing, if Landlord achieves Total Completion
of Landlord's Work within ten (10) business days after Landlord's receipt of the
Tenant's election to terminate, the notice of termination shall be deemed null
and void and the Lease shall remain in full force and effect.


2.3 Renewal Terms._ Subject to the further provisions of this Section, Tenant
shall have the option (the "Renewal Option") to renew this Lease for two (2)
additional successive periods of five (5) years each (each a "Renewal
Term"), commencing on the day immediately following the last day of the Initial
Term, or First Renewal Term, as the case maybe.
 
(a) Tenant, at its option, may exercise the applicable Renewal Option by giving
written notice thereof to Landlord not less than twelve (12) months prior to the
last day of the Term provided in Section 2.1 of the Lease or First Renewal Term,
as the case may be. Tenant's notice of its exercise of a Renewal Option is a
"Renewal Notice")".
 
(b) All terms and conditions of this Lease shall apply during the Renewal Term,
except that: (i) Landlord shall not provide any allowances nor be required to
effect any improvements to the Premises (other than Landlord's repair and
maintenance obligations hereof); and (ii) the Basic Rental for each years of any
such Renewal Term shall be based on the amounts set forth in Section 3.1 for
such Renewal Term.
 
(c) If at the time when Landlord receives a Renewal Notice or on the date of the
commencement of a Renewal Term, Tenant shall be in material or monetary default
under this Lease (after the expiration of the applicable notice and cure
period), Landlord shall have the right, by giving written notice thereof to
Tenant, to cancel the applicable Renewal Option with respect to such Renewal
Term and any exercise of such Renewal Option by Tenant. In the event of such
cancellation, Tenant shall have no right, and Landlord shall have no obligation,
to renew this lease pursuant to any Renewal Option, and the Lease shall
terminate at the end of the initial Term or the First Renewal Term, as the case
maybe.
 
(d) If Tenant fails to exercise a Renewal Option within the time required, such
failure shall automatically cancel such and any Renewal Option, and Tenant shall
have no right, and Landlord shall have no obligation, to renew this Lease
pursuant to such and any Renewal Option. If Tenant assigns or transfers any
portion of its interest in this lease [other than a Corporate Transfer (as
hereinafter defined)] or sublets more than 25% of the Premises, then
notwithstanding anything contained herein to the contrary, such assignment,
transfer or sublease shall automatically cancel any Renewal Option which has not
then been exercised and automatically cancel any previous exercise of any
Renewal Option unless the subject Renewal Term has already then commenced. In
the event of any such cancellation, Tenant shall have no further rights under
this Section.
461545/C/10
 
5
 
ARTICLE 3
RENT


3.1 Basic Rental. Tenant agrees to pay Landlord as "Basic Rental" hereunder the
amounts computed, from time to time, during each relevant time period of the
Term as set forth below ("Time Period"), the product of the Annual Basic Rental
(per square foot) set, forth below for the Premises and the Rentable Area of the
Premises. The Annual Basic Rental on a per square foot basis from time to time
for each Time Period during the Term of the Lease is as follows:
 
Initial Term - Annual Basic Rental
 
Time Period
 
Annual rate per square
 
foot of Rentable Area
 
From the Commencement Date* through and
including the last day of the 12th full calendar
month of the Term
 
 
$46.30*
 
 
From the first day of the 13th month of the
Term through and including the 24th full
calendar month of the term
 
 
$46.80
 
 
From the first day of the 25th month of the
Term through and including the 36th full
calendar month of the Term
 
 
$47.30
 
 
From the first day of the 37th month of the
Term through and including the 48th full
calendar month of the Term
 
 
$47.80
 
 
From the first day of the 49th month of the
Term through and including the 60th full
calendar month of the Term
 
 
$48.30
 
 
From the first day of the 61" month of the
Term through and including the 72nd full
calendar month of the Term
 
 
$48.80
 
 
From the first day of the 73rd month of the
Term through and including the 84th full
calendar month of the Term
 
 
$49.30
 
 
From the first day of the 85th month of the
Term through and including the 96th full
calendar month of the Term
 
$49.80
 

4615451C110
 
6
 
Time Period    Annual rate per square foot of Rentable Area




From the first day of the 97th month of the    $50.30 Term through and including
the 108th full calendar month of the Term


From the first day of the 109th month of the    $50.80 Term through and
including the 120th full calendar month of the Term


From the first day of the 121St month of the    $51.30 Term through and
including the 132nd full calendar month of the Term


From the first day of the 133rd month of the    $51.80 Term through and
including the 144th full calendar month of the Term


From the first day of the 145th month of the    $52.30 Term through and
including the 156th full calendar month of the Term


From the first day of the 157th month of the    $52.80 Term through and
including the 168th full calendar month of the Term
 
*subject to any applicable abatement as set forth in Section 3.2 First Renewal
Term - Annual Basic Rental Time Period    per sq. ft.


From the first day of the 169th month of the    $53.30 Term through and included
in the 180th full calendar month of the Term.


From the first day of the 181St month of the    $53.80 Term through and
including the 192nd full calendar month of the Term


From the first day of the 193rd month of the    $54.30 Term through and
including the 204th full calendar month of the Term
461545/C/10
 
7
 
Time Period
per sq. ft.
 
From the first day of the 205th month of the
 
$54.80
Term through and including the 216th full
calendar month of the Term
 
From the first day of the 217th month of the
 
$55.30
Term through and including the 228th full
calendar month of the Term
 
 
Second Renewal Term - Annual Basic Rental
 
Time Period
 
per sq. ft_
 
From the first day of the 229th month of the
 
$55.80
Term through and included in the 240th full
calendar month of the Term.
 
From the first day of the 241" month of the
 
$56.30
Term through and including the 252nd full
calendar month of the Term
 
From the first day of the 253'd month of the
 
$56.80
Term through and including the 264th full
calendar month of the Term
 
From the first day of the 265th month of the
 
$57.30
Term through and including the 276th full
calendar month of the Term
 
From the first day of the 277th month of the
 
$57.80
Term through and including the 288th full
calendar month of the Term
 

3.2 Payment. (a) In General. Tenant shall timely pay to Landlord the Basic
Rental, the Tenant's Share of Ownership Taxes (defined below), the Common Area
Charge (defined below) and all additional sums to be paid by Tenant (such
Ownership Taxes, Common Area Charge and additional sums being sometimes referred
to collectively as "Additional Rent") to Landlord under this Lease
(collectively, together with the Basic Rental hereinafter called the "Rent")"),
without deduction or set off (except as otherwise set forth in this Lease), at
Landlord's address provided for in this Lease or as otherwise specified by
Landlord in writing. Basic Rental shall be payable in monthly installments at
the rate of one twelfth (1/12) of the annual Basic Rental (the "Monthly Basic
Rental") in advance for each calendar month during the Term. Monthly Basic
Rental shall be payable on the later to occur of the Commencement
461545/C110
 
8
 
Date and the date any rent abatement periods as provided in this Lease have
expired. The Monthly Basic Rental for any partial month at the beginning of the
Term shall be equal to the product of 11365 of the annual Basic Rental in effect
during the partial month and the number of days in the partial month from and
after the Commencement Date, and shall be due on the Commencement Date.


(b) Abatement Notwithstanding the foregoing, and provided Tenant is not in
material or monetary default under any of the terms of this Lease (after the
expiration of the applicable notice and cure periods), the Monthly Basic Rental,
Tenant's Share of Common Area Charge and Tenant's Share of Ownership Taxes shall
be abated from the Commencement Date (or in the event the Commencement Date is
not the first day of a calendar month, the first (1St) day of the first full
calendar month after the Commencement Date) and such abatement shall continue
through the last day of the third (3T d) full calendar month after the
Commencement Date.
 
3.3 Tenant's Share of Ownership Taxes. In addition to the Basic Rental and all
other sums payable under this Lease to Landlord, Tenant agrees to pay to
Landlord an amount equal to "Tenant's Share of Ownership Taxes" for each
calendar year or portion thereof during the Term, except during the Rent
Abatement Period. "Tenant's Share of Ownership Taxes" shall be equal to the
product obtained by multiplying the Ownership Taxes, as defined below, by
Tenant's Share, as defined below as of the day of assessment. Tenant's Share of
Ownership Taxes payable by Tenant during 2005 shall be the lesser of the actual
per square foot rate of Ownership Taxes for the calendar year 2005 and $9.00 per
square foot multiplied by the Rental Area of the Premises. Landlord makes no
representation nor warranty as to Tenant's Share of Ownership Taxes for any
year. As used herein:
 
(a) "Tenant's Share" shall be a fraction the numerator of which shall be the
Premises Floor Area and the denominator of which shall be the total number of
square feet of constructed gross leasable floor area in the Retail Parcel as
prescribed above. As of the execution of this Lease, it is anticipated that
Tenant's Share shall be the percentage set forth in Fundamental Lease
Information and that same shall be adjusted by Landlord upon the completion of
Tenant's Plans and Specifications (as defined in Exhibit "F") based on a
remeasurement of the Premises by Landlord's and Tenant's architects in
accordance with the standards set forth in Section 1.1(d). Tenant's Share shall
be proportionately adjusted by Landlord from time to time to reflect any
reconfiguration, reallocation, addition or subtraction of space comprising the
Retail Parcel or any portion thereof (including, without limitation, any real
estate parcel tax division or redivision. Any adjustment shall be set forth in
an amendment to this Lease prepared by Landlord and executed by Landlord and
Tenant.
 
(b) "Ownership Taxes" shall mean all taxes and assessments of every kind and
nature which Landlord shall pay or are payable during or become obligated to pay
in a calendar year (which shall be consistently applied throughout the Term),
because of, in connection with or arising from (i) the ownership, leasing or
operation of the Retail Parcel (as configured or defined from time to time) or
the land upon which the Retail Parcel (or the Building of which it is a part) is
located or (ii) the ownership, leasing or operation of the New Parcels (as
hereinafter defined) or the land upon which the New Parcel (or the Building of
which it is a part) is located, -or (iii) the Declaration of
461545/C/10
 
9
 
Covenants (as defined below), all in accordance with subparagraphs (A), (B), (C)
and (D) following:


(A) The amount of special taxes or special assessments (amortized over the
longest reasonable time permitted without penalty) to be included in Ownership
Taxes shall be limited to the amount of the installment, plus any interest
(other than penalty interest) thereon, of such special tax or special assessment
required to be paid during the calendar year in respect of which Ownership Taxes
are being determined.
 
(B) The amount of tax or excise levied by the State of Illinois, or the City of
Chicago, or any political subdivision of either, on rents or other income from
the Retail Parcel, New Parcels, and allocated pursuant to the Declaration of
Covenants shall be included in Ownership Taxes; provided, however, that the
amount payable by Tenant with respect to Ownership Taxes deriving from this
subparagraph (B) shall not exceed an amount equal to the tax rate multiplied by
the Rent paid by Tenant.
 
(C) Notwithstanding anything contained herein to the contrary, there shall be
excluded from Ownership Taxes all income taxes, excess profit taxes, corporate
franchise, capital stock, inheritance or estate taxes, license fees, inspection
fees and permit fees except to the extent expressly included in Ownership Taxes
herein.
 
(D) All reasonable costs, fees and expenses including, without limitation,
attorney's fees and appraisal costs incurred by Landlord in connection with
contesting the amount or validity of Ownership Taxes and the prosecution of any
tax under tax appeal with respect to Ownership Taxes and all interest and
penalties; if any, accruing in connection therewith. Provided that Tenant timely
pays Tenant's Share of Ownership Taxes, Tenant shall not be required to
reimburse Landlord for any late payments or charges imposed for late payment of
Ownership Taxes.
 
Concurrently with its payment of the applicable installment of Monthly Basic
Rental, Tenant shall pay to Landlord on the first day of each month during the
Term (after the expiration of any rent abatement periods) an amount equal to
one-twelfth (1/12) of Ownership Taxes as reasonably estimated by Landlord for
the calendar tax year for which such estimated payment of Ownership Taxes will
be made, multiplied by the Tenant's Share. Tenant agrees to pay monthly
installments of Tenant's Share of Ownership Taxes from and after the
Commencement Date based on the aforesaid estimates. Landlord within its
reasonable discretion from time to time may revise Landlord's estimate of
Ownership Taxes by notice to Tenant and Tenant shall thereafter pay to Landlord
an amount equal to one-twelfth (1/12) of Landlord's revised estimate multiplied
by Tenant's Share. If the Commencement Date is a day other than the first day of
a calendar month, the Tenant's Share of Ownership Taxes for the first partial
calendar month of the Term shall be prorated on the basis of the number of days
of the Term that are within that month, as a fraction of the total number of
days in that month.
461545/C/10
 
10
 
Landlord shall deliver to Tenant a copy of the general real estate tax bill and
other applicable tax bills or invoices for amounts included within Ownership
Taxes for each real estate tax year or portion thereof for which Ownership Taxes
are levied, assessed or otherwise imposed hereunder as and when the bills become
available, but not later than May 1St of the year following the year for which
such tax payments were made by Tenant. Such bills shall be accompanied by a
statement from Landlord showing Tenant's estimated payments of Ownership Taxes
made with respect to the calendar year covered by the bills being delivered to
Tenant and the actual amount of Tenant's Share of Ownership Taxes for such year
(the "Final Statement of Ownership Taxes"). If Tenant's Share of Ownership Taxes
for any calendar year is greater than the installments paid by Tenant on account
thereof, then Tenant shall pay Landlord the deficiency within thirty (30) days
after receipt of such statement. If such statement shows that the payments made
by Tenant exceed Tenant's Share of Ownership Taxes, then Landlord shall apply
such excess to installments of Rent next becoming due from Tenant under this
Lease, except at the end of the Term Landlord shall refund any overpayment of
Tenant's Share of Ownership Taxes along with the applicable Final Statement of
Ownership Taxes. Additionally, if Landlord receives a refund of Ownership Taxes
for any period that relates to a portion of the Term which Tenant has made a
contribution thereto, Landlord shall appropriately and promptly refund Tenant.
The refund and payment obligations hereunder shall survive the expiration or
earlier termination of this Lease. There will be no duplication in charges to
Tenant by reason of any provision in this Lease setting forth Tenant's
obligation to reimburse Landlord for Ownership Taxes.
 
3.4 Common Area Charge. In addition to the Basic Rental and all other amounts
payable hereunder, Tenant shall pay to Landlord for each calendar year or
portion thereof during the Term (after the expiration of any rent abatement
periods) an annual common area charge (the "Common Area Charge") equal to
Tenant's Share, as defined in Section 3.3 above, of all costs allocable and
attributable to, and incurred by, Landlord to operate, maintain and keep in good
repair the Retail Parcel in Landlord's reasonable judgment, any parcels created
from a reconfiguration, reallocation, addition, subtraction of all or part of
the Retail Parcel which contain all or part of the Premises ("New Parcels"), and
the Common Area, including, without limitation, (a) costs of insurance, (b) the
charges of any independent contractor who, under contract with Landlord or its
representatives, does any of the work of operating, maintaining or repairing the
Retail Parcel, any New Parcels or Common Area, (c) costs of supplies, sundries
and utilities, legal and accounting expenses, (d) a reasonable charge for
Landlord's overhead, management and administrative expenses, (e) management fees
not to exceed 4% of gross rental, (f) any other expense or charge, whether or
not herein mentioned, which in accordance with generally accepted accounting and
management principles would be considered as an expense of maintaining,
operating or repairing the Retail Parcel, any New Parcels or Common Area or any
part thereof, and (g) all costs or expenses arising from or incurred in
connection with Landlord's obligations as owner of the Retail Parcel or the
obligations of the owner of any New Parcels, under the Declaration of Covenants,
Conditions, Restrictions and Easements for 919 North Michigan Avenue, Chicago,
Illinois dated May 30, 2001, as may be amended from time to time (the
"Declaration of Covenants""). A copy of the Declaration of Covenants, Conditions
and Easements which is in effect on the date of this Lease is attached hereto as
Exhibit "D". Tenant's Share of the Common Area Charge payable with respect to
2005 shall not exceed the lesser of the actual per square foot rate of the
Common Area Charge for the calendar year 2005 and $6.20 per square foot
multiplied by the Rentable Area of the Premises. Landlord makes no
461545/C/10
 
11
 
representation or warranty as to Tenant's Share of the Common Area Charge for
any year of the Lease Term. Tenant acknowledges that Landlord may incur such
expenses generally for the Retail Parcel and any New Parcels or on a
Building-wide or Property-wide basis, and that Landlord's reasonable allocation
or an allocation in compliance with the Declaration of Covenants of such
expenses to the Retail Parcel or any New Parcels, Common Area or to Tenant
shall be binding for all purposes, absent manifest error or fraud.


Landlord and Tenant shall reconcile the payments made by Tenant in respect of
the Common Area Charge against Landlord's actual expenses, as set forth in
Landlord's written statement (the "Final Statement of Common Area Charge") to
Tenant given within one hundred twenty (120) days following the end of each
calendar year. If the Commencement Date is a day other than the first day of a
calendar month, the Common Area Charge for the first partial calendar month of
the Term shall be prorated on the basis of the number of days of the Term that
are within that month, as a fraction of the total number of days in that month.


Common Area Charges shall not include (i) depreciation and amortization costs
(except as otherwise expressly set forth herein); (ii) ground lease payments
(iii) costs of advertising or promoting for lease space in the Building (iv)
legal fees or accounting fees incurred in negotiating leases or enforcing the
obligations of tenants or other occupants under other leases in the Building
(including, but not limited to, collecting rents); (v) costs attributed to
maintaining Landlord in good standing as a limited liability company; (vi) any
costs for which Landlord is reimbursed by way of insurance, service contracts or
warranties; (vii) cost of repairs, alterations or replacements caused by the
exercise of the rights of eminent domain or fire or other casualty; (viii) the
cost of any special services rendered which are not generally rendered to other
tenants in the Retail Parcel; (ix) allowances, concessions and other costs and
expenses incurred in completing, fixturing, furnishing, renovating or otherwise
improving, decorating or redecorating space for tenants (including Tenant),
other occupants or prospective tenants or other occupants of the Building, or
vacant, leasable space in the Building; (x) costs incurred in connection with
the sale, financing, refinancing, mortgaging, selling or change of ownership of
the Building, including brokerage commissions, attorneys' and accountants' fees,
closing costs, title insurance premiums, transfer taxes and interest charges;
(xi) costs or expenses of utilities directly metered to tenants of the Retail
Parcel or New Parcels or payable separately by such tenants, and the costs of
providing electricity to any space in the Retail Parcel or New Parcels which is
leased, other than the Premises; (xii) all amounts that would otherwise be
included in Common Area Charges which are paid to any affiliate of Landlord, the
Building management company or any affiliate of the Building management company
to the extent (other than to a de minimis extent) the costs of such services
exceed market rates for such services in the North Michigan Avenue submarket of
Chicago, Illinois rendered by persons or entities of similar skill, competence
and experience; (xiii) any costs for which any tenant in the Retail Parcel has
been charged separately or any costs for which any tenant would have been
charged separately had such tenant's lease contained the same terms and
provisions as this Lease; (xiv) any penalties or liquidated damages that
Landlord pays to Tenant under this Lease or to any other tenants in the Building
under their respective leases; (xv) the cost of clean up or damage due to the
presence or release of any Hazardous Materials (as defined in Article 19 below),
including asbestos and polychlorinated biphenyls, except to the extent placed on
the Premises or in the Retail Parcel by Tenant; (xvi) any costs, fines or
penalties incurred due to violations by Landlord of any governmental rule or
authority; costs or expenses (including fines, penalties and interest)
4615451C110
 
12
 
incurred due to late payments or due to the negligence or willful misconduct of
Landlord or Landlord's agents, employees or contractors; (xvii) to the extent
any costs that are otherwise includable in Common Area Charges are incurred with
respect to the Retail Parcel, Tower Parcel, and any other properties there shall
be excluded from Common Area Charges a percentage (as reasonably determined by
Landlord) thereof that is properly allocable to such other parcels or
properties, as the case may be; (xviii) costs and expenses incurred in
connection with disputes with consultants, management agents, or incurred in the
negotiations or disputes with purchasers or mortgagees of the Building; (xix)
costs of overtime or other expenses to Landlord in curing its defaults or other
violations of Landlord of any lease or agreement to which Landlord is a party;
(xx) mortgage principal, fees, late penalties, interest or amortization payments
on any loans, including loans secured by mortgages on the Premises; (xxi)
salaries of employees of Landlord above the level of building manager; (xxii)
capital expenditures except the following: (a) those incurred to effect a
reduction in Common Area Charges and (b) those incurred to effect compliance
with Laws which became effective, or applicable to the Building, the Retail
Parcel, any New Parcels or the Premises after the date hereof, which capital
improvements shall be amortized over their useful life, with interest at two
percent (2%) over the Prime Rate (as defined in Section 3.5 below) on the
unamortized amount of such expenditures; (xxiii) management office expenses;
(xxiv) costs of or related to paintings, sculptures and other art work; and
(xxv) "takeover expenses" (i.e., expenses incurred by Landlord with respect to
space located in another building of any kind or nature in connection with the
leasing of space in the Building.. There will be no duplication in charges to
Tenant by reason of any provision in this Lease setting forth Tenant's
obligation to reimburse Landlord for Common Area Charges. In no event shall
Landlord collect from all tenants obligated to contribute to Common Area Charges
an aggregate amount in excess of one hundred percent (100%) of the actual Common
Area Charges; Common Area Charges shall be net of any abatement, discount or
credit that Landlord may receive.
 
Tenant or its agent shall have the right to examine Landlord's books and records
for purposes of confirming the accuracy of the Common Area Charge at any time
during normal business hours, upon two days written notice, within one hundred
twenty (120) days following Tenant's receipt of Landlord's Final Statement of
Common Area Charges. Tenant shall not be entitled to defer or withhold any
payment of Rent subject to the inspection right granted pursuant to this
paragraph. If it is determined and agreed that Tenant has paid more than its
share of the Common Area Charges, then Tenant shall have a credit against Rent
next due and payable in the amount of such overpayment (or same shall be
refunded to Tenant if at the end of the Term); if it is determined and agreed
that Tenant has not paid its full share of the Common Area Charges, then Tenant
shall pay the deficiency within thirty (30) days after such determination. If it
is determined and agreed that Landlord has charged Tenant Common Area Charges
which exceed by five percent (5%) the actual Common Area Charges, then Landlord
shall pay the reasonable costs of the audit conducted by Tenant (including
travel if the books are not made available in Chicago, Illinois); in such event,
Tenant may, if it has not already done so, conduct an audit and inspection of
Landlord's books and records for the three (3) prior years. If Tenant shall not
have notified Landlord in writing of its intention to review the books and
records concerning a Common Area Charge within the one hundred twenty (120)
days, then Tenant shall have waived any such right and the statement submitted
by Landlord shall be deemed correct and accepted by Tenant, except as otherwise
expressly provided for herein. In the event of a dispute as to the amount of
Tenant's Share of Common Area Charges which cannot be resolved by the parties
461545/C/10
 
13
 
within thirty (30) days after Tenant presents its written position (which must
be presented and include documentation within one hundred fifty (150) days after
receipt of Landlord's statement setting forth Common Area Costs) an independent,
nationally recognized accounting firm approved by Landlord and Tenant shall be
retained to effect an audit the results of which shall be binding on Landlord
and Tenant, with the cost of such audit being born by Landlord only if the audit
discloses an overcharge of more than five percent (5%) of the actual Common Area
Charges.


3.5 Delinquent Payment; Handling Charges. All payments required of Tenant
hereunder which are more than five (5) days past due, shall bear interest from
the date due until paid at per annum the rate of interest equal to two percent
(2%) above the prime rate (the "Prime Rate") of interest in effect on the date
of payment at the Bank One, NA or its successor; after the second event of a
payment being more than five (5) days past due in any one calendar year or the
third event in any two consecutive calendar years, Tenant shall pay to Landlord
within ten (10) days following receipt of written demand from Landlord a fee
equal to five percent (5%) of any delinquent payment occurring during the
twenty-four (24) months after such second or third occurrence, as the case may
be, to reimburse Landlord for its cost and inconvenience incurred as a
consequence of Tenant's delinquency. In no event, however, shall the charges
permitted under this Section 3.5 or elsewhere in this Lease, to the extent they
are considered to be interest under law, exceed the maximum lawful rate of
interest.
 
4.1
 
ARTICLE 4
SECURITY DEPOSIT
Security Deposit. Intentionally omitted.
 
ARTICLE 5 UTILITIES
 
5.1 Utilities. Tenant shall pay for all utility services used at the Premises
whether or not separately metered or submetered to the Premises, including,
without limitation, gas, water, sewer and electricity. Landlord agrees that
electricity serving the Premises shall be separately metered. Tenant shall apply
to the applicable utility company or municipality to establish an account for
such services if directly metered promptly upon its execution of this Lease and
shall be responsible for prompt payment of all costs in connection with such
utility services promptly upon receipt of an invoice therefor, whether from the
appropriate utility company, or Landlord in the case of submetered utilities. If
any such services are not separately metered to Tenant, Tenant shall pay a
reasonable share of all charges for utilities jointly metered with other
premises. Tenant's share shall be such equitable proportion as reasonably
determined by Landlord.
 
5.2 Restoration of Services; Abatement. Landlord shall use reasonable efforts to
restore any utility or other service that becomes unavailable. Such
unavailability shall not, however, render Landlord liable for any damages caused
thereby, be a constructive eviction of Tenant, constitute a breach of any
implied warranty, or, entitle Tenant to any abatement of Rent
461545/C/10
 
14
 
of any other of Tenant's obligations hereunder. Notwithstanding the foregoing,
in the event any interruption in electricity, gas, water or other utility
services to the Premises or the Building (i) is due solely to the negligence or
willful misconduct of Landlord, its employees, agents or contractors and results
other than from fire or other casualty, (ii) shall continue unabated for
seventy-two (72) consecutive hours and (iii) shall materially impair the
operation of Tenant's business at the Premises and Tenant ceases doing business
in the Premises, or a portion thereof, then Rent due hereunder shall abate fully
or on a proportionate basis, as the case may be,
effective as of the date such interruption commenced and shall continue to abate
until such service is restored.




ARTICLE 6
IMPROVEMENTS AND MAINTENANCE


6.1 Improvements; Alterations. Tenant is taking possession of the Premises in
its "as-is" condition, subject to the Total Completion of Landlord's Work and
further subject to the Premises being (i) free of any prior occupant's or
Landlord's personal property and in broom clean condition, (ii) free of
Hazardous Materials and structural defects, and, (iii) all systems that serve
the Premises shall be in good condition and working order. Landlord's Work shall
be completed in compliance with all applicable codes, rules, regulations and
ordinances. Any additional improvements to the Premises shall be installed at
Tenant's expense only in accordance with plans and specifications which have
been previously submitted to and approved in writing by Landlord, which approval
shall not have been unreasonably withheld, delayed or conditioned. Tenant shall
complete the build-out of a first class financial institution in accordance with
the terms of the Work Letter attached here to as Exhibit "F", on or before such
date which is the earlier of (1) the date on which Tenant opens business in, or
conducts business from, the Premises, or (2) the date which is sixty (60) days
after the Commencement Date. No alterations or physical additions in or to the
Premises may be made without Landlord's prior written consent, which shall not
be unreasonably withheld, conditioned or delayed and the approval, if
applicable, of the City of Chicago, and any other body with authority over the
Building, the Premises or Tenant's activities, any landmarks commission or
authority (including, but not limited to, the Commission on Chicago Landmarks)
and any person or entity, other than Landlord whose approval is required
pursuant to the Declaration of Covenants, provided, however, that after the
Commencement Date, Tenant may make alterations within the Premises which are not
structural, do not adversely affect any Building system or the Common Area and
are not outside the Premises with an aggregate cost of less than $50,000.00 in
any lease year, without Landlord's prior consent, but Tenant shall, within
thirty (30) days after completion of such non-structural alterations, provide
Landlord with advice thereof and plans and specifications therefor if so
prepared. Landlord may, however, withhold its consent in its sole and absolute
discretion to any alteration or addition that would affect the Building's
structure, facade or Common Area (including, without limitation, any access to
lobby, access to lobby areas, freight elevators or service contracts) or any of
its HVAC, plumbing, electrical, or mechanical systems (including, without
limitation, Building sprinkler and alarm systems) or which requires approval by
any person or entity other than Landlord pursuant to the Declaration of
Covenants. Tenant shall not paint or install exterior lighting or decorations,
signs, awnings, window or door lettering, or advertising media of any type on or
visible from the exterior of the Premises without the prior written consent of
Landlord, which shall not be unreasonably
461545/C/10
 
15
 
withheld or delayed; provided, however, Landlord may withhold its consent to any
painting or installation (including, without limitation, signage and awnings)
which would affect the appearance of the exterior of the Building or of any
Common Area of the Building or which are visible from the street.
Notwithstanding the foregoing, but subject to (a) Landlord's approval which
shall not be unreasonably withheld or delayed, (b) the approval of the City of
Chicago, the Alderman of the Ward in which the Building is located and any
landmarks commission or authority (including, but not limited to the Commission
on Chicago Landmarks) and (c) the approval of any person or entity (other than
Landlord), whose approval is required by the Declaration of Covenants, Landlord
will install, at Tenant's expense, or may permit Tenant to install, signage for
the operation of Tenant's business at the Building of the following nature, type
and location (i) an identification plaque at the Michigan/Walton corner
approximately 36 inches by 22 inches of look, style and the like reasonably
approved by Landlord and Tenant alternatively, Landlord shall use commercially
reasonable efforts to permit Tenant's name to appear on a clock at the
Michigan/Walton corner which may be installed in the location shown on Exhibit
"H" attached hereto and made a part hereof; and (ii) tasteful identification
signs on the door to Tenant's lobby and on the pane immediately above such door,
which signs may be backlit with low intensity white lights but shall not contain
any colored, flashing or neon light. All signage shall be mutually acceptable to
Landlord and Tenant and must be consistent in all respects with the signage of
other tenants of the Retail Parcel. All alterations, additions, or improvements
made in or upon the Premises shall, at Landlord's option, either be removed by
Tenant prior to the end of the Term (and Tenant shall repair all damage caused
thereby), or shall remain on the Premises at the end of the Term without
compensation to Tenant. In the event Tenant desires to leave any of its
alterations, additions or improvement on the Premises at the time of expiration
or sooner termination of this Lease, Tenant shall send written notice to
Landlord requesting the same prior to the installation of such alterations,
additions or improvements and Landlord shall determine, in writing, within ten
(10) business days after receipt of Tenant's request, whether Tenant shall be
allowed to leave such alterations, additions or improvements on the Premises at
the time of expiration or sooner termination of this Lease. All alterations,
additions, and improvements shall be constructed, maintained, and used by
Tenant, at its risk and expense, in accordance with all Laws. Landlord's
approval of the plans and specifications therefor shall not be a representation
by Landlord that such alterations, additions, or improvements comply with any
law. Nothing contained herein shall be construed as to give Tenant any rights
make any alternations, additions or improvements which in any way affect the
Facade Parcel, other than the signage rights granted to Tenant in this Section
6.1.
 
6.2 Repairs; Maintenance. Tenant shall maintain the Premises in a clean, safe,
and operable condition, and shall not permit or allow to remain any waste or
damage (other than ordinary wear and tear and damage caused by fire or other
casualty) to any portion of the Premises. Tenant's obligations hereunder shall
include without limitation:
 
(a)    Keeping the storefronts, entry doors and the interior of the Premises in
first-class condition and repair.
 
(b) Keeping in good condition and repair all equipment, systems, facilities and
fixtures (including, but not limited to, hardware and heating, cooling,
ventilating, electrical, plumbing and other mechanical facilities and elevators)
located in and
461545/C/10
 
16
 
exclusively serving the Premises irrespective of location of any portion of such
equipment, fixtures or systems;


(c)    Replacing all window glass and door glass broken in the Premises; and


(d)    Maintain in good, clean and first class order and repair, all trade
fixtures, tenant furnishings and property belonging to or installed by Tenant.


All structural elements of the Building, including the roof, sidewalk and Common
Area, shall be maintained by Landlord or as otherwise as provided in the
Declaration of Covenants and, except as otherwise herein provided, Tenant shall
have no responsibility therefor except to pay such portion of the cost thereof
as is included in the Common Area Charge. Notwithstanding anything contained
herein to the contrary, but subject to the provisions of Paragraph 9.2 hereof,
Tenant shall pay for the cost of repairing or replacing, subject to Landlord's
reasonable direction and supervision, any damage to the Premises, the Retail
Parcel, the Building and the Property caused by Tenant, Tenant's transferees, or
their respective agents, contractors, or invitees. If Tenant fails to make such
repairs or replacements within fifteen (15) days after the occurrence of such
damage (or thirty (30) days, if such repairs or replacements cannot be completed
with in 15 days despite reasonable diligence), then Landlord may make the same
at Tenant's cost, following five (5) days notice. If any such damage occurs
outside of the Premises, then Landlord may elect to repair such damage at
Tenant's expense, rather than having Tenant repair such damage. The cost of all
repair or replacement work performed by Landlord under this Section 6.2 shall be
paid by Tenant to Landlord within ten (10) days after Landlord has invoiced
Tenant therefor.
 
6.3    Performance of Work.
 
(a) Landlord's Obligations. All work described in this Article 6, except such as
is specifically required or permitted to be performed by Tenant, shall be
performed only by Landlord. Landlord shall use commercially reasonable efforts
to minimize interference with Tenant's business operations and shall diligently
seek to complete such work.
 
(b) Tenant's Obligations. All work to be performed by Tenant pursuant to this
Article 6, shall be performed only by contractors and subcontractors approved in
writing by Landlord (which approval shall not be unreasonably withheld,
conditioned or delayed). Tenant shall cause all contractors and subcontractors
to procure and maintain insurance coverage naming Landlord, its mortgagee and
owners of the Facade Parcel and Tower Parcel and such other parties as
reasonably directed by Landlord as an additional insured against such risks, in
such amounts, and with such companies as Landlord may reasonably require. All
such work shall be performed in accordance with all legal requirements and in a
good and workmanlike manner so as not to damage the Premises, the Building, or
the components thereof.
 
6.4 Mechanic's Liens. Tenant shall not permit any mechanic's liens to be filed
against the Premises, the Retail Parcel, the Building or the Property for any
work performed, materials furnished, or obligation incurred by or at the request
of Tenant. If such a lien is filed, then Tenant shall, within thirty (30) days
after Landlord has delivered notice of the filing thereof
461545/C/10
 
17
 
to Tenant, either pay the amount of the lien or diligently contest such lien and
deliver to Landlord a bond or other security reasonably satisfactory to
Landlord. If Tenant fails to timely take either such action, then Landlord may
pay the lien claim, and any amounts so paid, including expenses and interest,
shall be paid by Tenant to Landlord within thirty (30) days after Landlord has
invoiced Tenant therefor.
 
6.5 Union Labor. Tenant covenants and agrees that all contractors and
subcontractors at any tier performing any construction, repair, refurbishment or
restoration, including, without limitation, tenant improvements, build-out,
alterations, additions, improvements, renovations, repairs, remodeling, painting
and installations of fixtures, mechanical, electrical, plumbing, data, security,
telecommunication, low voltage or elevator equipment or systems or other
equipment, or with respect to any other construction work in, on, or to the
Property shall: (i) be bound by and signatory to a collective bargaining
agreement with a labor organization (a) whose jurisdiction covers the type of to
be performed on the Property, and (b) who is affiliated with the Building and
Construction Trades Department on of the AFL-CIO; and (ii) each such contractor
or subcontractor shall observe area standards for wages and other terms and
conditions of employment, including fringe benefits.
 
6.6 Untenantability Caused By Landlord; Abatement of Rent. In the event that,
for a period of three (3) consecutive business days, solely and directly due to
the negligence or willful misconduct of Landlord, its agents, employees or
contractors, the Premises are untenantable and not used by Tenant or access to
the Premises is blocked then Rent shall thereafter abate until such obstruction
is removed or the Premises are no longer untenantable or Tenant uses the
Premises. To the extent that less than all of the Premises are so made
untenantable and not used by Tenant or access to a portion of the Premises are
so denied, then the abatement of Rent shall be pro rata in accordance with the
number of square feet which are untenantable and not used by Tenant or to which
access is denied.
 
ARTICLE 7
 
USE AND OPERATIONS
 
7.1 Permitted Use. Tenant shall use and occupy the Premises only for the purpose
of the operation of a first class banking facility and related offices for
commercial banking business and related financial services, subject to the
existing lease restrictions set forth in Exhibit E and those restrictions set
forth in the Declaration of Covenants, and for no other purpose (the "Permitted
Use"). Tenant shall at all times operate the Premises with the standards of
quality, service and cleanliness of a first-class financial institution. Tenant
shall not use or permit upon the Premises anything that will invalidate any
policies of insurance now or hereafter carried on the Retail Parcel, the Facade
Parcel, the Tower Parcel, the Building or the Property. Tenant shall pay all
extra insurance premiums which may be caused by the use which Tenant shall make
of the Premises. Tenant shall not in any manner deface or injure the Retail
Parcel, the Facade Parcel, the Tower Parcel, the Building or any part thereof or
overload the floors of the Premises; provided, however, that the Tenant shall
have such signage rights as specifically approved and permitted elsewhere
herein. Tenant shall not do anything or permit anything to be done upon the
Premises in any way tending to create a nuisance, or tending to disturb any
other tenant or
4615451CI10
 
18
 
occupant of the Retail Parcel, the Tower Parcel, the Building or the occupants
of neighboring property or tending to injure the reputation of the Retail Parcel
or the Building. Tenant shall promptly comply with all Laws, including, but not
limited to, all governmental, health and police requirements and regulations
affecting Tenant's actions or its specific use of the Premises and the
cleanliness, safety, occupancy and use of same, as well as the covenants and
terms of the Declaration of Covenants. Tenant shall not use the Premises for
lodging or sleeping purposes or for any immoral or illegal purposes.
 
7.2 Continuous Operations. Tenant agrees to operate one hundred percent (100%)
of the Premises during the entire Term of this Lease at least during Tenant's
banking hours (which shall be substantially the same hours as other locations of
Tenant are in operation and are, currently, 8:30 a.m. - 4:30 p.m. Monday through
Friday, excluding nationally and locally recognized banking holidays), and to
conduct its business at all times in a first-class, reputable manner,
maintaining at all times staff sufficient to operate the Premises in such
manner. Tenant shall not use the areas adjacent to the Premises for business
purposes, except as herein expressly permitted. Tenant agrees that all receiving
and delivery of goods and equipment and all removal of supplies, equipment,
trash and garbage shall be made only by way of the areas provided therefor by
Landlord and in accordance with reasonable procedures and at the hours
reasonably specified, from time to time, by Landlord.
 
Notwithstanding the foregoing, in the event that at any time during the Term,
Tenant ceases to operate in the Premises for a period in excess of 60 days (the
"Closure Period"), such shall be an Event of Default and, in addition to its
other remedies, and not in lieu thereof, Landlord shall have the right at any
time after the expiration of the Closure Period to terminate this Lease upon
thirty (30) days written notice to Tenant. In the event Landlord exercises its
right to terminate this Lease pursuant to this Section, then this Lease shall
terminate on the 30th day after Landlord delivers notice to Tenant and Tenant
shall deliver possession of the Premises to Landlord in the condition as
prescribed in Section 17 hereof (such date being the "Recapture Date");
provided, however, that the Closure Period shall not include any reasonable
period of time that Tenant is not operating in the Premises because (i) it is
effecting an approved remodeling or improvement thereof, or (ii) it is effecting
an approved sublease, assignment, or Corporate Transfer not requiring Landlord's
consent, or (iii) for periods when the Premises are not tenantable and not used
by Tenant by reason of Force Majeure, fire or other casualty, or condemnation.
Upon the Recapture Date neither party shall have any further obligations or
liabilities with regard to this Lease, however, both parties shall remain
responsible and liable to each other for all of their respective obligations
hereunder which accrue up to or survive the termination of this Lease.
 
7.3 Exclusive Use. Provided that (i) Tenant is not then in material or monetary
default under this Lease (after the expiration of any applicable notice and cure
periods), (ii) Tenant has not assigned, sublet or hypothecated its interest in
the Lease, and (iii) Tenant is continuously operating on the Premises for its
Permitted Use (except as otherwise expressly provided for in this Lease),
Landlord shall not lease any space in the Retail Parcel to any banking
institution, banking facility, trust company, mortgage banking function, or
investment advisor. The forgoing exclusive shall not apply to brokerage or
insurance firms. Notwithstanding the foregoing, the Landlord may effect the
following: (a) leases of single, individual offices to non-related users in a
shared office environment even if such individuals provide financial and/or
461545/C/10
 
19
 
investment advisory services; and (b) offices not to exceed 500 square feet
located above the second floor of the Building for any use except a banking
facility.


7.4    Intentionally Omitted.


7.5    Restriction on Certain Activities,. Intentionally omitted.
7.6    Damages. Intentionally omitted.


7.7 Security. No owner of any portion of the Building (including, but not
limited to, Landlord) has any obligation or responsibility whatsoever to provide
or oversee security or security services for the Premises; but any such owner
may, in its sole discretion, provide security or retain a security service for
other portions of the Building. Tenant (for itself, its employees and agents and
any person claiming through Tenant) hereby releases Landlord and Landlord's
employees, agents and managers from, and waives any and all claims for loss of
or damage to person or property sustained by Tenant (or any employees or agents,
or any person claiming through Tenant) relating to, resulting from or in any way
deriving from the effectiveness, sufficiency, insufficiency or absence of
security or security services for or with respect to the Premises or the
Building.
 
ARTICLE 8
 
ASSIGNMENT AND SUBLETTING


8.1    Transfers.
 
8.1.1 Consent. Except and as otherwise expressly provided in Section 8.1.2
below, Tenant shall not, without the prior written consent of Landlord, which
shall not be unreasonably withheld, directly or indirectly, effect or do any of
the following (any of the events listed in this Section 8.1 (a) through 8.1(d)
being a "Transfer"):
 
(a)    assign, transfer, or encumber this Lease or any estate or interest
herein, whether directly or by operation of law;
 
(b)
 
sublet any portion of the Premises;
 
(c)    grant any license, concession, or other right of occupancy of any portion
of the Premises; or
(d)    permit the use of the Premises by any parties other than Tenant.
 
8.1.2 Certain Transfers without Consent. Notwithstanding anything to the
contrary contained in this Lease, Landlord's consent shall not be required for,
but Landlord shall be given notice within thirty (30) days following such
transfer, the merger, acquisition of, consolidation or reorganization of or sale
of substantially all the assets or equity of Tenant; provided, however, as
follows: (a) unless the surviving entity of the merger, acquisition,
consolidation or reorganization, or the purchaser of substantially all of the
assets or equity of Tenant becomes the Tenant under this Lease and accepts, in
writing, all of the obligations and
461545/C/10
 
20
 
responsibilities of Tenant, the Landlord's consent shall be required; and (b) a
Transfer in the nature of the foregoing is required by government or regulatory
action, rule, regulation, order or the like, shall require the consent of
Landlord pursuant to Section 8.1.3 hereof. In addition, Tenant shall have the
right to assign this Lease or sublet all or a portion of the Premises without
Landlord's consent to a parent, subsidiary or affiliate of Tenant, in which
event, Tenant shall remain liable under this Lease; provided that Tenant shall
deliver to Landlord at the time of said assignment or sublet the following
information with respect to the assignee or sublessee: name and address; and
contact person with phone number. A transfer permitted pursuant to this
paragraph of Section 8.1.2 or consented to as required hereby shall be a
"Corporate Transfer."
 
Further, notwithstanding the foregoing, it shall be deemed to be, and shall be,
an unpermitted assignment, sublet or transfer of this Lease if such transfer
does not satisfy the standards articulated in Section 8.1.3(i). Further, the
provisions of Section 8.3.1 shall apply to any such permitted transfer of
assignment.
 
8.1.3 Procedure to Obtain Consent. If Tenant requests Landlord's consent to a
Transfer, then Tenant shall provide Landlord with a written description of all
terms and conditions of the proposed Transfer, copies of the proposed
documentation, and the following information about the proposed transferee: name
and address; reasonably satisfactory information about its business and business
history; its proposed use of the Premises; banking, financial, and other credit
information; general references sufficient to enable Landlord to determine, in
its sole discretion, the proposed transferee's creditworthiness and character;
and such other information as Landlord may reasonably require. In determining
whether to give or withhold its consent to any assignment or subletting of the
Premises requiring Landlord's consent, Landlord may base such determination
upon, among other things, its reasonable conclusions as to whether or not the
proposed assignee or subtenant (i) is creditworthy, (ii) has a good reputation
in the business community, (iii) does not engage in business similar to those of
other tenants in the Building, and (iv) is not another tenant of the Building.
Concurrently with Tenant's notice of any request for consent to a Transfer,
Tenant shall pay to Landlord a fee of $2,000.00 to defray Landlord's expenses in
reviewing such request, and Tenant shall also reimburse Landlord immediately
upon request for its reasonable attorneys' fees incurred in connection with
considering any request for consent to a Transfer. Notwithstanding anything in
this Section 8.1.3, nothing herein shall be construed as granting to any third
party the rights of a third-party beneficiary, so as to entitle such third party
to seek or enforce the provisions of (i) through (iv) above if Landlord
exercises its right to waive any of those criteria. For purposes of this Article
8, a proposed assignee or subtenant shall be deemed to be "creditworthy," if it
has a net worth of at least Twenty Five Million Dollars ($25,000,000). If
Landlord fails to dispatch a written response to a request for such a consent
within ten (10) business days after receipt of such request from Tenant, then
the request shall be deemed approved and Landlord's consent to have been given.
 
8.1.4 Prerequisites to and Effects and Requirements of Consent. The Tenant, as
assignor or transferor, shall remain liable for the performance of all
obligations under this Lease notwithstanding any Transfer, except for a
Corporate Transfer. Notwithstanding anything contained in this Lease to the
contrary, Landlord's consent to a proposed Transfer, except for a Corporate
Transfer, may be withheld if, in the exercise of Landlord's reasonable judgment,
(i) the proposed purchaser, assignee, sublessee or transferee will not be
engaging in
4615451C/10
 
21
 
the Permitted Use at the Premises, or any other use acceptable to Landlord in
its reasonable judgment appropriate for a North Michigan location and not
directly competing with any existing tenants, (ii) as of the date of such
transfer, the proposed purchaser, assignee, sublessee or transferee is not
creditworthy, or (iii) at the time the Transfer is requested or at the time said
Transfer is to be effective, the current Tenant shall be in material or monetary
default of any of its obligations under the Lease which are not cured within the
applicable notice and cure period, if any.
 
8.2 Recapture. Except with respect to a Corporate Transfer, Landlord may, within
twenty (20) days after submission of Tenant's written request for Landlord's
consent to an assignment or subletting, provide Tenant with written notice of
its election to cancel this Lease as to the portion of the Premises proposed to
be sublet or assigned as of the date the proposed Transfer is to be effective.
Tenant may rescind its transfer request within ten (10) business days after
receipt of Landlord's notice and this Lease shall continue in full force and
effect. If Landlord cancels this Lease as to any portion of the Premises, then
this Lease shall cease for such portion of the Premises and Tenant shall pay to
Landlord all Rent accrued through the cancellation date relating to the portion
of the Premises covered by the proposed Transfer, and Tenant shall be released
from a continuing obligations accruing thereafter except calculations or
recalculations of Taxes and Operating Expenses. If during the first seven (7)
years of the initial Term Tenant proposes a financial institution which will use
the Premises solely in accord with the Permitted Use and Landlord recaptures the
Premises, then the Landlord shall reimburse Tenant for the unamortized (using
straight line amortization over a period of ten (10) years, or such shorter time
as is the useful life of any particular item or element, starting at the
Commencement Date) cost of improvements to the Premises paid by Tenant which are
for the specific use by such a financial institution and which cannot be removed
from the Premises; within thirty (30) days after the Commencement Date, Tenant
shall provide Landlord with a statement and all documentation establishing the
cost of Tenant's Work to the Premises paid for by Tenant. Thereafter, Landlord
may lease such portion of the Premises to the prospective transferee (or to any
other person) without liability to Tenant. Notwithstanding anything to the
contrary contained herein, Landlord may not exercise the recapture rights
provided for in this Section 8.2 if the proposed subletting is for less than
twenty five percent (25%) of the Premises and terminates not less than three (3)
years prior to the end of the remaining term (without giving effect to any
renewal or extension right).
8.3    Obligations With Respect to Transfer.
 
8.3.1 Assumption; No Release. If Landlord consents to a proposed Transfer, then
the proposed transferee shall deliver to Landlord a written agreement whereby it
expressly assumes the Tenant's obligations hereunder accruing after the
effective date of the Transfer; however, the transferee in connection with a
merger, reorganization or consolidation of Tenant, any combination required by a
court, or governmental or regulatory authority, or sale of substantially all of
the assets of Tenant to an affiliate of Tenant must expressly agree to assume
the past, current and future obligations of Tenant hereunder. Any transferee of
less than all of the space in the Premises shall be liable only for obligations
under this Lease that are properly allocable to the space subject to the
Transfer for the period of the Transfer. Landlord's consent to a Transfer shall
not release the transferor Tenant from its obligations under this Lease, but
rather Tenant and its transferee shall be jointly and severally liable therefor.
Landlord's consent
461545/C/10
 
22
 
to any Transfer shall not waive Landlord's rights as to any subsequent
Transfers. If an Event of Default occurs while the Premises or any part thereof
are subject to a Transfer, then Landlord, in addition to its other remedies, may
collect rent due and owing directly from such transferee and apply and credit
such rent against Rent. Tenant authorizes its transferees to make payments of
rent directly to Landlord upon receipt of notice from Landlord to do so.


8.3.2 Additional Compensation. Except for a permitted transfer pursuant to
Section 8.1.2., Tenant shall pay to Landlord, immediately upon receipt thereof,
fifty percent (50%) of the excess of (a) all compensation (including, but not
limited to rent, percentage rent, real estate tax charges, insurance charges,
common area maintenance charges, license fees, commissions or other fees and
charges) received by Tenant from or for a Transfer, less the out-of-pocket costs
reasonably incurred by Tenant with unaffiliated third parties in connection with
such Transfer (i.e., brokerage, reasonable attorneys' fees, rent abatements,
commissions, allowances, tenant finish work, and other lease concessions) over
(b) the Rent allocable to the portion of the Premises covered thereby.
 
ARTICLE 9 INSURANCE


9.1    Insurance.
 
9.1.1 Tenant. Tenant shall maintain throughout the Term the following insurance
policies:
 
(a) commercial general liability insurance in amounts of not less than a
combined single limit of $5,000,000 or such other amounts as Landlord may from
time to time reasonably require, insuring Tenant, Landlord, Landlord's agents
and their respective affiliates, and the owners of the Facade Parcel and the
Tower Parcel of the Building and the mortgagees of the Retail Parcel, the Facade
Parcel and the Tower Parcel as additional insureds against all insurable
liability causing injury to or death of a person or persons or damage to
property arising from the use and occupancy of the Premises,
 
(b)    insurance covering the full replacement value of Tenant's property and
improvements, and other property (including property of others) in the Premises,
 
(c)    contractual liability insurance sufficient to cover Tenant's indemnity
obligations hereunder,
 
(d) worker's compensation insurance, as required by law, with Employer's
Liability Insurance in a limit of no less than $500,000 for each accident, per
employee for disease and policy aggregate for disease,
(e)    business interruption insurance, and
(f)    plate glass insurance covering the plate glass in and on the Premises.
 
Provided that Tenant's net worth is greater than $25,000,000, Tenant may self
insure with respect to subsections (e) and (f) hereof.
461545/C110
 
23
 
Tenant's insurance shall provide primary coverage to Landlord when any policy
issued to or covering Landlord provides duplicate or similar coverage, and in
such circumstance Landlord's policy will be excess over Tenant's policy and
noncontributory. Insurance coverage to be provided by Tenant may be in the form
of blanket or umbrella coverage. Tenant shall furnish to Landlord copies of
certificates of such insurance and such other evidence reasonably satisfactory
to Landlord of the maintenance of all insurance coverages required hereunder,
and Tenant shall obtain a written obligation on the part of each insurance
company to notify Landlord at least ten (10) days for cancellation because of
nonpayment of premium and thirty (30) days before cancellation, other
termination or a material change of any such insurance policies. All such
insurance policies shall be in form, and issued by companies, reasonably
satisfactory to Landlord. The term "affiliate" shall mean any person or entity,
directly or indirectly, controlling, controlled by, or under common control with
the party in question.
 
9.1.2 Landlord. Landlord shall maintainn throughout the Term the following
insurance policies; which insurance may be part of umbrella policies or included
in insurance packages that cover other portions of the Building:
 
(a) Commercial General Liability insurance in amounts of not less than a
combined single limit of $5,000,000 against liability for injury to or death of
a person or persons occurring only in the Common Area, and
(b)    Insurance covering the full replacement cost of the Retail Parcel.
9.2    Waiver of Negligence; No Subrogation.
 
(a) Landlord and Tenant each waives any claim, recovery, action or cause of
action it might have against the other (and Tenant hereby waives and releases
any claim it might have against the owners of the Tower Parcel of the Building)
for damage to or theft, destruction, loss, or loss of use of any property (a
"Loss"), to the extent the same is required to be insured against pursuant to
this Article 9 or elsewhere in this Lease or is actually insured against under
any insurance policy that covers the Building, the Retail Parcel, the Property,
the Premises, Landlord's or Tenant's fixtures, personal property, leasehold
improvements, or business, regardless of whether the negligence of the other
party (or any agent, employee, contractor, customer or invitee of such other
party) caused such Loss. Landlord's and Tenant's waivers hereunder shall not,
however, include any deductible amounts on insurance policies carried by the
other or to any coinsurance penalty which either may sustain. Each party shall
cause its insurance carrier to endorse all applicable policies waiving the
carrier's rights of recovery under subrogation or otherwise against the other
party.
 
(b) In addition to and without limiting or being limited by any other releases
or waivers of claims in this lease, but rather in confirmation and furtherance
thereof, to the extent not prohibited by law, Landlord, Landlord's
beneficiaries, the managing agent of the Property, the owners of the Facade
Parcel and the Tower Parcel and their respective agents, members, managers,
officers, directors, partners and employees shall not be liable, and Tenant
hereby waives and releases them from any liability, for any injury to or death
of any person or injury or damage to or theft, robbery, pilferage, loss or loss
of the use of any property, sustained by Tenant or by other persons due to the
Property or any part thereof or any appurtenances thereof
461545/C110
 
24
 
becoming out of repair, or due to the happening of any accident or event in or
about any part of the Property or the Premises, or due to any act or neglect of
any tenant or occupant of the Property or of any other person; and the foregoing
provision shall apply particularly, but not exclusively, to damage caused by
gas, electricity, snow, frost, steam, sewage, sewer gas or odors, fire, water or
by the bursting or leaking of pipes, faucets, sprinklers, plumbing fixtures and
windows, and shall apply without distinction as to the person whose act or
neglect was responsible for the damage and whether the damage was due to any of
the causes specifically enumerated above or to some other cause of an entirely
different kind; provided however, that Tenant does not waive or release
Landlord, Landlord's beneficiaries, the managing agent of the Property and their
respective agents, partners, contractors and employees from liability for their
respective negligence or willful misconduct which causes any injury to or death
of any person.


(c) In addition to and without limiting or being limited by any other releases
or waivers of claims in this lease, but rather in confirmation and furtherance
thereof, to the extent not prohibited by law, and notwithstanding the provisions
of this lease granting Landlord and certain others keys and/or access to the
Premises, and also notwithstanding that Landlord may or does establish security
controls or regulations from time to time, Tenant further agrees that all
personal property, monetary deposits or other deposits of value, in or upon the
Premises, or in or upon loading docks, receiving and holding areas, freight
elevators or other areas of the Property, shall be at the risk of Tenant only,
and that Landlord, Landlord's beneficiaries, the managing agent of the Property
and their respective agents, partners and employees shall not be liable, and
Tenant hereby waives and releases them from any liability, for any injury or
damage thereto or theft, robbery, pilferage, loss or loss of the use thereof;
provided however, that Tenant does not waive or release Landlord, Landlord's
beneficiaries, the managing agent of the Property and their respective agents,
partners, contractors and employees from liability for their respective
negligence or willful misconduct which causes any injury to or death of any
person.


9.3 Indemnity by Tenant. Subject to Section 9.2, and to the extent a Loss is not
covered by insurance, Tenant shall defend, indemnify, and hold harmless
Landlord, and the owners of the Facade Parcel and the Tower Parcel of the
Building and their representatives and agents, members, managers, officers,
directors, partners and employees from and against all claims, demands,
liabilities, causes of action, liability, fine, penalty, suits, judgments, and
expenses (including attorneys' fees) for any loss arising from any occurrence on
the Premises, the Retail Parcel, the Facade Parcel, the Tower Parcel, the
Building and the Property caused or contributed to by Tenant and/or from
Tenant's failure to perform its obligations under this Lease, other than to the
extent caused or alleged to be caused by the negligence or willful misconduct of
Landlord or its agents, employees or contractors. This indemnity provision shall
survive the termination or expiration of this Lease.


9.4 Indemnity by Landlord. Subject to Section 9.2, and to the extent a loss is
not covered by insurance, Landlord will indemnify, defend and hold harmless
Tenant, and its representatives and agents, members, managers, officers,
directors, partners and employees from and against all claims, demands,
liabilities, causes of action, liability, fine, penalty, suits, judgment and
expenses (including attorney's fees) for any loss arising from an occurrence on
the Premises or in the Building or on the Property caused by the negligence or
willful misconduct of Landlord or its agents, employees or contractors. This
indemnity provision shall survive the termination or expiration of this Lease.
461545/C/10
 
25
 
ARTICLE 10
SUBORDINATION AND ATTORNMENT


10.1 Subordination. Subject to the terms of this Section 10.1, this Lease shall
be subordinate to any deed of trust, mortgage, or other security instrument, or
any ground lease, master lease, or primary lease, that now or hereafter covers
all or any part of the Premises (the mortgagee under any such mortgage or the
lessor under any such lease is referred to herein as a "Landlord's
Mortgagee") and the Declaration of Covenants. Any Landlord's Mortgagee may
elect, at any time, unilaterally, to make this Lease superior to its mortgage,
ground lease, or other interest in the Premises by so notifying Tenant in
writing. Notwithstanding the foregoing, Landlord shall deliver to Tenant a
Non-Disturbance Agreement from Landlord's Mortgagee existing as of the date
hereof in the form attached hereto and made a part hereof as Exhibit "I";
further, Landlord shall use commercially reasonable efforts to procure from any
future Landlord's Mortgagee a non-disturbance agreement in commercially
reasonable form as acceptable to Landlord's Mortgagee, and Tenant shall not be
obligated to subordinate this Lease to any such Landlord's Mortgagee unless it
receives such a Non-Disturbance Agreement.
 
10.2 Attornment. Subject to Tenant's receipt of a Non-Disturbance Agreement in
commercially reasonable form acceptable to Landlord's Mortgagee, Tenant shall
attorn to any party succeeding to Landlord's interest in the Premises, whether
by purchase, foreclosure, deed in lieu of foreclosure, power of sale,
termination of lease, or otherwise, upon such party's request, and shall execute
such agreements confirming such attornment as such party may reasonably request.
 
10.3 Notice to Landlord's Mortgagee. Tenant shall not seek to enforce any remedy
it may have for any default on the part of the Landlord without first giving
written notice by certified mail, return receipt requested, specifying the
default in reasonable detail, to any Landlord's Mortgagee whose address has been
given to Tenant, and affording such Landlord's Mortgagee a reasonable
opportunity to perform Landlord's obligations hereunder.
 
ARTICLE 11
 
RULES AND REGULATIONS
 
Tenant shall comply with the rules and regulations of the Retail Parcel which
are attached hereto as Exhibit "B". Landlord may, from time to time, reasonably
change such rules and regulations for the safety, care, or cleanliness of the
Retail Parcel and related facilities, provided that such changes will not
unreasonably interfere with Tenant's use of the Premises and shall not diminish
Tenant's rights or increase Tenant's obligations under this Lease. Tenant shall
be responsible for the compliance with such rules and regulations by its
employees, agents, and invitees.
461545/C110
 
26
 
ARTICLE 12
CONDEMNATION


12.1 Total Taking. If the entire Building, Retail Parcel, Premises, or any New
Parcels are taken by right of eminent domain or conveyed in lieu thereof (a
"Taking"), this Lease shall terminate as of the date of the Taking.


12.2 Partial Taking - Tenant's Rights. If any part of the Premises, the Retail
Parcel or Building becomes subject to a Taking and such Taking will prevent
Tenant from conducting its business in the Premises in a manner reasonably
comparable to that conducted immediately before such Taking for a period of more
than ninety (90) days, then Tenant may terminate this Lease as of the date of
such Taking by giving written notice to Landlord within thirty (30) days after
the Taking, and Rent shall be apportioned as of the date of such Taking. If
Tenant does not terminate this Lease, then Rent shall be abated on a reasonable
basis as to that portion of the Premises rendered untenantable by the Taking.


12.3 Partial Taking - Landlord's Rights; If more than 25%, but less than all, of
the Premises, the Retail Parcel or the Building becomes subject to a Taking, or
if Landlord is required to pay any of the proceeds received for a Taking to a
Landlord's Mortgagee, then Landlord may terminate this Lease by delivering
written notice thereof to Tenant within thirty (30) days after such Taking, and
Rent shall be apportioned as of the date of such Taking. If Landlord does not so
terminate this Lease, then this Lease will continue, but if any portion of the
Premises has been taken, Rent shall abate as provided in the last sentence of
Section 12.2, and Landlord shall pay to Tenant the following: (a) the
unamortized (using straight line amortization over a period of ten (10) years,
or such shorter time as is the useful life of any particular item or element,
starting at the Commencement Date) cost of improvements to the Premises made and
paid for by Tenant which cannot be removed, all reduced by any amount received
by Tenant from insurance, condemnation award or the like. Any such costs that
Tenant shall seek to recover (including, but not limited to those referred to in
this Section and in Section 8.2) shall be specified in detail and shall be
substantiated to Landlord's reasonable requirements.


12.4 Award. If any Taking occurs, then Landlord shall receive the entire award
or other compensation for (a) the land on which the Retail Parcel or other
parcel is situated, (b) the Retail Parcel, (c) any New Parcel, and (d) other
improvements taken, provided, however, Tenant may separately pursue a claim
against the condemnor for the value of Tenant's personal property which Tenant
is entitled to remove under this Lease (but because of the condemnation is
unable to move such property), moving costs, loss of business, and other claims
it may have.




ARTICLE 13
FIRE OR OTHER CASUALTY


13.1 Repair Estimate. If the Premises, the Retail Parcel or the Building are
damaged by fire or other casualty (a "Casualty") such that Tenant is prevented
from conducting its business in the Premises in a manner reasonably comparable
to that conducted immediately before such Casualty, Landlord shall, within sixty
(60) days after such Casualty, deliver to
4615451C110
 
27
 
Tenant Landlord's or Landlord's architect's good faith estimate (the "Damage
Notice") of the time needed to repair the damage caused by such Casualty.


13.2 Landlord's and Tenant's Rights. If a material portion of the Premises, the
Retail Parcel, any New Parcels, or the Building is damaged by Casualty such that
Tenant is prevented from conducting its business in the Premises in a manner
reasonably comparable to that conducted immediately before such Casualty, and
Landlord estimates that the damage caused thereby cannot be repaired within two
hundred seventy (270) days after the Casualty, then either Tenant or Landlord
may terminate this Lease by delivering written notice to the other of its
election to terminate within thirty (30) days after the Damage Notice has been
delivered to Tenant. If Tenant does not so timely terminate this Lease, then
(subject to Section 13.3) Landlord shall repair (or cause the repair of) to a
similar condition existing immediately prior to the date of such damage to the
Retail Parcel, the Premises or any New Parcels and exercise its best efforts to
cause the repair of the other portions of the Building (to the extent
permitted), as the case may be, as provided below, and Rent for the portion of
the Premises rendered untenantable and not used by Tenant or inaccessible by the
damage shall be abated on a prorata basis, in proportion to the amount of
untenantable and not used by Tenant or inaccessible space, from the date of
damage until the completion of the repair, unless Tenant caused such damage, in
which case, Tenant shall continue to pay Rent, without abatement, to the extent
Landlord does not receive rent loss insurance proceeds with respect thereto.


Tenant shall have right to terminate if Landlord estimates it will take less
than 270 days but Landlord's repairs take longer than 270 days; provided,
however, that Tenant's termination right pursuant to this sentence shall
terminate if not exercised by written notice to Landlord within thirty (30) days
after the 300th day. Any such termination notice shall be void if Landlord
completes the repairs within thirty (30) days after receipt thereof, unless
Tenant has signed a long-term lease for other premises and has, after such 270th
day, given Landlord at least fifteen (15) days written notice of its intent to
execute such a lease in which case the termination notice will be effective upon
Tenant's execution of such a long-term lease if the repairs are not complete
before signing of such lease, but no sooner than the expiration of such fifteen
(15) day period.


13.3 Landlord's Rights. If a Casualty damages a material portion of the
Building, the Retail Parcel or any New Parcels and Landlord makes a good faith
and commercially reasonable determination that restoring such damage would be
uneconomical, or if the insurance proceeds paid to, and retained by, Landlord do
not cover 95% of the cost to effect such repairs to substantially the same
condition that existed immediately prior to such damage, then Landlord may
terminate this Lease by giving written notice of its election to terminate
within thirty (30) days after the Damage Notice has been delivered to Tenant,
and Basic Rental and Additional Rent shall be abated as of the date of the
Casualty.


If a material Casualty (being a Casualty that renders the Premises untenantable
for thirty (30) days) occurs during the last year of the Term, Tenant or
Landlord can terminate this Lease, upon thirty (30) days written notice to the
other after the Damage Notice has been delivered to Tenant.
461545/C/10
 
28
 
13.4 Repair Obligation. If neither party elects to terminate this Lease
following a Casualty, then Landlord shall, within a reasonable time after such
Casualty (but at all times subject to the Declaration of Covenants), begin to
repair (or cause the repair of) the Retail Parcel, any New Parcels, and the
Premises and shall proceed with reasonable diligence to restore same to
substantially the same condition as they existed immediately before such
Casualty. However, Landlord shall not be required to repair or replace any of
the furniture, equipment, fixtures, and other improvements which may have been
placed by, or at the request of, Tenant or other occupants in the Building,
Retail Parcel or the Premises and required to be insured by Tenant or other
tenants, and Landlord's obligation to repair or restore the Retail Parcel,
Premises or any New Parcels shall be limited to the extent of the insurance
proceeds actually received by Landlord for the Casualty in question. In the
event that neither party elects to terminate the Lease and Landlord proceeds to
repair the Retail Parcel, Premises and any New Parcels, then Tenant shall be
obligated to apply to the replacement or restoration of the furniture,
equipment, fixtures and other improvements in the Premises (if replacement or
restoration is necessary because of the Casualty) any proceeds of insurance that
it may have received from its policy(ies) on account of the Casualty.
 
ARTICLE 14
 
TAXES
 
Tenant shall be liable for all taxes levied or assessed against personal
property, furniture, or fixtures placed by Tenant in the Premises. If any taxes
for which Tenant is liable are levied or assessed against Landlord or Landlord's
property and Landlord elects to pay the same, or if the assessed value of
Landlord's property is increased by inclusion of such personal property,
furniture or fixtures and Landlord elects to pay the taxes based on such
increase, then Tenant shall pay to Landlord, upon demand, the part of such taxes
for which Tenant is primarily liable hereunder. Landlord shall not, however, pay
such amount if Tenant notifies Landlord that it will contest the validity or
amount of such taxes before Landlord makes such payment, and thereafter
diligently proceeds with such contest in accordance with law and if the
non-payment thereof does not pose a threat of lien or other cloud on title to
the Retail Parcel or Building, or threat of loss or seizure of the Retail Parcel
or the Building or any interest of Landlord therein.
 
ARTICLE 15
 
EVENTS OF DEFAULT
 
15.1 Events of Default. Each of the following occurrences shall be an "Event
of Default":
 
(a) Tenant's failure to pay any installment of Monthly Basic Rental or any other
amount payable as Rent hereunder within five (5) days after written notice from
Landlord to Tenant that same is past due hereunder;
 
(b) Tenant's failure to perform, comply with, or observe any other agreement or
obligation of Tenant under this Lease and the continuance of such failure for a
period of more than thirty (30) days after Landlord has delivered to Tenant
written notice thereof, unless such
461545/C/10
 
29
 
default cannot reasonably be cured within said thirty (30) day period and Tenant
commences the cure within said thirty (30) days, diligently pursues completion
of same and completes same within a reasonable time in the circumstances;


(c) The filing of a petition by or against Tenant (the term "Tenant" shall
include, for the purpose of this Section 15.1(c) (1) in any bankruptcy or other
insolvency proceeding; (2) seeking any relief under any state or federal debtor
relief law; (3) for the appointment of a liquidator or receiver for all or
substantially all of Tenant's property or for Tenant's interest in this Lease;
or (4) for the reorganization or modification of Tenant's capital structure).
If, however, such a petition is filed against Tenant, then such filing shall not
be an Event of Default unless Tenant fails to have the proceedings initiated by
such petition dismissed within sixty (60) days after the filing thereof; and


(d) The levy upon execution or the attachment by legal process of the leasehold
interest of Tenant, or the filing or creation of a lien in respect of such
leasehold interest, which lien shall not be released or discharged within sixty
(60) days from the date of such filing.


15.2 Remedies. Upon any Event of Default, Landlord may, in addition to all other
rights and remedies afforded Landlord hereunder or by law or equity, including
the right to seek specific performance of Tenant's obligations under this Lease,
take any of the following actions:


(a) Terminate this Lease by giving Tenant written notice thereof, in which event
Tenant shall pay to Landlord the sum of (1) all Rent accrued hereunder through
the date of termination, (2) all amounts due under Section 15.3.1 and (3) an
amount equal to (A) the total Rent that Tenant would have been required to pay
for the remainder of the Term discounted to present value at a per annum rate
equal to the "Prime Rate" as published on the date this Lease is terminated by
The Wall Street Journal, Midwest Edition, in its listing of "Money Rates" plus
one percent minus (B) the then present fair rental value of the Premises for
such period, similarly discounted;


(b) Terminate Tenant's right to possess the Premises without terminating this
Lease by giving written notice thereof to Tenant, in which event Tenant shall
pay to Landlord (1) all Rent and other amounts accrued hereunder to the date of
termination of possession, (2) all amounts due from time to time under Section
15.3.1 and (3) all Rent and other net sums required hereunder to be paid by
Tenant during the remainder of the Term, diminished by any net sums thereafter
received by Landlord through reletting the Premises during such period, after
deducting all reasonable costs incurred by Landlord in reletting the Premises.
Landlord shall use reasonable efforts to relet the Premises on such terms as
Landlord in its sole discretion may determine (including a term different from
the Term, rental concessions, and alterations to, and improvement of, the
Premises); however, to the extent not prohibited by law, Landlord shall not be
obligated to relet the Premises before leasing other portions of the Retail
Parcel. Landlord shall not be liable for, and Tenant's obligations hereunder
shall not be diminished because of Landlord's failure to relet the Premises or
to collect rent due for such reletting. Tenant shall not be entitled to the
excess of any consideration obtained by reletting over the Rent due hereunder.
Reentry by Landlord in the Premises shall not affect Tenant's obligations
hereunder for the unexpired Term. Rather, Landlord may, from time to time, bring
an action against Tenant to
461545/C110
 
30
 
collect amounts due by Tenant as the same become due, without the necessity of
Landlord's waiting until the expiration of the Term. Unless Landlord delivers
written notice to Tenant expressly stating that it has elected to terminate this
Lease, all actions taken by Landlord to dispossess or exclude Tenant from the
Premises shall be deemed to be taken under this Section 15.2(b). If Landlord
elects to proceed under this Section 15.2(b), it may at any time elect to
,terminate this Lease under Section 15.2(a); or
15.3. Payment by Tenant; Non-Waiver.
 
15.3.1 Payment by Tenant. Upon any Event of Default, Tenant shall pay to
Landlord all costs incurred by Landlord (including court costs and reasonable
attorneys' fees and expenses) in (a) obtaining possession of the Premises, (b)
removing and restoring Tenant's or any other occupant's property, (c) repairing,
restoring, altering or otherwise putting the Premises into condition reasonably
acceptable to a new tenant, (d) if Tenant is dispossessed of the Premises and
this Lease is not terminated, reletting all or any part of the Premises
(including brokerage commissions, cost of tenant finish work, and other costs
incidental to such reletting), and (e) performing Tenant's obligations which
Tenant failed to perform.. To the full extent permitted by law, Landlord and
Tenant agree the federal and state courts of the state where the Building is
located shall have exclusive jurisdiction over any matter relating to or arising
from this Lease and the parties' rights and obligations under this Lease.
 
15.3.2 No Waiver. Landlord's acceptance of Rent following an Event of Default
shall not waive Landlord's rights regarding such Event of Default. No waiver by
Landlord of any violation or breach of any of the terms contained herein shall
waive Landlord's rights regarding any future violation of such term. Landlord's
acceptance of any partial payment of Rent shall not waive Landlord's rights with
regard to the remaining portion of the Rent that is due, regardless of any
endorsement or other statement on any instrument delivered in payment of Rent or
any writing delivered in connection therewith; accordingly, Landlord's
acceptance of a partial payment of Rent shall not constitute an accord and
satisfaction of the full amount of the Rent that is due.
 
15.4 Default by Landlord. If Landlord does not fulfill any obligation required
to be performed by Landlord hereunder within thirty (30) days following written
notice from Tenant (unless such failure cannot reasonably be cured within said
thirty (30) day period and Landlord commences the cure within said thirty (30)
day period, diligently pursues completion of same and completes same within a
reasonable time in the circumstances), Landlord shall be deemed in default.
Under no circumstance, may Tenant offset against Rent the amount of damage or
liability of Landlord to Tenant, or any amount which Tenant has expended with
respect to the Premises, the Building or this Lease unless and until Tenant
shall have obtained a final, non-appealable order of a court of competent
jurisdiction making a monetary award from Landlord to Tenant, which award is not
satisfied within thirty (30) days after the entry of such final non-appealable
order.
461545/C/10
 
31
 
ARTICLE 16
LANDLORD'S LIEN


Landlord agrees that Tenant may pledge, hypothecate, mortgage or grant a
security interest in any or all of its goods, fixtures and other personal
property situated on the Premises, and Landlord hereby waives any statutory or
other lien it may have in such property to the extent that such pledge,
hypothecation, mortgage or grant of security of interest is done voluntarily and
is perfected.




ARTICLE 17
SURRENDER OF PREMISES


No act by Landlord shall be deemed an acceptance of a surrender of the Premises,
and no agreement to accept a surrender of the Premises shall be valid unless it
is in writing and signed by Landlord. At the expiration or termination of this
Lease, Tenant shall deliver to Landlord the Premises with all improvements
located therein in good repair and condition, broom-clean, reasonable wear and
tear (and condemnation and Casualty damage not caused by Tenant, as to which
Articles 12 and 13 shall control) excepted, and shall deliver to Landlord all
keys to the Premises. Provided that Tenant has performed all of its obligations
hereunder, Tenant may remove all unattached trade fixtures, furniture, and
personal property placed in the Premises by Tenant, and shall remove such
alterations, additions, improvements, trade fixtures, personal property,
equipment, wiring, and furniture as Landlord may request. Tenant shall repair
all damage caused by such removal. All items not so removed shall be deemed to
have been abandoned by Tenant and may be appropriated, sold, stored, destroyed,
or otherwise disposed of by Landlord without notice to Tenant and without any
obligation to account for such items. The provisions of this Article 17 shall
survive the end of the Term.


Landlord acknowledges that Tenant may be required by applicable Laws to give its
customers a minimum of ninety (90) days notice (a "Customer Closing
Notice") before closing its business operation at the Premises. If Tenant is
required to provide a Customer Closing Notice, then, notwithstanding anything
contained herein to the contrary, except to the extent otherwise required by any
Laws, Landlord and Tenant agree that any termination of this Lease or any
dispossession of Tenant from the Premises by Landlord prior to the expiration of
this Lease shall be effective on the date that is later to occur of the
following: (i) the effective date of such termination or dispossession as set
forth in a written notice from Landlord (a "Termination Notice"); and (ii) the
earlier to occur of (a) the date that is one hundred (100) days after the date
Tenant receives such a Termination Notice from Landlord, and (b) the last day of
the then effective Term (which for purposes of this Article 17 shall include any
Renewal Term only if Tenant has effectively exercised its Renewal Option and the
Renewal Term has commenced); provided, however, that unless, within five (5)
business days after receipt of a Termination Notice, Tenant deposits with
Landlord Rent equal to the amount of Rent which would be due between the
effective date set forth in such Termination Notice and the date which is one
hundred (100) days after the date of the Termination Notice, such failure shall
be deemed to be an Event of Default and Tenant shall be deemed to be holding
over and shall be subject to rights and remedies of Landlord including, but not
limited to, those set forth in Article 18 hereof.
4615451C110
 
32
 
ARTICLE 18
HOLDING OVER


If Tenant fails to vacate the Premises at the end of the Term, then Tenant shall
be a tenant at will and, in addition to all other damages and remedies to which
Landlord may be entitled for such holding over, Tenant shall pay, in addition to
the other Rent, a daily sum equal to 150% of the daily Basic Rental payable
during the last month of the Term. Tenant shall be subject to consequential
damages if Landlord provides written notice to Tenant of the nature of such
consequential damages and of the date which Landlord requires possession of the
Premises in order to avoid accrual of such damages (if such date can reasonably
be determined by Landlord), and Tenant fails to vacate the Premises prior to
such date.




ARTICLE 19
CERTAIN RIGHTS RESERVED BY LANDLORD


Landlord shall have the following rights:


(a) Subject to the terms and provisions of Section 6.6, to decorate (other than
in the Premises) and to make inspections, repairs, alterations, additions,
changes, or improvements, whether structural or otherwise, in and about the
Building, or any part thereof; to enter upon the Premises following reasonable
verbal notice to Tenant (except in cases of emergencies where no prior notice
shall be required); Tenant shall be entitled to have a representative accompany
Landlord on any such inspections and to observe all such work. During the
continuance of any such work, to temporarily close doors, entryways, public
space, and corridors in the Building; to interrupt or temporarily suspend
Building services and facilities; to change the name of the Building and/or the
Retail Parcel; and to change the arrangement and location of entrances or
passageways, doors, and doorways, corridors, elevators, stairs, restrooms, or
other public parts of the Building. In the exercise of such rights, Landlord
shall use commercially reasonable efforts to minimize interference with Tenant's
business operations.


(b) To take such reasonable measures as Landlord deems advisable for the
security of the Retail Parcel and the Building and their occupants; evacuating
the Retail Parcel and Building for cause, suspected cause, or for drill
purposes; temporarily denying access to the Retail Parcel and/or the Building;
and closing the Retail Parcel and/or Building after normal business hours and on
Sundays and holidays, subject, however, to Tenant's right to enter when the
Retail Parcel, or Building is closed after normal business hours under such
reasonable regulations as Landlord may prescribe from time to time; and


(c) To enter the Premises following reasonable verbal notice to a representative
of Tenant and during business hours to show the Premises (i) to prospective
purchasers and lenders, and (ii) during the last nine (9) months of the Term, to
any prospective tenants. Tenant shall be entitled to have a representative
accompany Landlord and any such third parties, but shall not be entitled to
require Landlord to change the time or date of same.
461545/C110
 
33
 
ARTICLE 20


ARTICLE 20,
CERTAIN RIGHTS RESERVED FOR SECOND FLOOR WINDOW USE/RELEASE


Tenant acknowledges and agrees that the three (3) northerly most windows on the
second floor of the Building along Michigan Avenue adjacent to the Premises and
the three (3) westerly most windows on the second floor of the Building adjacent
to the Premises along Walton Street (collectively the "Reserved Second Floor
Windows") have been reserved for use by another tenant of the Building (the
"Retail User"). Tenant agrees that it shall have no right to use the Reserved
Second Floor Windows and shall permit Landlord and the Retail User to access the
Reserved Second Floor Windows through the Premises in order to maintain and
repair said Reserved Second Floor Windows, subject to the one-time payment
referred to in the next paragraph of this Article 20 (if, as and when required)
and in accordance with the following restrictions: (a) such access shall be
effected, except in emergencies, only upon at least forty eight (48) hours
verbal notice to Landlord and Tenant; (b) such access shall occur only after
hours if at all possible, and only at a time and in a manner which does not
unreasonably interfere with the conduct of the business of Tenant; (c) Retail
User shall repair and restore any damage caused by the Retail User to the space
behind or adjacent to said Reserved Second Floor Windows including any material
separating said Reserved Second Floor Windows from such space; (d) Retail User
shall be afforded access upon lesser, but reasonable, verbal notice to effect
minor repairs which can be accomplished quickly and which are necessary to
maintain the consistency and quality of the appearance of the said Reserved
Second Floor Windows (e.g., replacement of light bulbs), but such access shall
only occur at a time and in a manner which does not unreasonably interfere with
the conduct of Tenant's business; and (e) Retail User shall, at all times,
maintain and repair the Reserved Second Floor Windows in a good, clean,
undamaged and tasteful manner. At any time the Retail User is in the Premises,
Tenant may have a representative of Tenant present.
 
In the event that Retail User upon exercising its right to enter the Premises
for the purposes of maintaining or altering the Reserved Second Floor Window,
(i) materially interferes with the business operations of Tenant, or (ii)
demolishes or damages or otherwise performs any work to any portion of one of
the walls, the floor or the ceiling of the Premises, then Tenant shall be
entitled to a one (1) time payment of $84,700. Retail User's access to Premises
shall not be conditioned or restricted by Tenant and after Landlord's delivery
of the foregoing payment, Landlord shall not be liable for any additional
payments, costs or liability associated with all subsequent access to the
Premises and the Reserved Second Floor Windows by Retail User. For and in
consideration of Landlord delivering the one time payment of $84,700, Tenant,
shall fully release and discharge Landlord and all of its successors,
affiliates, subsidiaries, parents, assigns, agents, representatives, partners,
officers, managers, members, employees, mortgagee and insurers, of and from any
and all claims, causes of action, rights, remedies, liabilities, loss of
business and damages which in any way relates, directly or indirectly, to the
Retail User's entry upon the Premises for the purposes of maintain or altering
the Reserved Second Floor Window.
461545/C/10
 
34
 
ARTICLE 21
HAZARDOUS MATERIALS


Neither the Tenant nor its agents, employees, contractors or invitees shall,
without the prior written consent of the Landlord, cause or permit any Hazardous
Material (as hereinafter defined) to be brought or remain upon, kept, generated,
used, released, discharged, disposed of, leaked, or emitted in, on, under,
about, to or from or treated at the Premises, the Retail Parcel, the Building or
the Property. As used in this Lease, "Hazardous Material(s)" shall mean any
hazardous, etiological, toxic, dangerous or radioactive substance, material,
matter or waste which is or becomes during the Term of this Lease regulated by
any applicable federal, state or local law, ordinance, order, rule, regulation,
code or any other governmental restriction or requirement, and shall include but
not be limited to asbestos, or any substance containing asbestos, petroleum
products or any substance containing hydrocarbons, polychlorinated biphenyls,
lead, radon, pesticides, any substance which, when on the Premises, is
prohibited by any Environmental Laws or any other substance, material or waste
which by any Environmental Laws requires special handling or notification of any
governmental authority in its collection, storage, treatment or disposal and the
terms "Hazardous Substance" and "Hazardous Waste" as defined in any
Environmental Laws. As used in this Lease, "Environmental Laws" shall mean any
and all federal, state and local laws, statutes, codes, ordinances, regulations,
rules or other requirements, relating to human health or safety or to the
environment, including, but not limited to, those applicable to the storage,
treatment, disposal, handling and release of any Hazardous Materials, all as
amended or modified from time to time including without limitation the
Comprehensive Environmental Response, Compensation and Liability Act, as
amended, 42 U.S.C. § 9601 et seq. ("CERCLA"), and the Resource Conversation and
Recovery Act, as amended, 42 U.S.C. § 6901 et seq. ("RCRA"). However, "Hazardous
Materials" shall not include substances which are necessary to be used or sold
in the ordinary course of a business similar to the Tenant's business as
permitted pursuant to this Lease, provided, however, that such substances are
used, handled, transported, stored, discharged or emitted in de minimus
quantities and in compliance with all applicable federal, state or local laws,
rules, regulations, codes, ordinances or any other governmental restrictions or
requirements. If such substances are not so handled, transported or stored then
they shall be deemed "Hazardous Materials" for purposes of this Lease.
Notwithstanding such consent, the Landlord may revoke its consent upon: (1) the
Tenant's failure to remain in full compliance with applicable environmental
permits and any other requirements under any federal, state, or local law,
ordinance, order, rule, regulation, code or any other governmental restriction
or requirement related to environmental safety, human health, or employee
safety; (2) the Tenant's business operations pose a human health risk (as
determined by the federal, state or local governmental agency with the
responsibility or jurisdiction to make that determination) to other tenants; or
(3) the Tenant expands its use, storage, or treatment of any Hazardous Materials
in a manner inconsistent with the safe operation of the Retail Parcel, the
Property or the Premises. Should the Landlord consent in writing to the Tenant
bringing, using, storing or treating any Hazardous Material(s) in or upon the
Premises, the Retail Parcel, the Building or the Property, the Tenant shall
strictly obey and adhere to any and all applicable federal, state or local laws,
ordinances, orders, rules, regulations, codes or any other governmental
restrictions or requirements which in any way regulate, govern or impact the
Tenant's possession, use, storage, treatment or disposal of said Hazardous
Material(s). In addition, the Tenant covenants, represents and warrants to the
Landlord, its agents, employees, affiliates and shareholders that it shall (aa)
comply at all times with all Environmental Laws in
461545/C/1Q
 
35
 
effect, or which may come into effect which are or become applicable to the
Tenant or Tenant's use and occupancy of the Premises; (bb) apply for and remain
in compliance with any and all applicable federal, state or local permits in
regard to Hazardous Materials; (cc) report to any and all applicable
governmental authorities any release of reportable quantities of any Hazardous
Material(s) as required by any and all federal, state or local laws, ordinances,
orders, rules, regulations, codes or any other governmental restrictions or
requirements; (dd) immediately notify Landlord, in writing, of any existing,
pending or threatened (1) investigation, inquiry, claim or action by any
governmental authority in connection with any Environmental Laws; (II) third
party claims; (III) regulatory actions; and/or (IV) contamination of the
Premises; (ee) within ten (10) days of receipt, send to the Landlord a copy of
any notice, order, inspection report, or other document issued by any
governmental authority relevant to the Tenant's compliance status with
environmental or health and safety laws; (ff) at Tenant's expense, investigate,
monitor, remediate, and/or clean up any Hazardous Materials or other
environmental condition on, about, or under the Premises caused or permitted by
Tenant or any agent, employee, contractor or invitee of Tenant; (gg) remove from
the Premises, the Retail Parcel, the Building all Hazardous Materials which the
Tenant brought or permitted to be brought upon the Premises, the Retail Parcel,
or the Building at the termination or earlier expiration of this Lease; and (hh)
keep the Premises free of any lien imposed pursuant to any Environmental Laws.


In addition to, and in no way limiting, the Tenant's duties and obligations as
otherwise set forth in this Lease, should the Tenant breach any of its duties
and obligations as set forth in this Section of this Lease, including violation
of any Environmental Laws or if the presence of any Hazardous Materials on,
under or about the Premises caused by Tenant or its agents, employees or
contractors (excluding those Hazardous Materials that were present in the
Premises prior to the Tenant's occupancy and those Hazardous Materials brought
or emanating upon the Premises by the Landlord or any other tenant of the
Building or occupant of the Building not so occupying pursuant to right or
permission of Tenant) results in contamination of the Premises, the Retail
Parcel, the Building or the Property, any land other than the Property, the
atmosphere, or any water or waterway (including groundwater), or if
contamination of the Premises, the Retail Parcel, the Building or the Property
by any Hazardous Materials otherwise occurs for which the Tenant is otherwise
legally liable to the Landlord for damages resulting therefrom, arising directly
or indirectly, the Tenant shall indemnify, hold harmless, and at the Landlord's
option, defend the Landlord, and its contractors, agents, employees, partners,
officers, directors, and mortgagees, if any, from any and all claims, demands,
damages, expenses, fees, costs, fines, penalties, suits, proceedings, actions,
causes of action, judgments, liabilities, interest and losses of any and every
kind and nature (including, without limitation, diminution in value of the
Premises, the Retail Parcel, the Building and the Property, damages for the loss
or restriction on use of the rentable or usable space or of any amenity of the
Premises, the Retail Parcel, and the Building, damages arising from any adverse
impact on marketing space at the Retail Parcel or the Building, and sums paid in
settlement of claims and for attorneys' fees, consultant fees and expert fees,
which may arise during or after the Term of this Lease or any extension thereof
as a result of such contamination). This includes, without limitation, costs and
expenses incurred in connection with any investigation of site conditions or any
cleanup, remedial, removal or restoration work required by any federal, state or
local governmental agency or political subdivision because of the presence of
Hazardous Material(s) on or about the Premises, the Retail Parcel, or the
Building (excluding those Hazardous Materials that were present in the Premises
prior to the Tenant's occupancy and those Hazardous Materials brought or
emanating
4615451C110
 
36
 
upon the Premises by the Landlord or any other tenant of the Building or
occupant of the Building not so occupying pursuant to right or permission of
Tenant), or because of the presence of Hazardous Materials anywhere else which
came or otherwise emanated from the Tenant or the Premises (excluding those
Hazardous Materials that were present in the Premises prior to the Tenant's
occupancy and those Hazardous Materials brought or emanating upon the Premises
by the Landlord or any other tenant of the Building or occupant of the Building
not so occupying pursuant to right or permission of Tenant after the Tenant's
occupancy). Without limiting the foregoing, if the presence of any Hazardous
Materials on, under or about the Premises, the Retail Parcel, or the Building
caused or permitted by the Tenant results in any contamination of the Premises,
Retail Parcel, or the Building, the Tenant shall, at its sole expense, promptly
take all actions and incur any expenses as are necessary to return the Premises
or the Property to the condition existing prior to the introduction of any such
Hazardous Materials to the Premises, Retail Parcel or the Building; provided,
however, that the Landlord's approval of such actions shall first be obtained in
writing, and such approval shall not be unreasonably withheld, conditioned or
delayed.
 
Tenant's obligations, responsibilities and liabilities under this Article 21
shall survive the expiration or earlier termination of this Lease.
 
Landlord represents and warrants to Tenant to the best of its knowledge that at
the time the Premises is delivered to Tenant, no Hazardous Materials are
contained in or on the Premises.
 
ARTICLE 22
 
MISCELLANEOUS
 
22.1 Landlord Transfer. Landlord may transfer all or any portion of the Retail
Parcel or the Building (or any rights therein) and any of its rights under this
Lease. If Landlord transfers its rights under this Lease, then Landlord shall
thereby be released from any further obligations hereunder accruing after the
date of transfer, provided that the transferee assumes in writing such
obligations of Landlord.
 
22.2 Landlord's Liability. The liability of Landlord to Tenant for any default
by Landlord under the terms of this Lease shall be recoverable only from the
interest of Landlord in the Retail Parcel, and Landlord and Landlord's
Affiliates (as hereinafter defined) shall not be personally liable for any
deficiency. This Section shall not limit any remedies which Tenant may have for
Landlord's defaults which do not involve the personal liability of Landlord. The
term "Landlord's Affiliates" shall mean collectively Asset Manager, and its and
Landlord's respective affiliates, directors, officers, employees, agents and
representatives.
 
22.3 Force Majeure. Other than for any obligations under this Lease that can be
performed by the payment of money (e.g., payment of Rent and maintenance of
insurance), whenever a period of time is herein prescribed for action to be
taken by either party hereto, such party shall not be liable or responsible for,
and there shall be excluded from the computation of any such period of time, any
of the following delays ("Force Majeure"): due to strikes, riots, acts of God,
shortages of labor or materials, war, governmental laws, regulations, or
restrictions,
4615451C110
 
37
 
or any other causes of any kind whatsoever which are beyond the reasonable
control of such party.


22.4 Brokerage. Neither Landlord nor Tenant has dealt with any broker or agent
in connection with the negotiation or execution of this Lease, other than Draper
and Kramer, Incorporated and Colliers Bennett & Kahnweiler. Tenant and Landlord
shall each indemnify the other against all costs, expenses, attorneys' fees, and
other liability for commissions or other compensation claimed by any broker or
agent claiming the same by, through, or under the
indemnifying party other than the brokers specifically named herein.


22.5 Estoppel Certificates.


(a) From Tenant. From time to time, Tenant shall furnish to any party designated
by Landlord, within fifteen (15) days after Landlord has made a request
therefor, a certificate signed by Tenant confirming and certifying to such
party, as of the date of such estoppel certificate, to the extent factual or
known, (i) that Tenant is in possession of the Premises, (ii) that this Lease is
unmodified and in full force and effect (or if there have been modifications,
that the Lease is in full force and effect as modified and setting forth such
modifications); (iii) whether there are then existing any setoffs or defenses
against the enforcement of any right or remedy of Landlord, or any duty or
obligation of Tenant hereunder (and, if so, specifying the same in detail); (iv)
the dates through which Basic Rental and Additional Rental have been paid; (v)
that Tenant having made due investigation has no knowledge of any then uncured
defaults on the part of Landlord under this Lease (or if Tenant has knowledge of
any such uncured defaults, specifying the same in detail); (vi) that Tenant
having made due investigation has no knowledge of any event having occurred that
authorizes the termination of this Lease by Tenant (or if Tenant has such
knowledge, specifying the same in detail); (vii) the amount of any Security
Deposit held by Landlord; and (viii) other matters reasonably requested by
Landlord or such other party. It is intended that any such certificate delivered
pursuant to this Section 22.5 (a) may be relied upon by any party to whom such
certificate may be delivered by Landlord.


(b) From Landlord. From time to time, Landlord shall furnish to any party
designated by Tenant, within fifteen (15) days after Tenant has made a request
therefor, a certificate signed by Landlord confirming and certifying to such
party, as of the date of such estoppel certificate, to the extent factual or
known, (i) that this Lease is unmodified and in full force and effect (or if
there have been modifications, that the Lease is in full force and effect as
modified and setting forth such modifications); (ii) whether there are then
known to Landlord existing any setoffs or defenses against the enforcement of
any right or remedy of Tenant, or any duty or obligation of Tenant hereunder
(and, if so, specifying the same in detail); (iii) the dates through which Basic
Rental and Additional Rental have been paid; (iv) that Landlord having made due
investigation has no knowledge of any then uncured defaults on the part of
Tenant under this Lease (or if Landlord has knowledge of any such uncured
defaults, specifying the same in detail); (v) that Landlord having made due
investigation has no knowledge of any event having occurred that authorizes the
termination of this Lease by Landlord (or if Landlord has such knowledge,
specifying the same in detail); (vi) the amount of any Security Deposit
461545/C/10
 
38
 
held by Landlord; and (vii) other matters reasonably requested by Tenant or such
other party. It is intended that any such certificate delivered pursuant to this
Section 22.5(b) may be relied upon by any party to whom such certificate may be
delivered by Tenant. Landlord does not, by agreeing to provide estoppel
certificates or by actually providing an estoppel certificate, agree that Tenant
may mortgage, assign, pledge, hypothecate or grant a security interest in its
rights under this Lease or upon or with respect to the Premises other than as
specifically permitted elsewhere in this Lease; Landlord specifically withholds
such right unless it consents to same.


22.6 Notices. All notices and other communications given pursuant to this Lease
shall be in writing and shall be (1) mailed by first class, United States Mail,
postage prepaid, certified, with return receipt requested, and addressed to the
parties hereto at the address specified next to their signature block, or (2)
delivered to the intended address personally or by national air courier service.
All notices shall be effective upon the earlier to occur of: (i) delivery; (ii)
rejected attempt to deliver to the address of the addressee; or (iii) the second
business day following deposit of such notice in the United States mail. The
parties hereto may change their addresses by giving notice thereof to the other
in conformity with this provision.


22.7 Waiver of Jurv/Attorney's Fees. It is mutually agreed by and between
Landlord and Tenant that the respective parties hereto shall and they hereby do
waive trial by jury in any action, proceeding or counterclaim brought by either
of the parties hereto against the other on any matters whatsoever arising out of
or in any way connected with this Lease, the relationship of landlord and
tenant, Tenant's use or occupancy of the Premises, and any emergency statutory
or any other statutory remedy. In the event of any litigation between the
Landlord and the Tenant arising out of an alleged breach of this Lease by either
of them and such litigation terminates upon the issuance of a final,
unappealable judicial order, the unsuccessful party therein shall pay the
successful party's reasonable attorneys fees and expenses in such litigation.


22.8 Separability. If any clause or provision of this Lease is illegal, invalid,
or unenforceable under present or future laws, then the remainder of this Lease
shall not be affected thereby and in lieu of such clause or provision, there
shall be added as a part of this Lease a clause or provision as similar in terms
to such illegal, invalid, or unenforceable clause or provision as may be
possible and be legal, valid, and enforceable.


22.9 Amendments; Binding Effect. This Lease may not be amended except by
instrument in writing signed by Landlord and Tenant. No provision of this Lease
shall be deemed to have been modified or waived by Landlord or Tenant unless
such modification or waiver is in writing signed by Landlord or Tenant, as the
case may be. No custom or practice which may evolve between the parties in the
administration of the terms hereof shall waive or diminish the right of Landlord
or Tenant to insist upon the performance by the other in strict accordance with
the terms hereof. The terms and conditions contained in this Lease shall inure
to the benefit of and be binding upon the parties hereto, and upon their
respective successors in interest and legal representatives, except as otherwise
herein expressly provided. This Lease is for the sole benefit of Landlord and
Tenant, and, other than Landlord's Mortgagee, no third party shall be deemed a
third party beneficiary hereof.
461545/C/10
 
39
 
22.10 Quiet Enjoyment. Provided Tenant is not in default hereunder beyond
applicable notice and cure periods, Tenant shall peaceably and quietly hold and
enjoy the Premises for the Term, without hindrance from Landlord or any party
claiming by, through, or under Landlord, but not otherwise, subject to the terms
and conditions of this Lease.


22.11 No Merger. There shall be no merger of the leasehold estate hereby created
with the fee estate in the Premises or any part thereof if the same person
acquires or holds, directly or indirectly, this Lease or any interest in this
Lease and the fee estate in the leasehold Premises or any interest in such fee
estate.
 
22.12 No Offer. The submission of this Lease to Tenant shall not be construed as
an offer, and Tenant shall not have any rights under this Lease unless a copy of
this Lease executed by both parties is delivered to Tenant and Landlord.
 
22.13 Jurisdiction; Governing Law,. To the full extent permitted by law,
Landlord and Tenant agree the federal and state courts of the State of Illinois
shall have exclusive jurisdiction over any matter relating to or arising from
this Lease and the parties' rights and obligations under this Lease. The laws of
the State of Illinois shall govern the validity, performance and enforcement of
this Lease.
 
22.14 Time is of the Essence. Time is of the essence with respect to the
performance of duties and obligations under this Lease.
 
22.15 Calendar Days. All references in this Lease to a certain number of days
shall be deemed to mean calendar days, unless otherwise expressly stated.
 
22.16 Entire Agreement. This Lease constitutes the entire agreement between
Landlord and Tenant regarding the subject matter hereof and supersedes all oral
statements and prior writings relating thereto. Except for those set forth in
this Lease, no representations, warranties, or agreements have been made by
Landlord or Tenant to the other with respect to this Lease or the obligations of
Landlord or Tenant in connection therewith.
 
22.17 General Description of Services. Landlord shall, with participation by
Tenant by payment of Common Area Charges, furnish the following services:
 
(a) Air conditioning and heat when necessary to provide a temperature condition
as set forth below, for comfortable occupancy of the Premises under normal
business operations, Monday through Friday from 8:00 A.M. to 6:00 P.M. and
Saturdays from 8:00 A.M. to 1:00 P.M., Holidays excepted. The building standard
heating, ventilating and air conditioning system in the Building is designed on
the basis of an average electrical load for lighting and office equipment of 5.0
watts per rentable square foot of space in the Premises, and such system is
designed, with tolerances to maintain inside space conditions in the Premises of
not more than 75°F at not more than an inside relative humidity of 50% (+5%)
during the cooling season (with outdoor temperatures up to 95°F dry bulb and
75°F wet bulb), and of not less than 68°F nor more than 72°F during the heating
season (with outdoor dry bulb temperatures ranging from 10°F to 65°F). At such
time that Landlord shall elect to charge for all heating and air conditioning
requested and furnished prior to or following such hours, Tenant shall pay for
same at rates equal
4615451C110
 
40
 
to Landlord's costs actually incurred in furnishing such heating and air
conditioning, including labor and administrative costs. Currently Landlord is
not making any charge for such service.


(b) Janitor and cleaning service in and about the Premises, substantially as set
forth in Exhibit G attached hereto. Tenant shall have the right upon ninety (90)
days prior written notice to Landlord to undertake Landlord's janitorial
obligations for the Premises and thereafter Landlord shall be released from all
janitorial obligations under this Lease. Tenant's janitorial service shall be
properly licensed and insured and shall be subject to Landlord's written
approval
and reasonable conditions related thereto, which shall not be unreasonably
withheld, conditioned or delayed.


22.18. Parking Upon completion and availability of parking in the Building (the
"Parking Commencement Date") but in any event no later than March 31, 2005, and
so long as Tenant is not in Default hereunder, Tenant shall lease, five (5)
non-reserved parking spaces in the valet parking garage located on the first
floor, basement and sub-basements of the Building (the "Garage"), at the rental
rate as set forth herein, from the Parking Commencement Date through the
sixtieth (60th) month of the Term (the "Initial Parking Term"), subject to four
(4) renewal options and to the terms of the Parking Lease Agreement to be
reasonably agreed upon by Landlord and Tenant. If requested by Tenant and
permitted by the owner and operator of the Garage, Landlord shall use
commercially reasonable efforts to provide additional hourly parking (not to
exceed five (5) additional spots) as may be available for use on a temporary
basis at such hourly rates as promulgated from time to time by Landlord and/or
the operator of the Garage. Tenant acknowledges that Landlord does not own or
operate the Garage. All costs set forth in this Section 22.18 shall be deemed
Additional Rent.


Beginning on the Parking Commencement Date, Tenant agrees to pay to Landlord as
Annual Parking Rental hereunder the amounts computed, from time to time, during
each relevant Time Period (as defined in Section 3.1 hereof) for the first sixty
(60) months of the Term at the Annual Parking Rental. The initial Annual Parking
Rental shall be four thousand eight hundred and no/100s dollars ($4,800.00) for
each of the five (5) parking spots and any additional parking spots leased by
Tenant. The Annual Parking Rental shall be subject to annual increases effective
on the yearly anniversaries of the Commencement Date equal to the greater of the
following percentages of the Annual Parking Rental for the year preceding the
effective date of the new Annual Parking Rental: (i) three percent (3%) and (ii)
the aggregate percentage increase in the real estate taxes and condominium
assessments allocated to each parking spot as determined from time to time plus
one and one-half percent (1.5%). The Annual Parking Rental shall be paid in
monthly installments due and payable on or before the first day of each month of
the corresponding Time Period.


Within ninety (90) days prior to the expiration of the Initial Parking Term,
Landlord shall notify Tenant in writing of the proposed Annual Parking Rental
(as reasonably determined by Landlord) for the period commencing on the
sixty-first (61S) month of the Term through the one hundred twentieth (120th)
month of the Term (the "First Parking Renewal Period"). Tenant shall have the
option (the "First Parking Option") to lease the five (5) parking spaces at such
proposed Annual Parking Rental for the First Parking Renewal Period, by
delivering written notice to Landlord of Tenant's acceptance within thirty (30)
days of Tenant's receipt of Landlord's proposal.
461545/C/10
 
41
 
Provided that Tenant has exercised the First Parking Option, Landlord shall,
within ninety (90) days prior to the expiration of the First Parking Renewal
Period, notify Tenant in writing of the proposed Annual Parking Rental (as
reasonably determined by Landlord) for the period commencing on the one hundred
first (121S) month of the Term through the one hundred sixty-eighth (168t) month
of the Term (the "Second Parking Renewal Period"). Tenant shall have the option
(the "Second Parking Option") to lease the five (5) parking spaces at such
proposed Annual Parking Rental for the Second Parking Renewal Period, by
delivering written notice to Landlord of Tenant's acceptance within thirty (30)
days of Tenant's receipt of Landlord's proposal.
 
Provided Tenant has exercised the Second Parking Option and the Lease is still
in full force and effect, Landlord shall, within ninety (90) days prior to the
expiration of the Second Parking Renewal Period, notify Tenant in writing of the
proposed Annual Parking Rental (as reasonably determined by Landlord) for the
period commencing on the one hundred sixty-ninth (169th) month of the Term
through the two hundred twenty-eighth (228th) month of the Term (the "Third
Parking Renewal Period"). Tenant shall have the option (the "Third
Parking Option") to lease the five (5) parking spaces at such proposed Annual
Parking Rental for the Third Parking Renewal Period, by delivering written
notice to Landlord of Tenant's acceptance within thirty (30) days of Tenant's
receipt of Landlord's proposal.
 
Provided Tenant has exercised the Third Parking Option and the Lease is still in
full force and effect, Landlord shall, within ninety (90) days prior to the
expiration of the Third Parking Renewal Period, notify Tenant in writing of the
proposed Annual Parking Rental (as reasonably determined by Landlord) for the
period commencing on the two hundred twenty ninth two hundred twenty-ninth
(229th) month of the Term through the two hundred eighty-eighth (288th) month of
the Term (the "Fourth Parking Renewal Period"). Tenant shall have the option to
lease the five (5) parking spaces at such proposed Annual Parking Rental for the
Fourth Parking Renewal Period, by delivering written notice to Landlord of
Tenant's acceptance within thirty (30) days of Tenant's receipt of Landlord's
proposal.
 
22.19. ATM Tenant shall have the right to install and operate one (1) automatic
teller machine (an "ATM") in the first floor lobby of the Premises for the
purpose of offering electronic fund transfer services and other customer
services now or hereafter offered by Tenant through other automatic teller
machines owned or operated by Tenant; such ATM shall be of subdued color and
shall be illuminated only as reasonably necessary for security purposes and to
permit effectuation of transactions thereat and not for advertisement thereof.
Tenant may install any number of ATMs within the second floor portion of the
Premises, but such ATMs shall not be visible through the windows. Except as
otherwise permitted by leases of a portion of the Retail Parcel existing as of
the date hereof (it being acknowledged by Tenant that no lease existing as of
the date hereof the Retail Parcel contains any prohibition against installation
of ATMs), Tenant shall have the sole and exclusive right to the installation and
maintenance of ATMs on the Retail Parcel. Tenant will comply with all building,
fire, safety and similar laws, ordinances, rules and regulations applicable to
the installation and operation of the ATM. The plans for installation of the ATM
shall be subject to Landlord's approval in accordance with the terms of the Work
Letter. Tenant shall be responsible for all applicable taxes on services sold or
461545/C/10
 
42
 
taxes incidental to the operation or existence of the ATM, and Tenant, at its
sole cost and expense, shall procure, display and keep in full force and effect,
to the extent required by law, all licenses and permits required by any federal,
state or local authority. Tenant, at Tenant's sole cost and expense, shall
maintain the ATM in good repair and safe condition, and shall have sole
responsibility to repair, maintain and replace the ATM and all improvements
incidental thereto.


22.20 Authority


22.20.1 Tenant. To induce Landlord to execute, deliver and perform the Lease and
without regard to any independent investigations made by Landlord, Tenant
represents and warrants to Landlord on and as of the date of execution and
delivery of the Lease (a) Tenant has full capacity, right, power and authority
to execute, deliver and perform the Lease and all documents to be executed by
Tenant pursuant hereto, and all required action and approvals therefor have been
duly taken and obtained; (b) The individuals signing the Lease and all other
documents executed or to be executed pursuant hereto on behalf of Tenant are and
shall be duly authorized to sign the same on Tenant's behalf and to bind Tenant
thereto; and (c) The Lease and all documents to be executed pursuant hereto by
Tenant are and shall be binding upon and enforceable against Tenant in
accordance with their respective terms, subject to the effects of bankruptcy and
creditors' rights generally, and the transaction contemplated hereby will not
result in a breach of, or constitute a default or permit acceleration of
maturity under, any indenture, mortgage, deed of trust, loan agreement or other
agreement to which Tenant or is subject or by which Tenant is bound, the breach
of or default or acceleration under which would have a materially adverse effect
on its business.


22.20.2 Landlord. Landlord represents to Tenant on and as of the date of
execution and delivery of the Lease (a)Landlord has full capacity, right, power
and authority to execute, deliver and perform the Lease and all documents to be
executed by Landlord pursuant hereto, and all required action and approvals
therefor have been duly taken and obtained; and (b) the individuals signing the
Lease and all other documents executed or to be executed pursuant hereto on
behalf of Landlord are and shall be duly authorized to sign the same on
Landlord's behalf and to bind Landlord thereto.
461545/C110
 
43
 
Dated as of the date first above written.
 
TENANT:
 
Address:
 
THE PRIV EBANK AND TRUST COMPANY,
anki g association
 
 
10 N. Dearborn Street
Chicago, Illinois 60602
 
~/
By:
Name:    )JRM,-
Attn: Chief Financial Officer
Title:    e P0
 
 
LANDLORD:
 

PALMOLIVE BUILDING RETAIL, LLC, a    Address: Delaware limited liability company
c/o Draper and Kramer, Incorporated
By: PALMOLIVE BUILDING MANAGER, LLC,    33 W. Monroe Street, Suite 1900

  Its Manager Chicago, Illinois 60603 Attn: Forrest D. Bailey

By: Draper and Kramer, Incorporated, Its Manager
Q
By:
 
[Missing Graphic Reference] 
[Missing Graphic Reference] 
461545/C/10
 
44
 
RIDER 101
EARLY TERMINATION OPTION
 
Subject to the terms and conditions of and compliance with the provisions of
this Rider, Tenant shall have the option (the "Termination Option") to terminate
this Lease effective on the day immediately preceding the seventh (7th)
anniversary date of the Commencement Date (the «7th Year Early Termination
Date") or the day immediately preceding the tenth (10th anniversary of the
Commencement Date (the "10th Year Early Termination Date", either such date
shall be referred to as the "Early Termination Date").


(a) Exercise. Tenant shall exercise the Termination Option by giving written
notice (the "Termination Notice") thereof to Landlord not less than twelve (12)
months prior to the applicable Early Termination Date


(b) Termination Fee. Provided Tenant has delivered the Termination Notice to
Landlord in the manner and within the time periods set forth in Subsection (a)
above, Tenant's right to terminate this Lease pursuant to the Termination Option
shall be further conditioned on Tenant's timely payment to Landlord of a
termination fee equal to the sum of (i) the unamortized straight line balance of
the Landlord's Construction Allowance and leasing commissions paid, due or
becoming due pursuant to an applicable commission agreement and/or to employees
of Landlord or affiliates in accordance with such entities' standard practice,
and (ii) five months of the Monthly Basic Rental, Tenant's Share of Ownership
Taxes and Tenant's Share of Common Area Charge for the five month period after
the Early Termination Date (the "Termination Fee"). If the Early Termination
Date is effective on the tenth (10th) anniversary of the Commencement Date, the
Monthly Basic Rental and Additional Rental components of the Termination Fee
shall be reduced from five (5) months to three (3) months. The Termination Fee
shall be payable as follows: 75% on or before the day which is twelve (12)
months prior to the Early Termination Date; the balance thirty (30) days prior
to the Early Termination Date.


(c) Tenant Default. If at the time when Landlord receives the Termination Notice
or on the Early Termination Date, Tenant shall be in material or monetary
default under this lease (after the expiration of the applicable notice and cure
period), Landlord shall have the right, by giving written notice thereof to
Tenant, to cancel Tenant's exercise of the Termination Option by Tenant. In such
event, (i) Landlord shall (within thirty (30) days after such cancellation)
return to Tenant an amount equal to the Termination Fee paid by Tenant, less any
Rent then due but not paid, and (ii) Tenant shall have no right, and Landlord
shall have no obligation, to terminate this Lease pursuant to such exercise of
the Termination Option. If, within the time period set forth in subparagraph (a)
above, Tenant cures the default(s) giving rise to Landlord's cancellation, and
no further material or monetary default exists, then Tenant may again exercise
the Termination Option subject to and in accordance with this Rider.


(d) Limitations on the Termination Option. If Tenant fails. to exercise the
Termination Option or pay the Termination Fee within the respective time periods
provided for in this Rider, such failure shall automatically cancel the
Termination Option, and Tenant shall have no right, and Landlord shall have no
obligation, to terminate this Lease pursuant to the Termination Option.
461545/C/10
 
RIDER 102
RIGHT OF FIRST OFFER


Provided Tenant is not in material or monetary default under the terms of this
Lease (after the expiration of the applicable notice and cure period), and
provided further that no more than 25% of the Premises is subject to a sublease
(other than a Corporate Transfer) which continues for a term beyond the
commencement date of this expansion and that Tenant shall intend to utilize any
such subleased premises as of such commencement date only for its own purposes
and shall not intend to sublet same and, provided further, that no portion of
the Lease or Premises has been assigned (other than a Corporate Transfer), then
if at any time or from time to time during the Term of the Lease Landlord shall
plan to offer on the market any space on the second (2°d) floor of the Building
which is contiguous to the Premises and part of the Retail Parcel (the "First
Offer Space"), Landlord shall deliver a written copy of such offer (the "Lease
Offer Space Designation") to Tenant and Tenant, but not an assignee or
subtenant, shall have the right, within ten (10) business days after receiving
from Landlord a Lease Offer Space Designation to elect by written notice to
Landlord (an "Exercise Notice"), to lease all of the First Offer Space for the
remainder of the Term of this Lease and any Extension Term at the rental rate
set forth in the Lease Offer Space Designation (the "Offer Rental Rate"), which
shall specify the base rent, charges for Ownership Taxes, charges for Common
Area Charge, and any allowance being offered; Tenant shall have access to the
First Offer Space as soon as same is vacated by any then-occupying tenant, and
Tenant's lease of the First Offer Space shall commence (the "First Offer Space
Commencement Date")at the earliest to occur of the date that Tenant commences
business in the First Offer Space or the sixty-first (61S) day after possession
of the First Offer Space is delivered to Tenant. If Tenant fails to deliver an
Exercise Notice within the prescribed time, such failure shall automatically
cancel, and render null and void, the Lease Right of First Offer with respect to
such First Offer Space, and thereafter, Landlord shall have no obligation to
offer such First Offer Space to Tenant.


If Tenant shall properly exercise its option under this Rider, then all terms
and conditions of this Lease shall apply to such additional space, except that
the Rentable Area of Premises and Tenant' Share as set forth in the Schedule
shall be increased by the actual rentable square feet of the First Offer Space.
Landlord shall not provide any allowances nor be required to effect any
improvements to the expansion premises or Leased Premises. Tenant's obligation
to pay Monthly Basic Rental and Additional Rent on the First Offer Space shall
commence on the First Offer Space Commencement Date.


The First Offer Space shall be offered to Tenant in its "as is" condition and
shall be delivered to Tenant in a broom clean condition, free of prior tenant's
personal property. Except to the extent expressly set forth in the Lease Offer
Space Designation, Landlord shall have no obligation to make improvements,
decorations, repairs, alterations or additions to the First Offer Space and all
work necessary or desirable in order to prepare the First Offer Space for
occupancy by Tenant shall be performed by Tenant, at Tenant's sole cost and
expense, without any contribution therefor from Landlord, in accordance with and
subject to the provisions of the Lease and subject to Landlord's consent.
Landlord makes no representations or warranties whatsoever with respect to the
First Offer Space and its condition. After delivery of the Lease Offer Space
Designation, Landlord shall provide access to the First Offer Space to Tenant.
Tenant shall have the right to inspect the First Offer Space by itself, or
through its agents, to
461545/C110
 
determine the condition of the First Offer Space including the real property and
improvements thereon. With respect to Tenant's inspection of and presence on the
First Offer Space, Tenant will indemnify, defend and hold harmless Landlord and
its managers, members, agents, officers, directors, employees and contractors
for any and all loss, costs, damage, liability, claims, expenses and the like
(including, but not limited to, damage or injury to any property or person)
caused by Tenant's, or its agent's, presence in, on or about the First Offer
Space, and Tenant shall carry insurance, including Landlord and Landlord's
Mortgagee as an additional insured, against such risks.


If at the time that, Landlord receives a Exercise Notice with respect to First
Offer Space described in a Lease Offer Space Designation, or at any time
thereafter until the date when Landlord delivers possession of such First Offer
Space to Tenant, (A) an Event of Default pertaining to payment of Basic Monthly
Rental or Additional Rent has occurred and is continuing, (B) a material Event
of Default (other than an Event of Default referred to in subsection (A) above)
has occurred and is continuing unless Tenant has commenced and is diligently
pursuing efforts to cure such default, or (C) the Lease is not in full force and
effect, or (D) with respect to a particular First Offer Space at any time after
(i) Tenant shall have exercised a Right of First Offer for such First Offer
Space and shall have defaulted on the transaction contemplated thereby or (ii)
such Offer Space has been sold by Landlord to an unrelated third party, then
Landlord shall have the right, by giving written notice thereof to Tenant, to
cancel the Lease Right of Offer and any exercise of the Lease Right of Offer
with respect to the Offer Space described in such Lease Offer Space Designation.
In the event of such cancellation, Tenant shall have no right to lease, and
Landlord shall have no obligation to lease, the First Offer Space described in
such Lease Offer Space Designation.
 
If Tenant has declined or failed to accept a Lease Offer Space Designation,
Landlord shall be free to lease the First Offer Space to any party on any terms
and conditions; provided, however, that if Landlord shall offer such First Offer
Space at a rental rate which is ten percent (10%) more favorable than the Offer
Rental Rate set forth in the Lease Offer Space Designation, then Landlord shall
again provide to Tenant a Lease Offer Space Designation for the First Offer
Space at the lower price. In such circumstances, the other provisions of the
Rider 102 shall have effect with respect thereto.
461545/C/10
 
2
 
EXHIBIT A PREMISES
461545/C/10
 
Ex. A-1
 
[Missing Graphic Reference] 
 
r
 
 
BOOTH HANSEM
 
RNA Hams= Aftedam
 
 
iDw ornWmf
 
PALMOLIVE BUILDING
 
[Missing Graphic Reference] 
GROUND FLOOR LAYOUT
SECOND FLOOR TENANT B `RENTABLE AREA
 
PROJECT NQBits
DRAW BYCH
CHEMED BYIRS


D    19 MEMBER 2003
 
SK-1
 
rMS Pus
 
[Missing Graphic Reference] 
I
 
BOOTHHANSEJ
 
Booth Hensen lasotares
 
55th Deirbomstreei CMagp, IL6a6a5
 
PALMOLIVE BUILDfNG
 
SECOND FLOOR TENANT LAYOUT `RENTABLE' AREA
 
PrW ECT ROLGill
DRAYM BYCH
CWCKED RYHS
SCALEN,T.S.
LATE    19 DECEMBER 2003
 
EXHIBIT A-1
 
RETAIL PARCEL LEGAL DESCRIPTION


THE DIVISION OF THE PALMOLIVE BUILDING


PARCEL I
PARCEL 1-A 1st FLOOR RETAIL INTERIOR (INTERIOR SPACE DESCRIBED BY WALL
CENTERLINE)


(15t FLOOR RETAIL CENTERLINE OF EXTERIOR WALL)


ALL THE LAND, PROPERTY AND SPACE LYING BELOW A HORIZONTAL PLANE HAVING AN
ELEVATION OF 28.58 FEET ABOVE CHICAGO CITY DATUM AND ABOVE A HORIZONTAL PLANE
HAVING AN ELEVATION OF 13.35 FEET ABOVE CHICAGO CITY DATUM AND WITHIN THE
VERTICAL PROJECTION OF THE BOUNDARY LINE OF FOLLOWING DESCRIBED PARCEL OF LAND:
ALL THAT PART THE NORTH HALF OF LOTS 23 TO 31, BOTH INCLUSIVE, TAKEN AS A TRACT,
IN ALLMENDINGER'S LAKE SHORE DRIVE ADDITION TO CHICAGO, A SUBDIVISION OF PART OF
BLOCK 13 IN THE CANAL TRUSTEE'S SUBDIVISION OF THE SOUTH FRACTIONAL QUARTER OF
SECTION 3, TOWNSHIP 39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN
COOK COUNTY, ILLINOIS, DESCRIBED AS FOLLOWS:
COMMENCING AT THE NORTHWEST CORNER OF LOT 29;
THENCE EAST ALONG THE NORTH LINE OF THE NORTH HALF OF LOTS 23 TO 31, A DISTANCE
OF 4.03 FEET;
THENCE SOUTH ALONG A LINE PERPENDICULAR TO THE NORTH LINE OF THE NORTH HALF OF
LOTS 23 TO 31, A DISTANCE OF 4.04 FEET TO THE POINT OF BEGINNING, POINT ALSO
BEING ON THE CENTERLINE OF EXTERIOR WALL OF THE FIRST STORY SECTION OF THE
BUILDING AT 919 N. MICHIGAN AVENUE, ALSO KNOWN AS THE PALMOLIVE BUILDING;
THENCE EAST, A DISTANCE OF 3.60 FEET ALONG SAID CENTERLINE OF EXTERIOR WALL FOR
THE FOLLOWING 6 COURSES AND DISTANCES;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
3.00 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
49.36 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
2.89 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
3.60 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
0.82 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
71.02 FEET;
THENCE SOUTH ALONG A LINE ON THE INTERIOR SURFACE OF SAID BUILDING,
PERPENDICULAR TO SAID EXTERIOR SURFACE, 54.17 FEET;
THENCE WEST, PERPENDICULAR TO THE LAST DESCRIBED LINE, 33.10 FEET, ALONG SAID
INTERIOR LINE, FOR THE FOLLOWING 5 COURSES AND DISTANCES;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
9.00 FEET;
THENCE EAST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
31.30 FEET;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
11.90 FEET;
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
22.88 FEET;
461545/C/10
 
Ex. A-1-1
 
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
27.12 FEET TO SAID CENTERLINE OF EXTERIOR WALL;
THENCE WEST ALONG SAID CENTERLINE, HAVING AN ANGLE OF 89 DEGREES 55 MINUTES 50
SECONDS TO THE LEFT FROM THE LAST DESCRIBED LINE, 106.87 FEET;
THENCE NORTH ALONG SAID CENTERLINE, HAVING AN ANGLE OF 89 DEGREES 44 MINUTES 45
SECONDS TO THE LEFT FROM THE LAST DESCRIBED LINE, 98.70 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
3.00 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
3.42 FEET TO SAID POINT OF BEGINNING.


PARCEL 1-B 2nd FLOOR RETAIL INTERIOR PARCEL
(SPACE DESCRIBED BY CENTERLINE OF EXTERIOR WALL)


ALL THE LAND, PROPERTY AND SPACE LYING BELOW A HORIZONTAL PLANE HAVING AN
ELEVATION OF 43.34 FEET ABOVE CHICAGO CITY DATUM AND ABOVE A HORIZONTAL PLANE
HAVING AN ELEVATION OF 28.58 FEET ABOVE CHICAGO CITY DATUM AND WITHIN THE
VERTICAL PROJECTION OF THE BOUNDARY LINE OF FOLLOWING DESCRIBED PARCEL OF LAND:
ALL THAT PART THE NORTH HALF OF LOTS 23 TO 31, BOTH INCLUSIVE, TAKEN AS A TRACT,
IN ALLMENDINGER'S LAKE SHORE DRIVE ADDITION TO CHICAGO, A SUBDIVISION OF PART OF
BLOCK 13 IN THE CANAL TRUSTEE'S SUBDIVISION OF THE SOUTH FRACTIONAL QUARTER OF
SECTION 3, TOWNSHIP 39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN
COOK COUNTY, ILLINOIS, DESCRIBED AS FOLLOWS:
COMMENCING AT THE NORTHWEST CORNER OF LOT 29;
THENCE EAST ALONG THE NORTH LINE OF THE NORTH HALF OF LOTS 23 TO 31, A DISTANCE
OF 4.03 FEET;
THENCE SOUTH ALONG A LINE PERPENDICULAR TO THE NORTH LINE OF THE NORTH HALF OF
LOTS 23 TO 31, A DISTANCE OF 4.04 FEET TO THE POINT OF BEGINNING, POINT ALSO
BEING ON THE CENTERLINE OF EXTERIOR WALL OF THE 2ND STORY SECTION OF THE
BUILDING AT 919 N. MICHIGAN AVENUE, ALSO KNOWN AS THE PALMOLIVE BUILDING;
THENCE EAST, A DISTANCE OF 3.60 FEET ALONG SAID CENTERLINE OF EXTERIOR WALL FOR
THE FOLLOWING 6 COURSES AND DISTANCES;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
3.00 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
49.38 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
2.89 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
3.60 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
0.82 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
79.32 FEET;
THENCE SOUTH ALONG A LINE ON THE INTERIOR SURFACE OF SAID BUILDING,
PERPENDICULAR TO SAID EXTERIOR SURFACE, 43.91 FEET;
THENCE WEST, PERPENDICULAR TO THE LAST DESCRIBED LINE, 16.32 FEET, ALONG SAID
INTERIOR LINE, FOR THE FOLLOWING 31 COURSES AND DISTANCES;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
4.62 FEET;
THENCE EAST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
0.86 FEET;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
0.50 FEET;
THENCE EAST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
0.98 FEET;
461545IC110
 
Ex. A-1-2
 
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
0.88 FEET;
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
0.28 FEET;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
19.50 FEET;
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
9.42 FEET;
THENCE NORTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.70 FEET;
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.53 FEET;
THENCE NORTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
8.70 FEET;
THENCE EAST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
2.70 FEET;
THENCE NORTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
4.85 FEET;
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
3.74 FEET;
THENCE NORTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
3.56 FEET;
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
4.80 FEET;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
3.45 FEET;
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
9.43 FEET;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
9.51 FEET;
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
32.35 FEET;
THENCE NORTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
7.24 FEET;
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
5.09 FEET;
THENCE NORTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
2.40 FEET;
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
2.09 FEET;
THENCE NORTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
0.58 FEET;
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
17.60 FEET;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
8.50 FEET;
THENCE EAST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
13.11 FEET;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
2.04 FEET;
THENCE EAST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
7.05 FEET;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
7.20 FEET TO THE CENTERLINE OF EXTERIOR WALL OF SAID BUILDING;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.30 FEET;
461545/C/10
 
Ex. A-1-3
 
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
30.60 FEET;
THENCE WEST ALONG SAID CENTERLINE, HAVING AN ANGLE OF 90 DEGREES 14 MINUTES 12
SECONDS TO THE LEFT TO THE LAST DESCRIBED LINE, 59.52 FEET;
THENCE NORTH ALONG SAID CENTERLINE, HAVING AN ANGLE OF 89 DEGREES 44 MINUTES 45
SECONDS TO THE LEFT TO THE LAST DESCRIBED LINE, 98.70 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
3.00 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
3.42 FEET TO SAID POINT OF BEGINNING.


PARCEL 1-C 3`d FLOOR INTERIOR PARCEL (SPACE DESCRIBED BY WALL CENTERLINE)


(3`a FLOOR CENTERLINE OF EXTERIOR WALL)


ALL THE LAND, PROPERTY AND SPACE LYING BELOW A HORIZONTAL PLANE HAVING AN
ELEVATION OF 53.83 FEET ABOVE CHICAGO CITY DATUM AND ABOVE A HORIZONTAL PLANE
HAVING AN ELEVATION OF 43.34 FEET ABOVE CHICAGO CITY DATUM AND WITHIN THE
VERTICAL PROJECTION OF THE BOUNDARY LINE OF FOLLOWING DESCRIBED PARCEL OF LAND:
ALL THAT PART THE NORTH HALF OF LOTS 23 TO 31, BOTH INCLUSIVE, TAKEN AS A TRACT,
IN ALLMENDINGER'S LAKE SHORE DRIVE ADDITION TO CHICAGO, A SUBDIVISION OF PART OF
BLOCK 13 IN THE CANAL TRUSTEE'S SUBDIVISION OF THE SOUTH FRACTIONAL QUARTER OF
SECTION 3, TOWNSHIP 39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN
COOK COUNTY, ILLINOIS, DESCRIBED AS FOLLOWS:
COMMENCING AT THE NORTHWEST CORNER OF LOT 29;
THENCE EAST ALONG THE NORTH LINE OF THE NORTH HALF OF LOTS 23 TO 31, A DISTANCE
OF 4.59 FEET;
THENCE SOUTH ALONG A LINE PERPENDICULAR TO THE NORTH LINE OF THE NORTH HALF OF
LOTS 23 TO 31, A DISTANCE OF 4.46 FEET TO THE POINT OF BEGINNING, POINT ALSO
BEING ON THE CENTERLINE OF EXTERIOR WALL OF THE THIRD STORY SECTION OF THE
BUILDING AT 919 N. MICHIGAN AVENUE, ALSO KNOWN AS THE PALMOLIVE BUILDING;
THENCE EAST, A DISTANCE OF 20.17 FEET ALONG SAID CENTERLINE OF EXTERIOR WALL FOR
THE FOLLOWING 65 COURSES AND DISTANCES;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.16 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
20.17 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
17.19 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.27 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.80 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
18.50 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
461545/C/10
 
Ex. A-1-4
 
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.82 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
18.50 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.80 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.27 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
17.20 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
20.18 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.16 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
20.18 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
17.11 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
22.39 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
54.00 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
22.43 FEET;
THENCE SOUTH ALONG SAE) CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
17.28 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
20.14 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.16 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
20.15 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
17.22 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.30 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.80 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
461545/C/10
 
Ex. A-1-5
 
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
18.50 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.82 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
18.50 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.80 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.30 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
17.22 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
20.17 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.16 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.10 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
13.54 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
19.07 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
31.92 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.80 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
18.30 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.80 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
18.30 FEET TO SAID POINT OF BEGINNING.


PARCEL 1-C 4t° FLOOR INTERIOR PARCEL (SPACE DESCRIBED BY WALL CENTERLINE)
461545/C/10
 
Ex. A-1-6
 
(4h FLOOR CENTERLINE OF EXTERIOR WALL)


ALL THE LAND, PROPERTY AND SPACE LYING BELOW A HORIZONTAL PLANE HAVING AN
ELEVATION OF 65.63 FEET ABOVE CHICAGO CITY DATUM AND ABOVE A HORIZONTAL PLANE
HAVING AN ELEVATION OF 53.83 FEET ABOVE CHICAGO CITY DATUM AND WITHIN THE
VERTICAL PROJECTION OF THE BOUNDARY LINE OF FOLLOWING DESCRIBED PARCEL OF LAND:
ALL THAT PART THE NORTH HALF OF LOTS 23 TO 31, BOTH INCLUSIVE, TAKEN AS A TRACT,
IN ALLMENDINGER'S LAKE SHORE DRIVE ADDITION TO CHICAGO, A SUBDIVISION OF PART OF
BLOCK 13 IN THE CANAL TRUSTEE'S SUBDIVISION OF THE SOUTH FRACTIONAL QUARTER OF
SECTION 3, TOWNSHIP 39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN
COOK COUNTY, ILLINOIS, DESCRIBED AS FOLLOWS:
COMMENCING AT THE NORTHWEST CORNER OF LOT 29;
THENCE EAST ALONG THE NORTH LINE OF THE NORTH HALF OF LOTS 23 TO 31, A DISTANCE
OF 4.59 FEET;
THENCE SOUTH ALONG A LINE PERPENDICULAR TO THE NORTH LINE OF THE NORTH HALF OF
LOTS 23 TO 31, A DISTANCE OF 4.46 FEET TO THE POINT OF BEGINNING, POINT ALSO
BEING ON THE CENTERLINE OF EXTERIOR WALL OF THE FOURTH STORY SECTION OF THE
BUILDING AT 919 N. MICHIGAN AVENUE, ALSO KNOWN AS THE PALMOLIVE BUILDING;
THENCE EAST, A DISTANCE OF 20.17 FEET ALONG SAID CENTERLINE OF EXTERIOR WALL FOR
THE FOLLOWING 64 COURSES AND DISTANCES;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.16 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
20.17 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
17.19 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.27 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.80 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
18.50 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.82 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
18.50 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.80 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.27 FEET;
461545/C/10
 
Ex. A-1-7
 
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
17.20 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
20.18 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.16 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
20.18 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
17.11 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
22.39 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
54.00 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
22.43 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
17.28 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
20.14 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.16 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
20.15 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
17.22 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.30 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.80 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
18.50 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.82 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
18.50 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.80 FEET;
461545/C110
 
Ex. A-1-8
 
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.30 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
17.22 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
20.17 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.16 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
20.17 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
19.30 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.80 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
18.30 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.80 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
18.30 FEET TO SAID POINT OF BEGINNING.


PARCEL 2


EASEMENT FOR LIGHT, AIR AND VIEW FOR THE BENEFIT OF PARCEL 1 IN, OVER, ABOVE AND
ACROSS THE FOLLOWING DESCRIBED AREA: COMMENCING AT A HORIZONTAL PLANE PARALLEL
TO AND 63 FEET ABOVE CHICAGO CITY DATUM AND EXTENDING VERTICALLY UPWARDS TO THE
ZENITH BEGINNING AT A POINT ON THE SOUTH LINE OF PARCEL 1, 62 FEET EAST OF THE
WESTERLY LINE OF SAID PARCEL 1; THENCE SOUTH ALONG A LINE PARALLEL TO AND 62
FEET EAST OF THE WESTERLY LINE OF LOTS 26 AND 27 IN ALLMENDINGER'S LAKE SHORE
DRIVE ADDITION TO CHICAGO AFORESAID (SAID WESTERLY LINE OF LOTS 26 AND 27
AFORESAID BEING A CONTINUATION OF THE WESTERLY LINE OF PARCEL 1 EXTENDED SOUTH),
A DISTANCE OF 25 FEET TO A POINT IN SAID LOT 26; THENCE EAST ALONG A LINE
PARALLEL TO THE SOUTH LINE OF PARCEL 1, A DISTANCE OF 88 FEET EAST TO A POINT IN
LOT 24, IN SAID ALLMENDINGER'S LAKE SHORE DRIVE ADDITION TO CHICAGO AFORESAID;
THENCE NORTH ALONG A LINE PARALLEL TO THE WESTERLY LINE OF LOTS 26 AND 27
AFORESAID, A DISTANCE OF 25 FEET TO THE SOUTH LINE OF PARCEL 1; THENCE WEST
ALONG THE SOUTH LINE OF PARCEL 1, A DISTANCE OF 88 FEET TO THE PLACE OF
BEGINNING, AS CREATED BY AGREEMENT BETWEEN THE PALMOLIVE PEET COMPANY, A
CORPORATION OF DELAWARE, AND CHICAGO TITLE AND TRUST COMPANY, A CORPORATION OF
ILLINOIS, AS TRUSTEE UNDER TRUST AGREEMENT DATED JULY 25, 1927 AND KNOWN AS
TRUST NUMBER 19104, DATED MARCH 31, 1928 AND RECORDED APRIL 30, 1928 AS DOCUMENT
10005790, AND ALSO RECORDED JUNE 21, 1932 AS DOCUMENT 11106014, AND AS
461545/C/10
 
Ex. A-1-9
 
CONTINUED AND PRESERVED BY INSTRUMENT DATED DECEMBER 26, 1958 AND RECORDED
DECEMBER 26, 1958 AS DOCUMENT 17413316, IN COOK COUNTY, ILLINOIS.
461545/C110
 
Ex. A-1-10
 
EXHIBIT A-2
 
FACADE PARCEL LEGAL DESCRIPTION


THE DIVISION OF THE PALMOLIVE BUILDING


PARCEL l
FACADE PARCEL AT 15f FLOOR:


PARCEL 1-A 1ST FLOOR BASE FACADE
(SPACE BETWEEN EXTERIOR FACE AND WALL CENTERLINE):


(1st FLOOR BASE EXTERIOR FACE)


ALL THE LAND, PROPERTY AND SPACE LYING BELOW A HORIZONTAL PLANE HAVING AN
ELEVATION OF 28.58 FEET ABOVE CHICAGO CITY DATUM AND ABOVE A HORIZONTAL PLANE
HAVING AN ELEVATION OF 13.35 FEET ABOVE CHICAGO CITY DATUM AND WITHIN THE
VERTICAL PROJECTION OF THE BOUNDARY LINE OF FOLLOWING DESCRIBED PARCEL OF LAND:
ALL THAT PART THE NORTH HALF OF LOTS 23 TO 31, BOTH INCLUSIVE, TAKEN AS A TRACT,
IN ALLMENDINGER'S LAKE SHORE DRIVE ADDITION TO CHICAGO, A SUBDMSION OF PART OF
BLOCK 13 IN THE CANAL TRUSTEE'S SUBDIVISION OF THE SOUTH FRACTIONAL QUARTER OF
SECTION 3, TOWNSHIP 39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN
COOK COUNTY, ILLINOIS, DESCRIBED AS FOLLOWS:
COMMENCING AT THE NORTHWEST CORNER OF LOT 29;
THENCE EAST ALONG THE NORTH LINE OF THE NORTH HALF OF LOTS 23 TO 31, A DISTANCE
OF 3.03 FEET;
THENCE SOUTH ALONG A LINE PERPENDICULAR TO THE NORTH LINE OF THE NORTH HALF OF
LOTS 23 TO 31, A DISTANCE OF 3.04 FEET TO THE EXTERIOR MARBLE SURFACE OF THE 1ST
STORY SECTION OF THE BUILDING AT 919 N. MICHIGAN AVENUE, ALSO KNOWN AS THE
PALMOLIVE BUILDING;
THENCE EAST, A DISTANCE OF 3.60 FEET ALONG SAID EXTERIOR SURFACE FOR THE
FOLLOWING 6 COURSES AND DISTANCES;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 3.00 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 52.38 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 2.89 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 3.60 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 0.82 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 69.52 FEET TO THE POINT OF BEGINNING;
THENCE SOUTH ALONG A LINE ON THE INTERIOR SURFACE OF SAID BUILDING,
PERPENDICULAR TO SAID EXTERIOR SURFACE, 54.17 FEET;
THENCE WEST, PERPENDICULAR TO THE LAST DESCRIBED LINE, 33.10 FEET, ALONG SAID
INTERIOR LINE, FOR THE FOLLOWING 5 COURSES AND DISTANCES;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
9.00 FEET;
THENCE EAST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
31.30 FEET;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
11.90 FEET;
461545/C/10
 
Ex. A-2-1
 
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
22.88 FEET;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
28.12 FEET
TO EXTERIOR SURFACE OF SAID BUILDING ALSO TO THE SOUTH LINE OF SAID NORTH HALF
OF LOTS 23 TO 31;
THENCE EAST ALONG SAID EXTERIOR SURFACE, AND SAID SOUTH LINE, HAVING AN ANGLE OF
90 DEGREES 04 MINUTES 10 SECONDS TO THE RIGHT FROM THE LAST DESCRIBED LINE,
122.52 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, HAVING AN ANGLE OF 90 DEGREES 15
MINUTES 15 SECONDS TO THE RIGHT FROM THE LAST DESCRIBED LINE, 102.89 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 21.59 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 0.66 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 4.17 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 2.91 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 52.00 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 2.87 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 3.65 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 0.86 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 17.47 FEET TO SAID POINT OF BEGINNING.


EXCEPT THERE FROM THE FOLLOWING DESCRIBED PARCEL:_ (151 FLOOR BASE CENTERLINE OF
EXTERIOR WALL)


ALL THE LAND, PROPERTY AND SPACE LYING BELOW A HORIZONTAL PLANE HAVING AN
ELEVATION OF 28.58 FEET ABOVE CHICAGO CITY DATUM AND ABOVE A HORIZONTAL PLANE
HAVING AN ELEVATION OF 13.35 FEET ABOVE CHICAGO CITY DATUM AND WITHIN THE
VERTICAL PROJECTION OF THE BOUNDARY LINE OF FOLLOWING DESCRIBED PARCEL OF LAND;:
ALL THAT PART THE NORTH HALF OF LOTS 23 TO 31, BOTH INCLUSIVE, TAKEN AS A TRACT,
IN ALLMENDINGER'S LAKE SHORE DRIVE ADDITION TO CHICAGO, A SUBDIVISION OF PART OF
BLOCK 13 IN THE CANAL TRUSTEE'S SUBDIVISION OF THE SOUTH FRACTIONAL QUARTER OF
SECTION 3, TOWNSHIP 39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN
COOK COUNTY, ILLINOIS, DESCRIBED AS FOLLOWS:
COMMENCING AT THE NORTHWEST CORNER OF LOT 29;
THENCE EAST ALONG THE NORTH LINE OF THE NORTH HALF OF LOTS 23 TO 31, A DISTANCE
OF 4.03 FEET;
THENCE SOUTH ALONG A LINE PERPENDICULAR TO THE NORTH LINE OF THE NORTH HALF OF
LOTS 23 TO 31, A DISTANCE OF 4.04 FEET TO THE CENTERLINE OF EXTERIOR WALL OF THE
FIRST STORY SECTION OF THE BUILDING AT 919 N. MICHIGAN AVENUE, ALSO KNOWN AS THE
PALMOLIVE BUILDING;
THENCE EAST, A DISTANCE OF 3.60 FEET ALONG SAID CENTERLINE OF EXTERIOR WALL FOR
THE FOLLOWING 6 COURSES AND DISTANCES;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
3.00 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
49.36 FEET;
 
46154510110
Ex. A-2-2
 
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
2.89 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
3.60 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
0.82 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
71.02 FEET TO THE POINT OF BEGINNING;
THENCE SOUTH ALONG A LINE ON THE INTERIOR SURFACE OF SAID BUILDING,
PERPENDICULAR TO SAID EXTERIOR SURFACE, 52.67 FEET;
THENCE WEST, PERPENDICULAR TO THE LAST DESCRIBED LINE, 33.10 FEET, ALONG SAID
INTERIOR LINE, FOR THE FOLLOWING 5 COURSES AND DISTANCES;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
9.00 FEET;
THENCE EAST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
31.30 FEET;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
11.90 FEET;
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
22.88 FEET;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
27.12 FEET TO CENTERLINE OF EXTERIOR WALL OF SAID BUILDING;
THENCE EAST ALONG SAID CENTERLINE, HAVING AN ANGLE OF 90 DEGREES 04 MINUTES 10
SECONDS TO THE RIGHT FROM THE LAST DESCRIBED LINE, 121.52 FEET;
THENCE NORTH ALONG SAID CENTERLINE, HAVING AN ANGLE OF 90 DEGREES 15 MINUTES.15
SECONDS TO THE RIGHT FROM THE LAST DESCRIBED LINE, 100.90 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
21.58 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
0.66 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
4.68 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
2.42 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
49.00 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
2.87 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
3.65 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
0.86 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
18.97 FEET TO SAID POINT OF BEGINNING.


PARCEL 1-B 1" FLOOR BASE REMAINDER
(SPACE BETWEEN LOT LINE AND EXTERIOR FACE):


(DEED DESCRIPTION WITH VERTICAL LIMITS) (BASE PARCEL AT 1St FLOOR)


ALL THE LAND PROPERTY AND SPACE LYING BELOW A HORIZONTAL PLANE HAVING AN
ELEVATION OF +28.58 FEET ABOVE CHICAGO CITY DATUM AND ABOVE A HORIZONTAL PLANE
HAVING AN ELEVATION OF +13.35 FEET ABOVE CHICAGO CITY DATUM AND WITHIN THE
VERTICAL PROJECTION OF THE BOUNDARY LINE OF FOLLOWING DESCRIBED PARCEL OF LAND:


461545/C110
Ex. A-2-3
 
ALL THAT PART THE NORTH HALF OF LOTS 23 TO 31, BOTH INCLUSIVE, TAKEN AS A TRACT,
IN ALLMENDINGER'S LAKE SHORE DRIVE ADDITION TO CHICAGO, A SUBDIVISION OF PART OF
BLOCK 13 IN THE CANAL TRUSTEE'S SUBDIVISION OF THE SOUTH FRACTIONAL QUARTER OF
SECTION 3, TOWNSHIP 39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN
COOK COUNTY, ILLINOIS, DESCRIBED AS FOLLOWS:
BEGINNING AT THE NORTHEAST CORNER OF LOT 31;
THENCE WEST ALONG THE NORTH LINE OF THE NORTH HALF OF LOTS 23 TO 31, A DISTANCE
OF 98.45 FEET;
THENCE SOUTH ALONG A LINE PERPENDICULAR TO THE NORTH LINE OF THE NORTH HALF OF
LOTS 23 TO 31, A DISTANCE OF 58.68 FEET;
THENCE WEST, PERPENDICULAR TO THE LAST DESCRIBED LINE, 33.10 FEET, ALONG SAID
INTERIOR LINE, FOR THE FOLLOWING 5 COURSES AND DISTANCES;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
9.00 FEET;
THENCE EAST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
31.30 FEET;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
11.90 FEET;
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
22.88 FEET;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
28.12 FEET TO THE SOUTH LINE OF THE NORTH HALF OF LOTS 23 TO 31 AFORESAID;
THENCE EAST ALONG THE SOUTH LINE OF THE NORTH HALF OF LOTS 23 TO 31 AFORESAID
HAVING AN ANGLE OF 90 DEGREES 04 MINUTES 10 SECONDS TO THE RIGHT FROM THE LAST
DESCRIBED LINE, 122.52 FEET TO THE EAST LINE OF LOTS 23 TO 31 AFORESAID;
THENCE NORTH ALONG THE EAST LINE OF LOTS 23 TO 31 AFORESAID, HAVING AN ANGLE OF
90 DEGREES 15 MINUTES 15 SECONDS TO THE RIGHT FROM THE LAST DESCRIBED LINE,
107.85 FEET TO THE NORTHEAST CORNER OF LOT 31 AND SAID POINT OF BEGINNING.


EXCEPT THERE FROM THE FOLLOWING DESCRIBED PARCEL: (15` FLOOR BASE EXTERIOR FACE)


ALL THE LAND, PROPERTY AND SPACE LYING BELOW A HORIZONTAL PLANE HAVING AN
ELEVATION OF 28.58 FEET ABOVE CHICAGO CITY DATUM AND ABOVE A HORIZONTAL PLANE
HAVING AN ELEVATION OF 13.35 FEET ABOVE CHICAGO CITY DATUM AND WITHIN THE
VERTICAL PROJECTION OF THE BOUNDARY LINE OF FOLLOWING DESCRIBED PARCEL OF LAND:
ALL THAT PART THE NORTH HALF OF LOTS 23 TO 31, BOTH INCLUSIVE, TAKEN AS A TRACT,
IN ALLMENDINGER'S LAKE SHORE DRIVE ADDITION TO CHICAGO, A SUBDIVISION OF PART OF
BLOCK 13 IN THE CANAL TRUSTEE'S SUBDIVISION OF THE SOUTH FRACTIONAL QUARTER OF
SECTION 3, TOWNSHIP 39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN
COOK COUNTY, ILLINOIS, DESCRIBED AS FOLLOWS:
COMMENCING AT THE NORTHWEST CORNER OF LOT 29;
THENCE EAST ALONG THE NORTH LINE OF THE NORTH HALF OF LOTS 23 TO 31, A DISTANCE
OF 3.03 FEET;
THENCE SOUTH ALONG A LINE PERPENDICULAR TO THE NORTH LINE OF THE NORTH HALF OF
LOTS 23 TO 31, A DISTANCE OF 3.04 FEET TO THE EXTERIOR MARBLE SURFACE OF THE 1ST
STORY SECTION OF THE BUILDING AT 919 N. MICHIGAN AVENUE, ALSO KNOWN AS THE
PALMOLIVE BUILDING;
THENCE EAST, A DISTANCE OF 3.60 FEET ALONG SAID EXTERIOR SURFACE FOR THE
FOLLOWING 6 COURSES AND DISTANCES;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 3.00 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 52.38 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 2.89 FEET;
461545/C110
Ex. A-2-4
 
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 3.60 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 0.82 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 69.52 FEET TO THE POINT OF BEGINNING;
THENCE SOUTH ALONG A LINE ON THE INTERIOR SURFACE OF SAID BUILDING,
PERPENDICULAR TO SAID EXTERIOR SURFACE, 54.17 FEET;
THENCE WEST, PERPENDICULAR TO THE LAST DESCRIBED LINE, 33.10 FEET, ALONG SAID
INTERIOR LINE, FOR THE FOLLOWING 5 COURSES AND DISTANCES;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
9.00 FEET;
THENCE EAST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
31.30 FEET;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
11.90 FEET;
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
22.88 FEET;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
28.12 FEET
TO EXTERIOR SURFACE OF SAID BUILDING ALSO TO THE SOUTH LINE OF SAID NORTH HALF
OF LOTS 23 TO 31;
THENCE EAST ALONG SAID EXTERIOR SURFACE, AND SAID SOUTH LINE, HAVING AN ANGLE OF
90 DEGREES 04 MINUTES 10 SECONDS TO THE RIGHT FROM THE LAST DESCRIBED LINE,
122.52 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, HAVING AN ANGLE OF 90 DEGREES 15
MINUTES 15 SECONDS TO THE RIGHT FROM THE LAST DESCRIBED LINE, 102.89 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 21.59 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 0.66 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 4.17 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 2.91 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 52.00 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 2.87 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 3.65 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 0.86 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 17.47 FEET TO SAID POINT OF BEGINNING.


PARCEL I-C 15` FLOOR RETAIL FACADE
(SPACE BETWEEN EXTERIOR FACE AND WALL CENTERLINE):


(1st FLOOR RETAIL EXTERIOR FACE)


ALL THE LAND, PROPERTY AND SPACE LYING BELOW A HORIZONTAL PLANE HAVING AN
ELEVATION OF 28.58 FEET ABOVE CHICAGO CITY DATUM AND ABOVE A HORIZONTAL PLANE
HAVING AN ELEVATION OF 13.35 FEET ABOVE CHICAGO CITY DATUM AND WITHIN THE
VERTICAL PROJECTION OF THE BOUNDARY LINE OF FOLLOWING DESCRIBED PARCEL OF LAND:
 
461545/C/10
Ex. A-2-5
 
ALL THAT PART THE NORTH HALF OF LOTS 23 TO 31, BOTH INCLUSIVE, TAKEN AS A TRACT,
IN ALLMENDINGER'S LAKE SHORE DRIVE ADDITION TO CHICAGO, A SUBDIVISION OF PART OF
BLOCK 13 IN THE CANAL TRUSTEE'S SUBDIVISION OF THE SOUTH FRACTIONAL QUARTER OF
SECTION 3, TOWNSHIP 39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN
COOK COUNTY, ILLINOIS, DESCRIBED AS FOLLOWS:
COMMENCING AT THE NORTHWEST CORNER OF LOT 29;
THENCE EAST ALONG THE NORTH LINE OF THE NORTH HALF OF LOTS 23 TO 31, A DISTANCE
OF 3.03 FEET;
THENCE SOUTH ALONG A LINE PERPENDICULAR TO THE NORTH LINE OF THE NORTH HALF OF
LOTS 23 TO 31, A DISTANCE OF 3.04 FEET TO THE POINT OF BEGINNING, POINT ALSO
BEING ON THE EXTERIOR MARBLE SURFACE OF THE 1ST STORY SECTION OF THE BUILDING AT
919 N. MICHIGAN AVENUE, ALSO KNOWN AS THE PALMOLIVE BUILDING;
THENCE EAST, A DISTANCE OF 3.60 FEET ALONG SAID EXTERIOR SURFACE FOR THE
FOLLOWING 6 COURSES AND DISTANCES;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 3.00 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 52.38 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 2.89 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 3.60 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 0.82 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 69.52 FEET;
THENCE SOUTH ALONG A LINE ON THE INTERIOR SURFACE OF SAID BUILDING,
PERPENDICULAR TO SAID EXTERIOR SURFACE, 54.17 FEET;
THENCE WEST, PERPENDICULAR TO THE LAST DESCRIBED LINE, 33.10 FEET, ALONG SAID
INTERIOR LINE, FOR THE FOLLOWING 5 COURSES AND DISTANCES;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
9.00 FEET;
THENCE EAST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
31.30 FEET;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
11.90 FEET;
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
22.88 FEET;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
28.12 FEET TO EXTERIOR SURFACE OF SAID BUILDING ALSO TO THE SOUTH LINE OF SAID
NORTH HALF LOTS 23 TO 31;
THENCE WEST ALONG SAID EXTERIOR SURFACE AND SAID SOUTH LINE, HAVING AN ANGLE OF
89 DEGREES 55 MINUTES 50 SECONDS TO THE LEFT FROM THE LAST DESCRIBED LINE,
108.38 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, HAVING AN ANGLE OF 89 DEGREES 44
MINUTES 45 SECONDS TO THE LEFT FROM THE LAST DESCRIBED LINE, 101.16 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 3.00 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 3.41 FEET TO SAID POINT OF BEGINNING.


EXCEPT THERE FROM THE FOLLOWING DESCRIBED PARCEL: (15` FLOOR RETAIL CENTERLINE
OF EXTERIOR WALL)


ALL THE LAND, PROPERTY AND SPACE LYING BELOW A HORIZONTAL PLANE HAVING AN
ELEVATION OF 28.58 FEET ABOVE CHICAGO CITY DATUM AND ABOVE A HORIZONTAL PLANE
461545/C/10
Ex. A-2-6
 
HAVING AN ELEVATION OF 13.35 FEET ABOVE CHICAGO CITY DATUM AND WITHIN THE
VERTICAL PROJECTION OF THE BOUNDARY LINE OF FOLLOWING DESCRIBED PARCEL OF LAND:
ALL THAT PART THE NORTH HALF OF LOTS 23 TO 31, BOTH INCLUSIVE, TAKEN AS A TRACT,
IN ALLMENDINGER'S LAKE SHORE DRIVE ADDITION TO CHICAGO, A SUBDIVISION OF PART OF
BLOCK 13 IN THE CANAL TRUSTEE'S SUBDIVISION OF THE SOUTH FRACTIONAL QUARTER OF
SECTION 3, TOWNSHIP 39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN
COOK COUNTY, ILLINOIS, DESCRIBED AS FOLLOWS:
COMMENCING AT THE NORTHWEST CORNER OF LOT 29;
THENCE EAST ALONG THE NORTH LINE OF THE NORTH HALF OF LOTS 23 TO 31, A DISTANCE
OF 4.03 FEET;
THENCE SOUTH ALONG A LINE PERPENDICULAR TO THE NORTH LINE OF THE NORTH HALF OF
LOTS 23 TO 31, A DISTANCE OF 4.04 FEET TO THE POINT OF BEGINNING, POINT ALSO
BEING ON THE CENTERLINE OF EXTERIOR WALL OF THE FIRST STORY SECTION OF THE
BUILDING AT 919 N. MICHIGAN AVENUE, ALSO KNOWN AS THE PALMOLIVE BUILDING;
THENCE EAST, A DISTANCE OF 3.60 FEET ALONG SAID CENTERLINE OF EXTERIOR WALL FOR
THE FOLLOWING 6 COURSES AND DISTANCES;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
3.00 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
49.36 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
2.89 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
3.60 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
0.82 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
71.02 FEET;
THENCE SOUTH ALONG A LINE ON THE INTERIOR SURFACE OF SAID BUILDING,
PERPENDICULAR TO SAID EXTERIOR SURFACE, 52.67 FEET;
THENCE WEST, PERPENDICULAR TO THE LAST DESCRIBED LINE, 33.10 FEET, ALONG SAID
INTERIOR LINE, FOR THE FOLLOWING 5 COURSES AND DISTANCES;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
9.00 FEET;
THENCE EAST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
31.30 FEET;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
11.90 FEET;
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
22.88 FEET;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
27.12 FEET TO SAID CENTERLINE OF EXTERIOR WALL;
THENCE WEST ALONG SAID CENTERLINE, HAVING AN ANGLE OF 89 DEGREES 55 MINUTES
50 SECONDS TO THE LEFT FROM THE LAST DESCRIBED LINE, 106.87 FEET;
THENCE NORTH ALONG SAID CENTERLINE, HAVING AN ANGLE OF 89 DEGREES 44
MINUTES 45 SECONDS TO THE LEFT FROM THE LAST DESCRIBED LINE, 98.70 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 3.00 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
3.42 FEET TO SAID POINT OF BEGINNING.
 
461545/C/10
Ex. A-2-7
 
PARCEL 1-D 1St FLOOR RETAIL REMAINDER
(SPACE BETWEEN LOT LINE AND EXTERIOR FACE):


(DEED DESCRIPTION WITH VERTICAL LIMITS) (RETAIL PARCEL AT 1St FLOOR)


ALL THE LAND PROPERTY AND SPACE LYING BELOW A HORIZONTAL PLANE HAVING AN
ELEVATION OF +28.58 FEET ABOVE CHICAGO CITY DATUM AND ABOVE A HORIZONTAL PLANE
HAVING AN ELEVATION OF +13.35 FEET ABOVE CHICAGO CITY DATUM AND WITHIN THE
VERTICAL PROJECTION OF THE BOUNDARY LINE OF FOLLOWING DESCRIBED PARCEL OF LAND:
ALL THAT PART THE NORTH HALF OF LOTS 23 TO 31, BOTH INCLUSIVE, TAKEN AS A TRACT,
IN ALLMENDINGER'S LAKE SHORE DRIVE ADDITION TO CHICAGO, A SUBDIVISION OF PART OF
BLOCK 13 IN THE CANAL TRUSTEE'S SUBDIVISION OF THE SOUTH FRACTIONAL QUARTER OF
SECTION 3, TOWNSHIP 39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN
COOK COUNTY, ILLINOIS, DESCRIBED AS FOLLOWS:
BEGINNING AT THE NORTHWEST CORNER OF LOT 29;
THENCE EAST ALONG THE NORTH LINE OF THE NORTH HALF OF LOTS 23 TO 31, A DISTANCE
OF 132.55 FEET;
THENCE SOUTH ALONG A LINE PERPENDICULAR TO THE NORTH LINE OF THE NORTH HALF OF
LOTS 23 TO 31, A DISTANCE OF 58.68 FEET;
THENCE WEST, PERPENDICULAR TO THE LAST DESCRIBED LINE, 33.10 FEET, ALONG SAID
INTERIOR LINE, FOR THE FOLLOWING 5 COURSES AND DISTANCES;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
9.00 FEET;
THENCE EAST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
31.30 FEET;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
11.90 FEET;
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
22.88 FEET;
THENCE SOUTH ALONG A LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE, 28.12 FEET
TO THE SOUTH LINE OF THE NORTH HALF OF LOTS 23 TO 31 AFORESAID;
THENCE WEST ALONG THE SOUTH LINE OF THE NORTH HALF OF LOTS 23 TO 31 AFORESAID
HAVING AN ANGLE OF 89 DEGREES 55 MINUTES 50 SECONDS TO THE LEFT FROM THE LAST
DESCRIBED LINE, 108.48 FEET TO THE WEST LINE OF LOTS 23 TO 31 AFORESAID;
THENCE NORTH ALONG THE WEST LINE OF LOTS 23 TO 31 AFORESAID, HAVING AN ANGLE OF
89 DEGREES 44 MINUTES 45 SECONDS TO THE RIGHT FROM THE LAST DESCRIBED LINE,
107.57 FEET TO THE NORTHWEST CORNER OF LOT 29 AND SAID POINT OF BEGINNING.


EXCEPT THERE FROM THE FOLLOWING DESCRIBED PARCEL: (1St FLOOR RETAIL EXTERIOR
FACE)


ALL THE LAND, PROPERTY AND SPACE LYING BELOW A HORIZONTAL PLANE HAVING AN
ELEVATION OF 28.58 FEET ABOVE CHICAGO CITY DATUM AND ABOVE A HORIZONTAL PLANE
HAVING AN ELEVATION OF 13.35 FEET ABOVE CHICAGO CITY DATUM AND WITHIN THE
VERTICAL PROJECTION OF THE BOUNDARY LINE OF FOLLOWING DESCRIBED PARCEL OF LAND:
ALL THAT PART THE NORTH HALF OF LOTS 23 TO 31, BOTH INCLUSIVE, TAKEN AS A TRACT,
IN ALLMENDINGER'S LAKE SHORE DRIVE ADDITION TO CHICAGO, A SUBDIVISION OF PART OF
BLOCK 13 IN THE CANAL TRUSTEE'S SUBDIVISION OF THE SOUTH FRACTIONAL QUARTER OF
SECTION 3, TOWNSHIP 39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN
COOK COUNTY, ILLINOIS, DESCRIBED AS FOLLOWS:
COMMENCING AT THE NORTHWEST CORNER OF LOT 29;
THENCE EAST ALONG THE NORTH LINE OF THE NORTH HALF OF LOTS 23 TO 31, A DISTANCE
OF 3.03 FEET;
 
461545IC/10
Ex. A-2-8
 
THENCE SOUTH ALONG A LINE PERPENDICULAR TO THE NORTH LINE OF THE NORTH HALF OF
LOTS 23 TO 31, A DISTANCE OF 3.04 FEET TO THE POINT OF BEGINNING, POINT ALSO
BEING ON THE EXTERIOR MARBLE SURFACE OF THE 1ST STORY SECTION OF THE BUILDING AT
919 N. MICHIGAN AVENUE, ALSO KNOWN AS THE PALMOLNE BUILDING;
THENCE EAST, A DISTANCE OF 3.60 FEET ALONG SAID EXTERIOR SURFACE FOR THE
FOLLOWING 6 COURSES AND DISTANCES;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 3.00 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 52.38 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 2.89 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 3.60 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 0.82 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 69.52 FEET;
THENCE SOUTH ALONG A LINE ON THE INTERIOR SURFACE OF SAID BUILDING,
PERPENDICULAR TO SAID EXTERIOR SURFACE, 54.17 FEET;
THENCE WEST, PERPENDICULAR TO THE LAST DESCRIBED LINE, 33.10 FEET, ALONG SAID
INTERIOR LINE, FOR THE FOLLOWING 5 COURSES AND DISTANCES;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
9.00 FEET;
THENCE EAST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
31.30 FEET;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
11.90 FEET;
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
22.88 FEET;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
28.12 FEET TO EXTERIOR SURFACE OF SAID BUILDING ALSO TO THE SOUTH LINE OF SAID
NORTH HALF LOTS 23 TO 31;
THENCE WEST ALONG SAID EXTERIOR SURFACE AND SAID SOUTH LINE, HAVING AN ANGLE OF
89 DEGREES 55 MINUTES 50 SECONDS TO THE LEFT FROM THE LAST DESCRIBED LINE,
108.38 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, HAVING AN ANGLE OF 89 DEGREES 44
MINUTES 45 SECONDS TO THE LEFT FROM THE LAST DESCRIBED LINE, 101.16 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 3.00 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 3.41 FEET TO SAID POINT OF BEGINNING




PARCEL 2
FACADE PARCEL AT 2nd FLOOR:


PARCEL 2-A 2nd FLOOR BASE FACADE
(SPACE BETWEEN EXTERIOR FACE AND WALL CENTERLINE)


(2nd FLOOR BASE EXTERIOR FACE)


ALL THE LAND, PROPERTY AND SPACE LYING BELOW A HORIZONTAL PLANE HAVING AN
ELEVATION OF 43.34 FEET ABOVE CHICAGO CITY DATUM AND ABOVE A HORIZONTAL PLANE
HAVING AN ELEVATION OF 28.58 FEET ABOVE CHICAGO CITY DATUM AND WITHIN THE
VERTICAL PROJECTION OF THE BOUNDARY LINE OF FOLLOWING DESCRIBED PARCEL OF LAND:
461545/C/10
Ex. A-2-9
 
ALL THAT PART THE NORTH HALF OF LOTS 23 TO 31, BOTH INCLUSIVE, TAKEN AS A TRACT,
IN ALLMENDINGER'S LAKE SHORE DRIVE ADDITION TO CHICAGO, A SUBDIVISION OF PART OF
BLOCK 13 IN THE CANAL TRUSTEE'S SUBDIVISION OF THE SOUTH FRACTIONAL QUARTER OF
SECTION 3, TOWNSHIP 39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN
COOK COUNTY, ILLINOIS, DESCRIBED AS FOLLOWS:
COMMENCING AT THE NORTHWEST CORNER OF LOT 29;
THENCE EAST ALONG THE NORTH LINE OF THE NORTH HALF OF LOTS 23 TO 31, A DISTANCE
OF 3.03 FEET;
THENCE SOUTH ALONG A LINE PERPENDICULAR TO THE NORTH LINE OF THE NORTH HALF OF
LOTS 23 TO 31, A DISTANCE OF 3.04 FEET TO THE EXTERIOR SURFACE OF THE 2N° STORY
SECTION OF THE BUILDING AT 919 N. MICHIGAN AVENUE, ALSO KNOWN AS THE PALMOLIVE
BUILDING;
THENCE EAST, A DISTANCE OF 3.60 FEET ALONG SAID EXTERIOR SURFACE FOR THE
FOLLOWING 6 COURSES AND DISTANCES;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 3.00 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 52.38 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 2.89 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 3.60 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 0.82 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 77.81 FEET TO THE POINT OF BEGINNING;
THENCE SOUTH ALONG A LINE ON THE INTERIOR SURFACE OF SAID BUILDING,
PERPENDICULAR TO SAID EXTERIOR SURFACE, 45.41 FEET;
THENCE WEST, PERPENDICULAR TO THE LAST DESCRIBED LINE, 16.32 FEET, ALONG SAID
INTERIOR LINE, FOR THE FOLLOWING 31 COURSES AND DISTANCES;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
4.62 FEET;
THENCE EAST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
0.86 FEET;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
0.50 FEET;
THENCE EAST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
0.98 FEET;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
0.88 FEET;
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
0.28 FEET;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
19.50 FEET;
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
9.42 FEET;
THENCE NORTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.70 FEET;
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.53 FEET;
THENCE NORTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
8.70 FEET;
THENCE EAST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
2.70 FEET;
THENCE NORTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
4.85 FEET;
461545/C/10
Ex. A-2-10
 
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
3.74 FEET;
THENCE NORTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
3.56 FEET;
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
4.80 FEET;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
3.45 FEET;
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
9.43 FEET;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
9.51 FEET;
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
32.35 FEET;
THENCE NORTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
7.24 FEET;
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
5.09 FEET;
THENCE NORTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
2.40 FEET;
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
2.09 FEET;
THENCE NORTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
0.58 FEET;
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
17.60 FEET;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
8.50 FEET;
THENCE EAST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
13.11 FEET;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
2.04 FEET;
THENCE EAST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
7.05 FEET;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
8.20 FEET TO THE EXTERIOR SURFACE OF SAID BUILDING;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.30 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.50 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.82 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.50 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
4615451C11D
Ex. A-2-11
 
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.30 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 17.22 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 22.15 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE,. 14.16 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 22.14 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 17.28 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 22.43 FEET TO THE EAST LINE OF SAID LOT 31 AND THE WESTERLY BRICK WALL OF
THE KNICKERBOCKER HOTEL;
THENCE NORTH ALONG SAID EXTERIOR SURFACE AND EAST LINE OF SAID LOT 31,
PERPENDICULAR TO THE LAST DESCRIBED LINE, 72.93 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 21.58 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 0.66 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 4.18 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 2.90 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 52.00 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 2.90 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 3.65 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 0.86 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 9.18 FEET TO SAID POINT OF BEGINNING.


EXCEPT THERE FROM THE FOLLOWING DESCRIBED PARCEL: (2nd FLOOR BASE CENTERLINE OF
EXTERIOR WALL)


ALL THE LAND, PROPERTY AND SPACE LYING BELOW A HORIZONTAL PLANE HAVING AN
ELEVATION OF 43.34 FEET ABOVE CHICAGO CITY DATUM AND ABOVE A HORIZONTAL PLANE
HAVING AN ELEVATION OF 28.58 FEET ABOVE CHICAGO CITY DATUM AND WITHIN THE
VERTICAL PROJECTION OF THE BOUNDARY LINE OF FOLLOWING DESCRIBED PARCEL OF LAND:
ALL THAT PART THE NORTH HALF OF LOTS 23 TO 31, BOTH INCLUSIVE, TAKEN AS A TRACT,
IN ALLMENDINGER'S LAKE SHORE DRIVE ADDITION TO CHICAGO, A SUBDIVISION OF PART OF
BLOCK 13 IN THE CANAL TRUSTEE'S SUBDIVISION OF THE SOUTH FRACTIONAL QUARTER OF
SECTION 3, TOWNSHIP 39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN
COOK COUNTY, ILLINOIS, DESCRIBED AS FOLLOWS:
461545/C/10
Ex. A-2-12
 
COMMENCING AT THE NORTHWEST CORNER OF LOT 29;
THENCE EAST ALONG THE NORTH LINE OF THE NORTH HALF OF LOTS 23 TO 31, 4.03 FEET;
THENCE SOUTH ALONG A LINE PERPENDICULAR TO THE NORTH LINE OF THE NORTH HALF OF
LOTS 23 TO 31, 4.04 FEET TO THE CENTERLINE OF EXTERIOR WALL OF THE SECOND STORY
SECTION OF THE BUILDING AT 919 N. MICHIGAN AVENUE, ALSO KNOWN AS THE PALMOLIVE
BUILDING;
THENCE EAST, A DISTANCE OF 3.60 FEET ALONG SAID CENTERLINE OF EXTERIOR WALL FOR
THE FOLLOWING 6 COURSES AND DISTANCES;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
3.00 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
49.38 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
2.89 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
3.60 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
0.82 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
79.32 FEET TO THE POINT OF BEGINNING;
THENCE SOUTH ALONG A LINE ON THE INTERIOR SURFACE OF SAID BUILDING,
PERPENDICULAR TO SAID EXTERIOR SURFACE, 43.91 FEET;
THENCE WEST, PERPENDICULAR TO THE LAST DESCRIBED LINE, 16.32 FEET, ALONG SAID
INTERIOR LINE, FOR THE FOLLOWING 31 COURSES AND DISTANCES;
THENCE SOUTH ALONG SAE:) INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 4.62 FEET;
THENCE EAST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
0.86 FEET;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
0.50 FEET;
THENCE EAST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
0.98 FEET;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
0.88 FEET;
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
0.28 FEET;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
19.50 FEET;
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
9.42 FEET;
THENCE NORTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.70 FEET;
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.53 FEET;
THENCE NORTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
8.70 FEET;
THENCE EAST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
2.70 FEET;
THENCE NORTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
4.85 FEET;
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
3.74 FEET;
THENCE NORTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
3.56 FEET;
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
4.80 FEET;
461545/C/10
Ex. A-2-13
 
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
3.45 FEET;
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
9.43 FEET;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
9.51 FEET;
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
32.35 FEET;
THENCE NORTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
7.24 FEET;
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
5.09 FEET;
THENCE NORTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
2.40 FEET;
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
2.09 FEET;
THENCE NORTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
0.58 FEET;
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
17.60 FEET;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
8.50 FEET;
THENCE EAST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
13.11 FEET;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
2.04 FEET;
THENCE EAST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
7.05 FEET;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
7.20 FEET TO THE CENTERLINE OF EXTERIOR WALL OF SAID BUILDING;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
0.30 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.80 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
18.50 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.82 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
18.50 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.80 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.30 FEET;
461545/C/10
Ex. A-2-14
 
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
17.22 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
20.15 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.16 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
20.14 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
17.28 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
22.43 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
70.93 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
22.08 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
0.66 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
4.18 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
2.40 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
49.00 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
2.90 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
3.65 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
0.86 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
10.66 FEET TO SAID POINT OF BEGINNING.


PARCEL 2-B 2°d FLOOR BASE REMAINDER
(SPACE BETWEEN LOT LINE AND EXTERIOR FACE):


(DEED DESCRIPTION WITH VERTICAL LIMITS) (2°d FLOOR BASE PARCEL)


ALL THE LAND, PROPERTY AND SPACE LYING BELOW A HORIZONTAL PLANE HAVING AN
ELEVATION OF +43.34 FEET ABOVE CHICAGO CITY DATUM AND ABOVE A HORIZONTAL PLANE
HAVING AN ELEVATION OF +28.58 FEET ABOVE CHICAGO CITY DATUM AND WITHIN THE
VERTICAL PROJECTION OF THE BOUNDARY LINE OF FOLLOWING DESCRIBED PARCEL OF LAND:
ALL THAT PART THE NORTH HALF OF LOTS 23 TO 31, BOTH INCLUSIVE, TAKEN AS A TRACT,
IN ALLMENDINGER'S LAKE SHORE DRIVE ADDITION TO CHICAGO, A SUBDIVISION OF PART OF
BLOCK 13 IN THE CANAL TRUSTEE'S SUBDIVISION OF THE SOUTH FRACTIONAL QUARTER OF
SECTION 3, TOWNSHIP 39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN
COOK COUNTY, ILLINOIS, DESCRIBED AS FOLLOWS:
BEGINNING AT THE NORTHEAST CORNER OF LOT 31;
THENCE WEST ALONG THE NORTH LINE OF THE NORTH HALF OF LOTS 23 TO 31, A DISTANCE
OF 90.68 FEET;


461545/C/10
Ex. A-2-15
 
THENCE SOUTH ALONG A LINE PERPENDICULAR TO THE NORTH LINE OF THE NORTH HALF OF
LOTS 23 TO 31, A DISTANCE OF 49.97 FEET;
THENCE WEST ALONG A LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE, 16.32
FEET;
THENCE SOUTH ALONG A LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE, 4.62
FEET;
FEET;
 
FEET;
 
FEET;
 
FEET;
 
FEET;
 
FEET;
 
FEET;
 
FEET;
THENCE EAST ALONG A LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE, 0.86 FEET;
THENCE SOUTH ALONG A LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE, 0.50


THENCE EAST ALONG A LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE, 0.98 FEET;
THENCE SOUTH ALONG A LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE, 0.88


THENCE WEST ALONG A LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE, 0.28 FEET;
THENCE SOUTH ALONG A LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE, 19.50


THENCE WEST ALONG A LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE, 9.42 FEET;
THENCE NORTH ALONG A LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE, 1.70


THENCE WEST ALONG A LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE, 1.53 FEET;
THENCE NORTH ALONG A LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE, 8.70


THENCE EAST ALONG A LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE, 2.70 FEET;
THENCE NORTH ALONG A LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE, 4.85


THENCE WEST ALONG A LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE, 3.74 FEET;
THENCE NORTH ALONG A LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE, 3.56


THENCE WEST ALONG A LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE, 4.80 FEET;
THENCE SOUTH ALONG A LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE, 3.45
 
THENCE WEST ALONG A LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE, 9.43 FEET;
THENCE SOUTH ALONG A LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE, 9.51
FEET;
THENCE WEST ALONG A LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE, 32.35
FEET;
THENCE NORTH ALONG A LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE, 7.24
FEET;
THENCE WEST ALONG A LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE, 5.09 FEET;
THENCE NORTH ALONG A LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE, 2.40
FEET;
THENCE WEST ALONG A LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE, 2.09 FEET;
THENCE NORTH ALONG A LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE, 0.58
FEET;
THENCE WEST ALONG A LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE, 17.60
FEET;
THENCE SOUTH ALONG A LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE, 8.50
FEET;
THENCE EAST ALONG A LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE, 13.11 FEET;
THENCE SOUTH ALONG A LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE, 2.04
FEET;
THENCE EAST ALONG A LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE, 7.05 FEET;
THENCE SOUTH ALONG A LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE, 38.80 FEET
TO THE SOUTH LINE OF THE NORTH HALF OF LOTS 23 TO 31 AFORESAID;
THENCE EAST ALONG SAID SOUTH LINE, HAVING AN ANGLE OF 89 DEGREES 45 MINUTES 48
SECONDS TO THE RIGHT FROM THE LAST DESCRIBED LINE, 168.87 FEET TO THE EAST LINE
OF LOTS 23 TO 31 AFORESAID;
461545/C/10
Ex. A-2-16
 
THENCE NORTH ALONG THE EAST LINE OF LOTS 23 TO 31 AFORESAID, HAVING AN ANGLE OF
90 DEGREES 15 MINUTES 15 SECONDS TO THE RIGHT FROM THE LAST DESCRIBED LINE,
107.85 FEET TO THE NORTHEAST CORNER OF LOT 31 AND SAID POINT OF BEGINNING.


EXCEPT THERE FROM THE FOLLOWING DESCRIBED PARCEL: (2nd FLOOR BASE EXTERIOR FACE)


ALL THE LAND, PROPERTY AND SPACE LYING BELOW A HORIZONTAL PLANE HAVING AN
ELEVATION OF 43.34 FEET ABOVE CHICAGO CITY DATUM AND ABOVE A HORIZONTAL PLANE
HAVING AN ELEVATION OF 28.58 FEET ABOVE CHICAGO CITY DATUM AND WITHIN THE
VERTICAL PROJECTION OF THE BOUNDARY LINE OF FOLLOWING DESCRIBED PARCEL OF LAND:
ALL THAT PART THE NORTH HALF OF LOTS 23 TO 31, BOTH INCLUSIVE, TAKEN AS A TRACT,
IN ALLMENDINGER'S LAKE SHORE DRIVE ADDITION TO CHICAGO, A SUBDIVISION OF PART OF
BLOCK 13 IN THE CANAL TRUSTEE'S SUBDIVISION OF THE SOUTH FRACTIONAL QUARTER OF
SECTION 3, TOWNSHIP 39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN
COOK COUNTY, ILLINOIS, DESCRIBED AS FOLLOWS:
COMMENCING AT THE NORTHWEST CORNER OF LOT 29;
THENCE EAST ALONG THE NORTH LINE OF THE NORTH HALF OF LOTS 23 TO 31, A DISTANCE
OF 3.03 FEET;
THENCE SOUTH ALONG A LINE PERPENDICULAR TO THE NORTH LINE OF THE NORTH HALF OF
LOTS 23 TO 31, A DISTANCE OF 3.04 FEET TO THE EXTERIOR SURFACE OF THE 2ND STORY
SECTION OF THE BUILDING AT 919 N. MICHIGAN AVENUE, ALSO KNOWN AS THE PALMOLIVE
BUILDING;
THENCE EAST, A DISTANCE OF 3.60 FEET ALONG SAID EXTERIOR SURFACE FOR THE
FOLLOWING 6 COURSES AND DISTANCES;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 3.00 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 52.38 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 2.89 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 3.60 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 0.82 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 77.81 FEET TO THE POINT OF BEGINNING;
THENCE SOUTH ALONG A LINE ON THE INTERIOR SURFACE OF SAID BUILDING,
PERPENDICULAR TO SAID EXTERIOR SURFACE, 45.41 FEET;
THENCE WEST, PERPENDICULAR TO THE LAST DESCRIBED LINE, 16.32 FEET, ALONG SAID
INTERIOR LINE, FOR THE FOLLOWING 31 COURSES AND DISTANCES;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
4.62 FEET;
THENCE EAST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
0.86 FEET;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
0.50 FEET;
THENCE EAST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
0.98 FEET;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
0.88 FEET;
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
0.28 FEET;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
19.50 FEET;
 
461545/C/10
Ex. A-2-17
 
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
9.42 FEET;
THENCE NORTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.70 FEET;
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.53 FEET;
THENCE NORTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
8.70 FEET;
THENCE EAST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
2.70 FEET;
THENCE NORTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
4.85 FEET;
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
3.74 FEET;
THENCE NORTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
3.56 FEET;
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
4.80 FEET;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
3.45 FEET;
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
9.43 FEET;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
9.51 FEET;
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
32.35 FEET;
THENCE NORTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
7.24 FEET;
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
5.09 FEET;
THENCE NORTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
2.40 FEET;
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
2.09 FEET;
THENCE NORTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
0.58 FEET;
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
17.60 FEET;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
8.50 FEET;
THENCE EAST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
13.11 FEET;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
2.04 FEET;
THENCE EAST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
7.05 FEET;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
8.20 FEET TO THE EXTERIOR SURFACE OF SAID BUILDING;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.30 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
461545/C110
Ex. A-2-18
 
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.50 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.82 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.50 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.30 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 17.22 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 22.15 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.16 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 22.14 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 17.28 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 22.43 FEET TO THE EAST LINE OF SAID LOT 31 AND THE WESTERLY BRICK WALL OF
THE KNICKERBOCKER HOTEL;
THENCE NORTH ALONG SAID EXTERIOR SURFACE AND EAST LINE OF SAID LOT 31,
PERPENDICULAR TO THE LAST DESCRIBED LINE, 72.93 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 21.58 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 0.66 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 4.18 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 2.90 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 52.00 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 2.90 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 3.65 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 0.86 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 9.18 FEET TO SAID POINT OF BEGINNING.
 
461545/C/10
Ex. A-2-19
 
PARCEL 2-C 2°d FLOOR RETAIL FACADE
(SPACE BETWEEN EXTERIOR FACE AND WALL CENTERLINE):


(2nd FLOOR RETAIL EXTERIOR FACE)


ALL THE LAND, PROPERTY AND SPACE LYING BELOW A HORIZONTAL PLANE HAVING AN
ELEVATION OF 43.34 FEET ABOVE CHICAGO CITY DATUM AND ABOVE A HORIZONTAL PLANE
HAVING AN ELEVATION OF 28.58 FEET ABOVE CHICAGO CITY DATUM AND WITHIN THE
VERTICAL PROJECTION OF THE BOUNDARY LINE OF FOLLOWING DESCRIBED PARCEL OF LAND:
ALL THAT PART THE NORTH HALF OF LOTS 23 TO 31, BOTH INCLUSIVE, TAKEN AS A TRACT,
IN ALLMENDINGER'S LAKE SHORE DRIVE ADDITION TO CHICAGO, A SUBDIVISION OF PART OF
BLOCK 13 IN THE CANAL TRUSTEE'S SUBDIVISION OF THE SOUTH FRACTIONAL QUARTER OF
SECTION 3, TOWNSHIP 39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN
COOK COUNTY, ILLINOIS, DESCRIBED AS FOLLOWS:
COMMENCING AT THE NORTHWEST CORNER OF LOT 29;
THENCE EAST ALONG THE NORTH LINE OF THE NORTH HALF OF LOTS 23 TO 31, A DISTANCE
OF 3.03 FEET;
THENCE SOUTH ALONG A LINE PERPENDICULAR TO THE NORTH LINE OF THE NORTH HALF OF
LOTS 23 TO 31, A DISTANCE OF 3.04 FEET TO THE POINT OF BEGINNING, POINT ALSO
BEING ON THE EXTERIOR SURFACE OF THE 2ND STORY SECTION OF THE BUILDING AT 919 N.
MICHIGAN AVENUE, ALSO KNOWN AS THE PALMOLIVE BUILDING;
THENCE EAST, A DISTANCE OF 3.60 FEET ALONG SAID EXTERIOR SURFACE FOR THE
FOLLOWING 6 COURSES AND DISTANCES;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 3.00 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 52.38 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 2.89 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 3.60 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 0.82 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 77.81 FEET;
THENCE SOUTH ALONG A LINE ON THE INTERIOR SURFACE OF SAID BUILDING,
PERPENDICULAR TO SAID EXTERIOR SURFACE, 45.41 FEET;
THENCE WEST, PERPENDICULAR TO THE LAST DESCRIBED LINE, 16.32 FEET, ALONG SAID
INTERIOR LINE, FOR THE FOLLOWING 31 COURSES AND DISTANCES;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
4.62 FEET;
THENCE EAST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
0.86 FEET;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
0.50 FEET;
THENCE EAST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
0.98 FEET;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
0.88 FEET;
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
0.28 FEET;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
19.50 FEET;
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
9.42 FEET;


461545/C/10
Ex. A-2-20
 
THENCE NORTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.70 FEET;
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.53 FEET;
THENCE NORTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
8.70 FEET;
THENCE EAST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
2.70 FEET;
THENCE NORTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
4.85 FEET;
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
3.74 FEET;
THENCE NORTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
3.56 FEET;
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
4.80 FEET;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
3.45 FEET;
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
9.43 FEET;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
9.51 FEET;
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
32.35 FEET;
THENCE NORTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
7.24 FEET;
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
5.09 FEET;
THENCE NORTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
2.40 FEET;
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
2.09 FEET;
THENCE NORTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
0.58 FEET;
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
17.60 FEET;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
8.50 FEET;
THENCE EAST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
13.11 FEET;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
2.04 FEET;
THENCE EAST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
7.05 FEET;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
8.20 FEET TO THE EXTERIOR SURFACE OF SAID BUILDING;
THENCE CONTINUING SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST
DESCRIBED LINE, 30.60 FEET TO THE SOUTH LINE OF THE NORTH HALF OF LOTS 23 TO 31
AFORESAID;
THENCE WEST ALONG SAID EXTERIOR SURFACE, AND SAID SOUTH LINE OF THE NORTH HALF
OF LOTS 23 TO 31, HAVING AN ANGLE OF 90 DEGREES 14 MINUTES 12 SECONDS TO THE
LEFT FROM THE LAST DESCRIBED LINE, 62.02 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, HAVING AN ANGLE OF 89 DEGREES 44
MINUTES 45 SECONDS TO THE LAST DESCRIBED LINE, 101.16 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 3.00 FEET;
4615451C110
Ex. A-2-21
 
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 3.42 FEET TO SAID POINT OF BEGINNING.


EXCEPT THERE FROM THE FOLLOWING DESCRIBED PARCEL: (2°d FLOOR RETAIL CENTERLINE
OF EXTERIOR WALL)


ALL THE LAND, PROPERTY AND SPACE LYING BELOW A HORIZONTAL PLANE HAVING AN
ELEVATION OF 43.34 FEET ABOVE CHICAGO CITY DATUM AND ABOVE A HORIZONTAL PLANE
HAVING AN ELEVATION OF 28.58 FEET ABOVE CHICAGO CITY DATUM AND WITHIN THE
VERTICAL PROJECTION OF THE BOUNDARY LINE OF FOLLOWING DESCRIBED PARCEL OF LAND:
ALL THAT PART THE NORTH HALF OF LOTS 23 TO 31, BOTH INCLUSIVE, TAKEN AS A TRACT,
IN ALLMENDINGER'S LAKE SHORE DRIVE ADDITION TO CHICAGO, A SUBDIVISION OF PART OF
BLOCK 13 IN THE CANAL TRUSTEE'S SUBDIVISION OF THE SOUTH FRACTIONAL QUARTER OF
SECTION 3, TOWNSHIP 39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN
COOK COUNTY, ILLINOIS, DESCRIBED AS FOLLOWS:
COMMENCING AT THE NORTHWEST CORNER OF LOT 29;
THENCE EAST ALONG THE NORTH LINE OF THE NORTH HALF OF LOTS 23 TO 31, A DISTANCE
OF 4.03 FEET;
THENCE SOUTH ALONG A LINE PERPENDICULAR TO THE NORTH LINE OF THE NORTH HALF OF
LOTS 23 TO 31, A DISTANCE OF 4.04 FEET TO THE POINT OF BEGINNING, POINT ALSO
BEING ON THE CENTERLINE OF EXTERIOR WALL OF THE 2"D STORY SECTION OF THE
BUILDING AT 919 N. MICHIGAN AVENUE, ALSO KNOWN AS THE PALMOLIVE BUILDING;
THENCE EAST, A DISTANCE OF 3.60 FEET ALONG SAID CENTERLINE OF EXTERIOR WALL FOR
THE FOLLOWING 6 COURSES AND DISTANCES;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
3.00 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
49.38 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
2.89 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
3.60 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
0.82 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
79.32 FEET;
THENCE SOUTH ALONG A LINE ON THE INTERIOR SURFACE OF SAID BUILDING,
PERPENDICULAR TO SAID EXTERIOR SURFACE, 43.91 FEET;
THENCE WEST, PERPENDICULAR TO THE LAST DESCRIBED LINE, 16.32 FEET, ALONG SAID
INTERIOR LINE, FOR THE FOLLOWING 31 COURSES AND DISTANCES;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
4.62 FEET;
THENCE EAST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
0.86 FEET;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
0.50 FEET;
THENCE EAST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
0.98 FEET;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
0.88 FEET;
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
0.28 FEET;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
19.50 FEET;
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
9.42 FEET;
461545/C/10
Ex. A-2-22
 
THENCE NORTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.70 FEET;
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.53 FEET;
THENCE NORTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
8.70 FEET;
THENCE EAST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
2.70 FEET;
THENCE NORTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
4.85 FEET;
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
3.74 FEET;
THENCE NORTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
3.56 FEET;
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
4.80 FEET;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
3.45 FEET;
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
9.43 FEET;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
9.51 FEET;
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
32.35 FEET;
THENCE NORTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
7.24 FEET;
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
5.09 FEET;
THENCE NORTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
2.40 FEET;
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
2.09 FEET;
THENCE NORTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
0.58 FEET;
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
17.60 FEET;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
8.50 FEET;
THENCE EAST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
13.11 FEET;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
2.04 FEET;
THENCE EAST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
7.05 FEET;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
7.20 FEET TO THE CENTERLINE OF EXTERIOR WALL OF SAID BUILDING;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.30 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
30.60 FEET;
THENCE WEST ALONG SAID CENTERLINE, HAVING AN ANGLE OF 90 DEGREES 14 MINUTES
12 SECONDS TO THE LEFT TO THE LAST DESCRIBED LINE, 59.52 FEET;
THENCE NORTH ALONG SAID CENTERLINE, HAVING AN ANGLE OF 89 DEGREES 44
MINUTES 45 SECONDS TO THE LEFT TO THE LAST DESCRIBED LINE, 98.70 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 3.00 FEET;
461545/C/10
Ex. A-2-23
 
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
3.42 FEET TO SAID POINT OF BEGINNING.


PARCEL 2-D 2nd FLOOR RETAIL REMAINDER
(SPACE BETWEEN LOT LINE AND EXTERIOR FACE):


(DEED DESCRIPTION WITH VERTICAL LIMITS) (2nd FLOOR RETAIL PARCEL)


ALL THE LAND, PROPERTY AND SPACE LYING BELOW A HORIZONTAL PLANE HAVING AN
ELEVATION OF +43.34 FEET ABOVE CHICAGO CITY DATUM AND ABOVE A HORIZONTAL PLANE
HAVING AN ELEVATION OF +28.58 FEET ABOVE CHICAGO CITY DATUM AND WITHIN THE
VERTICAL PROJECTION OF THE BOUNDARY LINE OF FOLLOWING DESCRIBED PARCEL OF LAND:
ALL THAT PART THE NORTH HALF OF LOTS 23 TO 31, BOTH INCLUSIVE, TAKEN AS A TRACT,
IN ALLMENDINGER'S LAKE SHORE DRIVE ADDITION TO CHICAGO, A SUBDIVISION OF PART OF
BLOCK 13 IN THE CANAL TRUSTEE'S SUBDIVISION OF THE SOUTH FRACTIONAL QUARTER OF
SECTION 3, TOWNSHIP 39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN
COOK COUNTY, ILLINOIS, DESCRIBED AS FOLLOWS:
BEGINNING AT THE NORTHWEST CORNER OF LOT 29;
THENCE EAST ALONG THE NORTH LINE OF THE NORTH HALF OF LOTS 23 TO 31, A DISTANCE
OF 140.32 FEET;
THENCE SOUTH ALONG A LINE PERPENDICULAR TO THE NORTH LINE OF THE NORTH HALF OF
LOTS 23 TO 31, A DISTANCE OF 49.97 FEET;
THENCE WEST ALONG A LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE, 16.32
FEET; FEET;
 
FEET;
 
FEET;
 
FEET;
 
FEET;
 
FEET;
 
FEET;
 
FEET;
 
FEET;
THENCE SOUTH ALONG A LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE, 4.62


THENCE EAST ALONG A LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE, 0.86 FEET;
THENCE SOUTH ALONG A LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE, 0.50


THENCE EAST ALONG A LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE, 0.98 FEET;
THENCE SOUTH ALONG A LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE, 0.88


THENCE WEST ALONG A LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE, 0.28 FEET;
THENCE SOUTH ALONG A LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE, 19.50


THENCE WEST ALONG A LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE, 9.42 FEET;
THENCE NORTH ALONG A LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE, 1.70


THENCE WEST ALONG A LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE, 1.53 FEET;
THENCE NORTH ALONG A LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE, 8.70


THENCE EAST ALONG A LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE, 2.70 FEET;
THENCE NORTH ALONG A LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE, 4.85


THENCE WEST ALONG A LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE, 3.74 FEET;
THENCE NORTH ALONG A LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE, 3.56


THENCE WEST ALONG A LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE, 4.80 FEET;
THENCE SOUTH ALONG A LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE, 3.45
 
THENCE WEST ALONG A LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE, 9.43 FEET;
THENCE SOUTH ALONG A LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE, 9.51
FEET;
THENCE WEST ALONG A LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE, 32.35
FEET;
461545/C/10
Ex. A-2-24
 
FEET;
 
FEET;
THENCE NORTH ALONG A LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE, 7.24
 
THENCE WEST ALONG A LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE, 5.09 FEET;
THENCE NORTH ALONG A LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE, 2.40
 
THENCE WEST ALONG A LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE, 2.09 FEET;
THENCE NORTH ALONG A LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE, 0.58
FEET;
THENCE WEST ALONG A LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE, 17.60
FEET;
THENCE SOUTH ALONG A LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE, 8.50
FEET;
THENCE EAST ALONG A LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE, 13.11 FEET;
THENCE SOUTH ALONG A LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE, 2.04
FEET;
THENCE EAST ALONG A LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE, 7.05 FEET;
THENCE SOUTH ALONG A LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE, 38.80 FEET
TO THE SOUTH LINE OF THE NORTH HALF OF LOTS 23 TO 31 AFORESAID;
THENCE WEST ALONG THE SOUTH LINE OF THE NORTH HALF OF LOTS 23 TO 31 AFORESAID
HAVING AN ANGLE OF 90 DEGREES 14 MINUTES 12 SECONDS TO THE LEFT FROM THE LAST
DESCRIBED LINE, 62.13 FEET TO THE WEST LINE OF LOTS 23 TO 31 AFORESAID;
THENCE NORTH ALONG THE WEST LINE OF LOTS 23 TO 31 AFORESAID, HAVING AN ANGLE OF
89 DEGREES 44 MINUTES 45 SECONDS TO THE LEFT FROM THE LAST DESCRIBED LINE,
107.57 FEET TO THE NORTHWEST CORNER OF LOT 29 AND SAID POINT OF BEGINNING.


EXCEPT THERE FROM THE FOLLOWING DESCRIBED PARCEL: (2nd FLOOR RETAIL EXTERIOR
FACE)


ALL THE LAND, PROPERTY AND SPACE LYING BELOW A HORIZONTAL PLANE HAVING AN
ELEVATION OF 43.34 FEET ABOVE CHICAGO CITY DATUM AND ABOVE A HORIZONTAL PLANE
HAVING AN ELEVATION OF 28.58 FEET ABOVE CHICAGO CITY DATUM AND WITHIN THE
VERTICAL PROJECTION OF THE BOUNDARY LINE OF FOLLOWING DESCRIBED PARCEL OF LAND:
ALL THAT PART THE NORTH HALF OF LOTS 23 TO 31, BOTH INCLUSIVE, TAKEN AS A TRACT,
IN ALLMENDINGER'S LAKE SHORE DRIVE ADDITION TO CHICAGO, A SUBDIVISION OF PART OF
BLOCK 13 IN THE CANAL TRUSTEE'S SUBDIVISION OF THE SOUTH FRACTIONAL QUARTER OF
SECTION 3, TOWNSHIP 39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN
COOK COUNTY, ILLINOIS, DESCRIBED AS FOLLOWS:
COMMENCING AT THE NORTHWEST CORNER OF LOT 29;
THENCE EAST ALONG THE NORTH LINE OF THE NORTH HALF OF LOTS 23 TO 31, A DISTANCE
OF 3.03 FEET;
THENCE SOUTH ALONG A LINE PERPENDICULAR TO THE NORTH LINE OF THE NORTH HALF OF
LOTS 23 TO 31, A DISTANCE OF 3.04 FEET TO THE POINT OF BEGINNING, POINT ALSO
BEING ON THE EXTERIOR SURFACE OF THE 2ND STORY SECTION OF THE BUILDING AT 919 N.
MICHIGAN AVENUE, ALSO KNOWN AS THE PALMOLIVE BUILDING;
THENCE EAST, A DISTANCE OF 3.60 FEET ALONG SAID EXTERIOR SURFACE FOR THE
FOLLOWING 6 COURSES AND DISTANCES;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 3.00 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 52.38 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 2.89 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 3.60 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 0.82 FEET;
461545/C/10
Ex. A-2-25
 
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 77.81 FEET;
THENCE SOUTH ALONG A LINE ON THE INTERIOR SURFACE OF SAID BUILDING,
PERPENDICULAR TO SAID EXTERIOR SURFACE, 45.41 FEET;
THENCE WEST, PERPENDICULAR TO THE LAST DESCRIBED LINE, 16.32 FEET, ALONG SAID
INTERIOR LINE, FOR THE FOLLOWING 31 COURSES AND DISTANCES;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
4.62 FEET;
THENCE EAST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
0.86 FEET;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
0.50 FEET;
THENCE EAST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
0.98 FEET;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
0.88 FEET;
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
0.28 FEET;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
19.50 FEET;
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
9.42 FEET;
THENCE NORTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.70 FEET;
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.53 FEET;
THENCE NORTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
8.70 FEET;
THENCE EAST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
2.70 FEET;
THENCE NORTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
4.85 FEET;
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
3.74 FEET;
THENCE NORTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
3.56 FEET;
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
4.80 FEET;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
3.45 FEET;
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
9.43 FEET;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
9.51 FEET;
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
32.35 FEET;
THENCE NORTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
7.24 FEET;
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
5.09 FEET;
THENCE NORTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
2.40 FEET;
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
2.09 FEET;
THENCE NORTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
0.58 FEET;
461545/C/10
Ex. A-2-26
 
THENCE WEST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
17.60 FEET;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
8.50 FEET;
THENCE EAST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
13.11 FEET;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
2.04 FEET;
THENCE EAST ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
7.05 FEET;
THENCE SOUTH ALONG SAID INTERIOR LINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
8.20 FEET TO THE EXTERIOR SURFACE OF SAID BUILDING;
THENCE CONTINUING SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST
DESCRIBED LINE, 30.60 FEET TO THE SOUTH LINE OF THE NORTH HALF OF LOTS 23 TO 31
AFORESAID;
THENCE WEST ALONG SAID EXTERIOR SURFACE, AND SAID SOUTH LINE OF THE NORTH HALF
OF LOTS 23 TO 31, HAVING AN ANGLE OF 90 DEGREES 14 MINUTES 12 SECONDS TO THE
LEFT FROM THE LAST DESCRIBED LINE, 62.02 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, HAVING AN ANGLE OF 89 DEGREES 44
MINUTES 45 SECONDS TO THE LAST DESCRIBED LINE, 101.16 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 3.00 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 3.42 FEET TO SAID POINT OF BEGINNING.




PARCEL 3
FACADE PARCEL AT 3`d FLOOR:


PARCEL 3-A 3`d FLOOR FACADE
(SPACE BETWEEN EXTERIOR FACE AND WALL CENTERLINE): (3rd FLOOR EXTERIOR FACE)


ALL THE LAND, PROPERTY AND SPACE LYING BELOW A HORIZONTAL PLANE HAVING AN
ELEVATION OF 53.83 FEET ABOVE CHICAGO CITY DATUM AND ABOVE A HORIZONTAL PLANE
HAVING AN ELEVATION OF 43.34 FEET ABOVE CHICAGO CITY DATUM AND WITHIN THE
VERTICAL PROJECTION OF THE BOUNDARY LINE OF FOLLOWING DESCRIBED PARCEL OF LAND:
ALL THAT PART THE NORTH HALF OF LOTS 23 TO 31, BOTH INCLUSIVE, TAKEN AS A TRACT,
IN ALLMENDINGER'S LAKE SHORE DRIVE ADDITION TO CHICAGO, A SUBDIVISION OF PART OF
BLOCK 13 IN THE CANAL TRUSTEE'S SUBDIVISION OF THE SOUTH FRACTIONAL QUARTER OF
SECTION 3, TOWNSHIP 39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN
COOK COUNTY, ILLINOIS, DESCRIBED AS FOLLOWS:
COMMENCING AT THE NORTHWEST CORNER OF LOT 29;
THENCE EAST ALONG THE NORTH LINE OF THE NORTH HALF OF LOTS 23 TO 31, A DISTANCE
OF 3.59 FEET;
THENCE SOUTH ALONG A LINE PERPENDICULAR TO THE NORTH LINE OF THE NORTH HALF OF
LOTS 23 TO 31, A DISTANCE OF 3.45 FEET TO THE POINT OF BEGINNING, POINT ALSO
BEING ON THE EXTERIOR SURFACE OF THE 3RD
STORY SECTION OF THE BUILDING AT 919 N. MICHIGAN AVENUE, ALSO KNOWN AS THE
PALMOLIVE BUILDING;
THENCE EAST, A DISTANCE OF 22.17 FEET ALONG SAID EXTERIOR SURFACE FOR THE
FOLLOWING 65 COURSES AND DISTANCES;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;


461545/C/10
Ex. A-2-27
 
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.16 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 22.17 FEET;
THENCE SOUTH ALONG SAM EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 17.19 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.27 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.50 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.82 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.50 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.27 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 17.20 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 22.18 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.16 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 22.18 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 17.11 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 22.39 FEET TO THE EAST LINE OF SAID OF THE NORTH HALF OF LOTS 23 TO 31 AND
THE WESTERLY BRICK WALL OF THE KNICKERBOCKER HOTEL;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE AND SAID EAST LINE, PERPENDICULAR TO
THE LAST DESCRIBED LINE, 56.00 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 22.43 FEET;
 
461545/C/10
Ex. A-2-28
 
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 17.28 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 22.14 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.16 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 22.15 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 17.22 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.30 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
. THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.50 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.82 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.50 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.30 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 17.22 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 22.17 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.16 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.10 FEET;


THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 13.54 FEET TO SOUTH LINE OF SAID NORTH HALF OF LOTS 23 TO 31;
 
461545/C/10
Ex. A-2-29
 
THENCE WEST ALONG SAID EXTERIOR SURFACE AND SAID SOUTH LINE, PERPENDICULAR TO
THE LAST DESCRIBED LINE, 21.07 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 33.92 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.30 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.30 FEET TO SAID POINT OF BEGINNING.


EXCEPT THERE FROM THE FOLLOWING DESCRIBED PARCEL: (3`d FLOOR CENTERLINE OF
EXTERIOR WALL)


ALL THE LAND, PROPERTY AND SPACE LYING BELOW A HORIZONTAL PLANE HAVING AN
ELEVATION OF 53.83 FEET ABOVE CHICAGO CITY DATUM AND ABOVE A HORIZONTAL PLANE
HAVING AN ELEVATION OF 43.34 FEET ABOVE CHICAGO CITY DATUM AND WITHIN THE
VERTICAL PROJECTION OF THE BOUNDARY LINE OF FOLLOWING DESCRIBED PARCEL OF LAND:
ALL THAT PART THE NORTH HALF OF LOTS 23 TO 31, BOTH INCLUSIVE, TAKEN AS A TRACT,
IN ALLMENDINGER'S LAKE SHORE DRIVE ADDITION TO CHICAGO, A SUBDIVISION OF PART OF
BLOCK 13 IN THE CANAL TRUSTEE'S SUBDIVISION OF THE SOUTH FRACTIONAL QUARTER OF
SECTION 3, TOWNSHIP 39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN
COOK COUNTY, ILLINOIS, DESCRIBED AS FOLLOWS:
COMMENCING AT THE NORTHWEST CORNER OF LOT 29;
THENCE EAST ALONG THE NORTH LINE OF THE NORTH HALF OF LOTS 23 TO 31, A DISTANCE
OF 4.59 FEET;
THENCE SOUTH ALONG A LINE PERPENDICULAR TO THE NORTH LINE OF THE NORTH HALF OF
LOTS 23 TO 31, A DISTANCE OF 4.46 FEET TO THE POINT OF BEGINNING, POINT ALSO
BEING ON THE CENTERLINE OF EXTERIOR WALL OF THE THIRD STORY SECTION OF THE
BUILDING AT 919 N. MICHIGAN AVENUE, ALSO KNOWN AS THE PALMOLIVE BUILDING;
THENCE EAST, A DISTANCE OF 20.17 FEET ALONG SAID CENTERLINE OF EXTERIOR WALL FOR
THE FOLLOWING 65 COURSES AND DISTANCES;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.16 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
20.17 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
17.19 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.27 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
461545/C/10
Ex. A-2-30
 
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.80 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
18.50 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.82 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
18.50 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.80 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.27 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
17.20 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
20.18 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.16 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
20.18 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
17.11 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
22.39 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
54.00 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
22.43 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
17.28 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
20.14 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.16 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
20.15 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
17.22 FEET;
461545/C/10
Ex. A-2-31
 
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.30 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.80 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE WEST ALONG SAD) CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
18.50 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.82 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
18.50 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.80 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.30 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
17.22 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
20.17 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.16 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.10 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
13.54 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
19.07 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
31.92 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.80 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
18.30 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.80 FEET;
461545/C/10
Ex. A-2-32
 
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
18.30 FEET TO SAID POINT OF BEGINNING.


PARCEL 3-B 3`d FLOOR REMAINDER
(SPACE BETWEEN LOT LINE AND EXTERIOR FACE)


(DEED DESCRIPTION WITH VERTICAL LIMITS)


ALL THE LAND, PROPERTY AND SPACE LYING BELOW A HORIZONTAL PLANE HAVING AN
ELEVATION OF 53.83 FEET ABOVE CHICAGO CITY DATUM AND ABOVE A HORIZONTAL PLANE
HAVING AN ELEVATION OF 43.34 FEET ABOVE CHICAGO CITY DATUM AND WITHIN THE
VERTICAL PROJECTION OF THE BOUNDARY LINE OF FOLLOWING DESCRIBED PARCEL OF LAND:
ALL THAT PART THE NORTH HALF OF LOTS 23 TO 31, BOTH INCLUSIVE, TAKEN AS A TRACT,
IN ALLMENDINGER'S LAKE SHORE DRIVE ADDITION TO CHICAGO, A SUBDIVISION OF PART OF
BLOCK 13 IN THE CANAL TRUSTEE'S SUBDIVISION OF THE SOUTH FRACTIONAL QUARTER OF
SECTION 3, TOWNSHIP 39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN
COOK COUNTY, ILLINOIS.


EXCEPT THERE FROM THE FOLLOWING DESCRIBED PARCEL: (3`d FLOOR EXTERIOR FACE)


ALL THE LAND, PROPERTY AND SPACE LYING BELOW A HORIZONTAL PLANE HAVING AN
ELEVATION OF 53.83 FEET ABOVE CHICAGO CITY DATUM AND ABOVE A HORIZONTAL PLANE
HAVING AN ELEVATION OF 43.34 FEET ABOVE CHICAGO CITY DATUM AND WITHIN THE
VERTICAL PROJECTION OF THE BOUNDARY LINE OF FOLLOWING DESCRIBED PARCEL OF LAND:
ALL THAT PART THE NORTH HALF OF LOTS 23 TO 31, BOTH INCLUSIVE, TAKEN AS A TRACT,
IN ALLMENDINGER'S LAKE SHORE DRIVE ADDITION TO CHICAGO, A SUBDIVISION OF PART OF
BLOCK 13 IN THE CANAL TRUSTEE'S SUBDIVISION OF THE SOUTH FRACTIONAL QUARTER OF
SECTION 3, TOWNSHIP 39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN
COOK COUNTY, ILLINOIS, DESCRIBED AS FOLLOWS:
COMMENCING AT THE NORTHWEST CORNER OF LOT 29;
THENCE EAST ALONG THE NORTH LINE OF THE NORTH HALF OF LOTS 23 TO 31, A DISTANCE
OF 3.59 FEET;
THENCE SOUTH ALONG A LINE PERPENDICULAR TO THE NORTH LINE OF THE NORTH HALF OF
LOTS 23 TO 31, A DISTANCE OF 3.45 FEET TO THE POINT OF BEGINNING, POINT ALSO
BEING ON THE EXTERIOR SURFACE OF THE 3RD
STORY SECTION OF THE BUILDING AT 919 N. MICHIGAN AVENUE, ALSO KNOWN AS THE
PALMOLIVE BUILDING;
THENCE EAST, A DISTANCE OF 22.17 FEET ALONG SAID EXTERIOR SURFACE FOR THE
FOLLOWING 65 COURSES AND DISTANCES;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.16 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 22.17 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 17.19 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.27 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
461545/C/10
Ex. A-2-33
 
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.50 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.82 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.50 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.27 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 17.20 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 22.18 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.16 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 22.18 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 17.11 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 22.39 FEET TO THE EAST LINE OF SAID OF THE NORTH HALF OF LOTS 23 TO 31 AND
THE WESTERLY BRICK WALL OF THE KNICKERBOCKER HOTEL;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE AND SAID EAST LINE, PERPENDICULAR TO
THE LAST DESCRIBED LINE, 56.00 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 22.43 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 17.28 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 22.14 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.16 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 22.15 FEET;
 
46154510110
Ex. A-2-34
 
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 17.22 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.30 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.50 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.82 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.50 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.30 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 17.22 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 22.17 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.16 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.10 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 13.54 FEET TO SOUTH LINE OF SAID NORTH HALF OF LOTS 23 TO 31;
THENCE WEST ALONG SAID EXTERIOR SURFACE AND SAID SOUTH LINE, PERPENDICULAR TO
THE LAST DESCRIBED LINE, 21.07 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 33.92 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.30 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
461545/C/10
Ex. A-2-35
 
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.30 FEET TO SAID POINT OF BEGINNING.




PARCEL 4
FACADE PARCEL AT 4th FLOOR:


PARCEL 4-A 4th FLOOR FACADE PARCEL
(SPACE BETWEEN EXTERIOR FACE AND WALL CENTERLINE):


(4th FLOOR EXTERIOR FACE)


ALL THE LAND, PROPERTY AND SPACE LYING BELOW A HORIZONTAL PLANE HAVING AN
ELEVATION OF 65.63 FEET ABOVE CHICAGO CITY DATUM AND ABOVE A HORIZONTAL PLANE
HAVING AN ELEVATION OF 53.83 FEET ABOVE CHICAGO CITY DATUM AND WITHIN THE
VERTICAL PROJECTION OF THE BOUNDARY LINE OF FOLLOWING DESCRIBED PARCEL OF LAND:
ALL THAT PART THE NORTH HALF OF LOTS 23 TO 31, BOTH INCLUSIVE, TAKEN AS A TRACT,
IN ALLMENDINGER'S LAKE SHORE DRIVE ADDITION TO CHICAGO, A SUBDIVISION OF PART OF
BLOCK 13 IN THE CANAL TRUSTEE'S SUBDIVISION OF THE SOUTH FRACTIONAL QUARTER OF
SECTION 3, TOWNSHIP 39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN
COOK COUNTY, ILLINOIS, DESCRIBED AS FOLLOWS:
COMMENCING AT THE NORTHWEST CORNER OF LOT 29;
THENCE EAST ALONG THE NORTH LINE OF THE NORTH HALF OF LOTS 23 TO 31, A DISTANCE
OF 3.59 FEET;
THENCE SOUTH ALONG A LINE PERPENDICULAR TO THE NORTH LINE OF THE NORTH HALF OF
LOTS 23 TO 31, A DISTANCE OF 3.45 FEET TO THE POINT OF BEGINNING, POINT ALSO
BEING ON THE EXTERIOR SURFACE OF THE FOURTH
STORY SECTION OF THE BUILDING AT 919 N. MICHIGAN AVENUE, ALSO KNOWN AS THE
PALMOLIVE BUILDING;
THENCE EAST, A DISTANCE OF 22.17 FEET ALONG SAID EXTERIOR SURFACE FOR THE
FOLLOWING 63 COURSES AND DISTANCES;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.16 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 22.17 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 17.19 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.27 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.50 FEET;
 
461545/C110
Ex. A-2-36
 
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.82 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.50 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.27 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 17.20 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 22.18 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.16 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 22.18 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 17.11 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 22.39 FEET TO THE EAST LINE OF SAID NORTH HALF OF LOTS 23 TO 31 AND THE
WESTERLY BRICK WALL OF THE KNICKERBOCKER HOTEL;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE AND EAST LINE, PERPENDICULAR TO THE
LAST DESCRIBED LINE, 56.00 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 22.43 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 17.28 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 22.14 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.16 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 22.15 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 17.22 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.30 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
 
461545/C110
Ex. A-2-37
 
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.50 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.82 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.50 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.30 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 17.22 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 22.17 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.16 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 22.17 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.30 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.30 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.30 FEET TO SAID POINT OF BEGINNING.


EXCEPT THERE FROM THE FOLLOWING DESCRIBED PARCEL: (4" FLOOR CENTERLINE OF
EXTERIOR WALL)
 
461545/C/10
Ex. A-2-38
 
ALL THE LAND, PROPERTY AND SPACE LYING BELOW A HORIZONTAL PLANE HAVING AN
ELEVATION OF 65.63 FEET ABOVE CHICAGO CITY DATUM AND ABOVE A HORIZONTAL PLANE
HAVING AN ELEVATION OF 53.83 FEET ABOVE CHICAGO CITY DATUM AND WITHIN THE
VERTICAL PROJECTION OF THE BOUNDARY LINE OF FOLLOWING DESCRIBED PARCEL OF LAND:
ALL THAT PART THE NORTH HALF OF LOTS 23 TO 31, BOTH INCLUSIVE, TAKEN AS A TRACT,
IN ALLMENDINGER'S LAKE SHORE DRIVE ADDITION TO CHICAGO, A SUBDIVISION OF PART OF
BLOCK 13 IN THE CANAL TRUSTEE'S SUBDIVISION OF THE SOUTH FRACTIONAL QUARTER OF
SECTION 3, TOWNSHIP 39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN
COOK COUNTY, ILLINOIS, DESCRIBED AS FOLLOWS:
COMMENCING AT THE NORTHWEST CORNER OF LOT 29;
THENCE EAST ALONG THE NORTH LINE OF THE NORTH HALF OF LOTS 23 TO 31, A DISTANCE
OF 4.59 FEET;
THENCE SOUTH ALONG A LINE PERPENDICULAR TO THE NORTH LINE OF THE NORTH HALF OF
LOTS 23 TO 31, A DISTANCE OF 4.46 FEET TO THE POINT OF BEGINNING, POINT ALSO
BEING ON THE CENTERLINE OF EXTERIOR WALL OF THE FOURTH STORY SECTION OF THE
BUILDING AT 919 N. MICHIGAN AVENUE, ALSO KNOWN AS THE PALMOLIVE BUILDING;
THENCE EAST, A DISTANCE OF 20.17 FEET ALONG SAID CENTERLINE OF EXTERIOR WALL FOR
THE FOLLOWING 64 COURSES AND DISTANCES;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.16 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
20.17 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
17.19 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.27 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.80 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
18.50 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.82 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
18.50 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.80 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.27 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
17.20 FEET;
461545/C/10
Ex. A-2-39
 
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
20.18 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.16 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
20.18 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
17.11 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
22.39 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
54.00 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
22.43 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
17.28 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
20.14 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.16 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
20.15 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
17.22 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.30 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.80 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
18.50 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.82 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
18.50 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.80 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
461545/C/10
Ex. A-2-40
 
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.30 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
17.22 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
20.17 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.16 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
20.17 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
19.30 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.80 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
18.30 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.80 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
18.30 FEET TO SAID POINT OF BEGINNING.


PARCEL 4-B 4`h FLOOR REMAINDER
(SPACE BETWEEN LOT LINE AND EXTERIOR FACE):


(DEED DESCRIPTION WITH VERTICAL LIMITS)


ALL THE LAND, PROPERTY AND SPACE LYING BELOW A HORIZONTAL PLANE HAVING AN
ELEVATION OF 65.63 FEET ABOVE CHICAGO CITY DATUM AND ABOVE A HORIZONTAL PLANE
HAVING AN ELEVATION OF 53.83 FEET ABOVE CHICAGO CITY DATUM AND WITHIN THE
VERTICAL PROJECTION OF THE BOUNDARY LINE OF FOLLOWING DESCRIBED PARCEL OF LAND:
ALL THAT PART THE NORTH HALF OF LOTS 23 TO 31, BOTH INCLUSIVE, TAKEN AS A TRACT,
IN ALLMENDINGER'S LAKE SHORE DRIVE ADDITION TO CHICAGO, A SUBDIVISION OF PART OF
BLOCK 13 IN THE CANAL TRUSTEE'S SUBDIVISION OF THE SOUTH FRACTIONAL QUARTER OF
SECTION 3, TOWNSHIP 39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN
COOK COUNTY, ILLINOIS.


EXCEPT THERE FROM THE FOLLOWING DESCRIBED PARCEL: (4t` FLOOR EXTERIOR FACE)


ALL THE LAND„ PROPERTY AND SPACE LYING BELOW A HORIZONTAL PLANE HAVING AN
ELEVATION OF 65.63 FEET ABOVE CHICAGO CITY DATUM AND ABOVE A HORIZONTAL PLANE
HAVING AN ELEVATION OF 53.83 FEET ABOVE CHICAGO CITY DATUM AND WITHIN THE
VERTICAL PROJECTION OF THE BOUNDARY LINE OF FOLLOWING DESCRIBED PARCEL OF LAND:
 
461545/C/10
Ex. A-2-41
 
ALL THAT PART THE NORTH HALF OF LOTS 23 TO 31, BOTH INCLUSIVE, TAKEN AS A TRACT,
IN ALLMENDINGER'S LAKE SHORE DRIVE ADDITION TO CHICAGO, A SUBDIVISION OF PART OF
BLOCK 13 IN THE CANAL TRUSTEE'S SUBDIVISION OF THE SOUTH FRACTIONAL QUARTER OF
SECTION 3, TOWNSHIP 39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN
COOK COUNTY, ILLINOIS, DESCRIBED AS FOLLOWS:
COMMENCING AT THE NORTHWEST CORNER OF LOT 29;
THENCE EAST ALONG THE NORTH LINE OF THE NORTH HALF OF LOTS 23 TO 31, A DISTANCE
OF 3.59 FEET;
THENCE SOUTH ALONG A LINE PERPENDICULAR TO THE NORTH LINE OF THE NORTH HALF OF
LOTS 23 TO 31, A DISTANCE OF 3.45 FEET TO THE POINT OF BEGINNING, POINT ALSO
BEING ON THE EXTERIOR SURFACE OF THE FOURTH
STORY SECTION OF THE BUILDING AT 919 N. MICHIGAN AVENUE, ALSO KNOWN AS THE
PALMOLIVE BUILDING;
THENCE EAST, A DISTANCE OF 22.17 FEET ALONG SAID EXTERIOR SURFACE FOR THE
FOLLOWING 63 COURSES AND DISTANCES;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.16 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 22.17 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 17.19 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.27 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.50 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.82 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.50 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.27 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 17.20 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 22.18 FEET;
 
461545/C/10
Ex. A-2-42
 
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.16 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 22.18 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 17.11 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 22.39 FEET TO THE EAST LINE OF SAID NORTH HALF OF LOTS 23 TO 31 AND THE
WESTERLY BRICK WALL OF THE KNICKERBOCKER HOTEL;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE AND EAST LINE, PERPENDICULAR TO THE
LAST DESCRIBED LINE, 56.00 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 22.43 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 17.28 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 22.14 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.16 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 22.15 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 17.22 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.30 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.50 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.82 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.50 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
 
461545IC/10
Ex. A-2-43
 
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.30 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 17.22 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 22.17 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.16 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 22.17 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.30 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.30 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.30 FEET TO SAID POINT OF BEGINNING.




PARCEL 5
FACADE PARCEL AT 5`h to 11`h FLOORS


PARCEL 5-A 5`h to 11`h FLOOR FACADE PARCEL
(SPACE BETWEEN EXTERIOR FACE AND WALL CENTERLINE):


(5' TO 11t' FLOOR EXTERIOR FACE)


ALL THE LAND, PROPERTY AND SPACE LYING BELOW A HORIZONTAL PLANE HAVING AN
ELEVATION OF 139.88 FEET ABOVE CHICAGO CITY DATUM AND ABOVE A HORIZONTAL PLANE
HAVING AN ELEVATION OF 65.63 FEET ABOVE CHICAGO CITY DATUM AND WITHIN THE
VERTICAL PROJECTION OF THE BOUNDARY LINE OF FOLLOWING DESCRIBED PARCEL OF LAND:
ALL THAT PART THE NORTH HALF OF LOTS 23 TO 31, BOTH INCLUSIVE, TAKEN AS A TRACT,
IN ALLMENDINGER'S LAKE SHORE DRIVE ADDITION TO CHICAGO, A SUBDIVISION OF PART OF
BLOCK 13 IN THE CANAL TRUSTEE'S SUBDIVISION OF THE SOUTH FRACTIONAL QUARTER OF
SECTION 3, TOWNSHIP 39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN
COOK COUNTY, ILLINOIS, DESCRIBED AS FOLLOWS:
COMMENCING AT THE NORTHWEST CORNER OF LOT 29;
THENCE EAST ALONG THE NORTH LINE OF THE NORTH HALF OF LOTS 23 TO 31, A DISTANCE
OF 3.59 FEET;
THENCE SOUTH ALONG A LINE PERPENDICULAR TO THE NORTH LINE OF THE NORTH HALF OF
LOTS 23 TO 31, A DISTANCE OF 3.45 FEET TO THE POINT OF BEGINNING, POINT ALSO
461545/C/10
Ex. A-2-44
 
BEING ON THE EXTERIOR SURFACE OF THE FIFTH-ELEVENTH STORY SECTION OF THE
BUILDING AT 919 N. MICHIGAN AVENUE, ALSO KNOWN AS THE PALMOLIVE BUILDING;
THENCE EAST, A DISTANCE OF 22.17 FEET ALONG SAID EXTERIOR SURFACE FOR THE
FOLLOWING 63 COURSES AND DISTANCES;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.16 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 22.17 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 17.19 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.27 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.50 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.82 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.50 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.27 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 17.20 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 22.18 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.16 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 22.18 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 17.11 FEET;
 
461545/C/10
Ex. A-2-45
 
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 22.39 FEET TO THE EAST LINE OF SAID NORTH HALF OF LOTS 23 TO 31 AND THE
WESTERLY BRICK WALL OF THE KNICKERBOCKER HOTEL;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE AND EAST LINE, PERPENDICULAR TO THE
LAST DESCRIBED LINE, 56.00 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 22.43 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 17.28 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 22.14 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.16 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 22.15 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 17.22 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.30 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.50 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.82 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.50 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.30 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 17.22 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 22.17 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.16 FEET;
 
461545/C/10
Ex. A-2-46
 
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 22.17 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.30 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.30 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.30 FEET TO SAID POINT OF BEGINNING.


EXCEPT THERE FROM THE FOLLOWING DESCRIBED PARCEL: (5`h TO 1P' FLOOR CENTERLINE
OF EXTERIOR WALL)


ALL THE LAND, PROPERTY AND SPACE LYING BELOW A HORIZONTAL PLANE HAVING AN
ELEVATION OF 139.88 FEET ABOVE CHICAGO CITY DATUM AND ABOVE A HORIZONTAL PLANE
HAVING AN ELEVATION OF 65.63 FEET ABOVE CHICAGO CITY DATUM AND WITHIN THE
VERTICAL PROJECTION OF THE BOUNDARY LINE OF FOLLOWING DESCRIBED PARCEL OF LAND:
ALL THAT PART THE NORTH HALF OF LOTS 23 TO 31, BOTH INCLUSIVE, TAKEN AS A TRACT,
IN ALLMENDINGER'S LAKE SHORE DRIVE ADDITION TO CHICAGO, A SUBDIVISION OF PART OF
BLOCK 13 IN THE CANAL TRUSTEE'S SUBDIVISION OF THE SOUTH FRACTIONAL QUARTER OF
SECTION 3, TOWNSHIP 39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN
COOK COUNTY, ILLINOIS, DESCRIBED AS FOLLOWS:
COMMENCING AT THE NORTHWEST CORNER OF LOT 29;
THENCE EAST ALONG THE NORTH LINE OF THE NORTH HALF OF LOTS 23 TO 31, A DISTANCE
OF 4.59 FEET;
THENCE SOUTH ALONG A LINE PERPENDICULAR TO THE NORTH LINE OF THE NORTH HALF OF
LOTS 23 TO 31, A DISTANCE OF 4.46 FEET TO THE POINT OF BEGINNING, POINT ALSO
BEING ON THE CENTERLINE OF EXTERIOR WALL OF THE FIFTH-ELEVENTH STORY SECTION OF
THE BUILDING AT 919 N. MICHIGAN AVENUE, ALSO KNOWN AS THE PALMOLIVE BUILDING;
THENCE EAST, A DISTANCE OF 20.17 FEET ALONG SAID CENTERLINE OF EXTERIOR WALL FOR
THE FOLLOWING 63 COURSES AND DISTANCES;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.16 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
20.17 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
17.19 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.27 FEET;
461545/C110
Ex. A-2-47
 
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.80 FEET;
THENCE NORTH ALONG SAE[) CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
18.50 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.82 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
18.50 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.80 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.27 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
17.20 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
20.18 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.16 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
20.18 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
17.11 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
22.39 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
54.00 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
22.43 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
17.28 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
20.14 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.16 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
20.15 FEET;
461545/C/10
Ex. A-2-48
 
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
17.22 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.30 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.80 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
18.50 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.82 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
18.50 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.80 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.30 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
17.22 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
20.17 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.16 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
20.17 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
19.30 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.80 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
18.30 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.80 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
461545/C/10
Ex. A-2-49
 
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
18.30 FEET TO SAID POINT OF BEGINNING.


PARCEL 5-B 5th TO 11th FLOOR REMAINDER PARCEL (SPACE BETWEEN LOT LINE AND
EXTERIOR FACE):


(DEED DESCRIPTION WITH VERTICAL LIMITS)


ALL THE LAND, PROPERTY AND SPACE LYING BELOW A HORIZONTAL PLANE HAVING AN
ELEVATION OF 139.88 FEET ABOVE CHICAGO CITY DATUM AND ABOVE A HORIZONTAL PLANE
HAVING AN ELEVATION OF 65.63 FEET ABOVE CHICAGO CITY DATUM AND WITHIN THE
VERTICAL PROJECTION OF THE BOUNDARY LINE OF FOLLOWING DESCRIBED PARCEL OF LAND:
ALL THAT PART THE NORTH HALF OF LOTS 23 TO 31, BOTH INCLUSIVE, TAKEN AS A TRACT,
IN ALLMENDINGER'S LAKE SHORE DRIVE ADDITION TO CHICAGO, A SUBDIVISION OF PART OF
BLOCK 13 IN THE CANAL TRUSTEE'S SUBDIVISION OF THE SOUTH FRACTIONAL QUARTER OF
SECTION 3, TOWNSHIP 39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN
COOK COUNTY, ILLINOIS.


EXCEPT THERE FROM THE FOLLOWING DESCRIBED PARCEL: (5`h TO 11th FLOOR EXTERIOR
FACE)


ALL THE LAND, PROPERTY AND SPACE LYING BELOW A HORIZONTAL PLANE HAVING AN
ELEVATION OF 139.88 FEET ABOVE CHICAGO CITY DATUM AND ABOVE A HORIZONTAL PLANE
HAVING AN ELEVATION OF 65.63 FEET ABOVE CHICAGO CITY DATUM AND WITHIN THE
VERTICAL PROJECTION OF THE BOUNDARY LINE OF FOLLOWING DESCRIBED PARCEL OF LAND:
ALL THAT PART THE NORTH HALF OF LOTS 23 TO 31, BOTH INCLUSIVE, TAKEN AS A TRACT,
IN ALLMENDINGER'S LAKE SHORE DRIVE ADDITION TO CHICAGO, A SUBDIVISION OF PART OF
BLOCK 13 IN THE CANAL TRUSTEE'S SUBDIVISION OF THE SOUTH FRACTIONAL QUARTER OF
SECTION 3, TOWNSHIP 39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN
COOK COUNTY, ILLINOIS, DESCRIBED AS FOLLOWS:
COMMENCING AT THE NORTHWEST CORNER OF LOT 29;
THENCE EAST ALONG THE NORTH LINE OF THE NORTH HALF OF LOTS 23 TO 31, A DISTANCE
OF 3.59 FEET;
THENCE SOUTH ALONG A LINE PERPENDICULAR TO THE NORTH LINE OF THE NORTH HALF OF
LOTS 23 TO 31, A DISTANCE OF 3.45 FEET TO THE POINT OF BEGINNING, POINT ALSO
BEING ON THE EXTERIOR SURFACE OF THE FIFTH-ELEVENTH STORY SECTION OF THE
BUILDING AT 919 N. MICHIGAN AVENUE, ALSO KNOWN AS THE PALMOLIVE BUILDING;
THENCE EAST, A DISTANCE OF 22.17 FEET ALONG SAID EXTERIOR SURFACE FOR THE
FOLLOWING 63 COURSES AND DISTANCES;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.16 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 22.17 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 17.19 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.27 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
 
461545/C/10
Ex. A-2-50
 
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.50 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.82 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.50 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.27 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 17.20 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 22.18 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.16 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 22.18 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 17.11 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 22.39 FEET TO THE EAST LINE OF SAID NORTH HALF OF LOTS 23 TO 31 AND THE
WESTERLY BRICK WALL OF THE KNICKERBOCKER HOTEL;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE AND EAST LINE, PERPENDICULAR TO THE
LAST DESCRIBED LINE, 56.00 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 22.43 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 17.28 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 22.14 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.16 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 22.15 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 17.22 FEET;
 
461545/C/10
Ex. A-2-51
 
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.30 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.50 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.82 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.50 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.30 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 17.22 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 22.17 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.16 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 22.17 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.30 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.30 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.30 FEET TO SAID POINT OF BEGINNING.
461545/C/10
Ex, A-2-52
 
PARCEL 6
FACADE PARCEL AT 11th to 18th FLOORS
 
PARCEL 6 A 11th to 18th FLOOR FACADE PARCEL
(SPACE BETWEEN EXTERIOR FACE AND WALL CENTERLINE):


(11th TO 18th FLOOR EXTERIOR FACE)


ALL THE LAND, PROPERTY AND SPACE LYING BELOW A HORIZONTAL PLANE HAVING AN
ELEVATION OF 226.16 FEET ABOVE CHICAGO CITY DATUM AND ABOVE A HORIZONTAL PLANE
HAVING AN ELEVATION OF 139.88 FEET ABOVE CHICAGO CITY DATUM AND WITHIN THE
VERTICAL PROJECTION OF THE BOUNDARY LINE OF FOLLOWING DESCRIBED PARCEL OF LAND:
ALL THAT PART THE NORTH HALF OF LOTS 23 TO 31, BOTH INCLUSIVE, TAKEN AS A TRACT,
IN ALLMENDINGER'S LAKE SHORE DRIVE ADDITION TO CHICAGO, A SUBDIVISION OF PART OF
BLOCK 13 IN THE CANAL TRUSTEE'S SUBDIVISION OF THE SOUTH FRACTIONAL QUARTER OF
SECTION 3, TOWNSHIP 39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN
COOK COUNTY, ILLINOIS, DESCRIBED AS FOLLOWS:
COMMENCING AT THE NORTHWEST CORNER OF LOT 29;
THENCE EAST ALONG THE NORTH LINE OF THE NORTH HALF OF LOTS 23 TO 31, A DISTANCE
OF 7.59 FEET;
THENCE SOUTH ALONG A LINE PERPENDICULAR TO THE NORTH LINE OF THE NORTH HALF OF
LOTS 23 TO 31, A DISTANCE OF 7.47 FEET TO THE POINT OF BEGINNING, POINT ALSO
BEING ON THE EXTERIOR SURFACE OF THE ELEVENTH-EIGHTEENTH STORY SECTION OF THE
BUILDING AT 919 N. MICHIGAN AVENUE, ALSO KNOWN AS THE PALMOLIVE BUILDING;
THENCE EAST, A DISTANCE OF 17.85 FEET ALONG SAID EXTERIOR SURFACE FOR THE
FOLLOWING 63 COURSES AND DISTANCES;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 17.85 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 13.20 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 5.27 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.50 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.82 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.50 FEET;
461545/C/10
Ex. A-2-53
 
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 5.27 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 13.20 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 17.85 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 17.85 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 13.11 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 26.39 FEET TO THE EAST LINE OF SAID NORTH HALF OF LOTS 23 TO 31 AND THE
WESTERLY BRICK WALL OF THE KNICKERBOCKER HOTEL;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE AND EAST LINE, PERPENDICULAR TO THE
LAST DESCRIBED LINE, 56.00 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 26.43 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 13.28 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 17.82 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 17.82 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 13.22 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 5.29 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.50 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
 
461545/C/10
Ex. A-2-54
 
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.82 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.50 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 5.29 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 13.22 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 17.85 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 17.85 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 16.30 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.30 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 16.30 FEET TO SAID POINT OF BEGINNING.


EXCEPT THERE FROM THE FOLLOWING DESCRIBED PARCEL: (111 TO 18" FLOOR CENTERLINE
OF EXTERIOR WALL)


ALL THE LAND, PROPERTY AND SPACE LYING BELOW A HORIZONTAL PLANE HAVING AN
ELEVATION OF 226.16 FEET ABOVE CHICAGO CITY DATUM AND ABOVE A HORIZONTAL PLANE
HAVING AN ELEVATION OF 139.88 FEET ABOVE CHICAGO CITY DATUM AND WITHIN THE
VERTICAL PROJECTION OF THE BOUNDARY LINE OF FOLLOWING DESCRIBED PARCEL OF LAND:
ALL THAT PART THE NORTH HALF OF LOTS 23 TO 31, BOTH INCLUSIVE, TAKEN AS A TRACT,
IN ALLMENDINGER'S LAKE SHORE DRIVE ADDITION TO CHICAGO, A SUBDIVISION OF PART OF
BLOCK 13 IN THE CANAL TRUSTEE'S SUBDIVISION OF THE SOUTH FRACTIONAL
 
461545/C/10
Ex. A-2-55
 
QUARTER OF SECTION 3, TOWNSHIP 39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL
MERIDIAN, IN COOK COUNTY, ILLINOIS, DESCRIBED AS FOLLOWS:
COMMENCING AT THE NORTHWEST CORNER OF LOT 29;
THENCE EAST ALONG THE NORTH LINE OF THE NORTH HALF OF LOTS 23 TO 31, A DISTANCE
OF 8.59 FEET;
THENCE SOUTH ALONG A LINE PERPENDICULAR TO THE NORTH LINE OF THE NORTH HALF OF
LOTS 23 TO 31, A DISTANCE OF 8.47 FEET TO THE POINT OF BEGINNING, POINT ALSO
BEING ON THE CENTERLINE OF EXTERIOR WALL OF THE ELEVENTH-EIGHTEENTH STORY
SECTION OF THE BUILDING AT 919 N. MICHIGAN AVENUE, ALSO KNOWN AS THE PALMOLIVE
BUILDING;
THENCE EAST, A DISTANCE OF 15.85 FEET ALONG SAID CENTERLINE OF EXTERIOR WALL FOR
THE FOLLOWING 63 COURSES AND DISTANCES;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.80 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
15.85 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
13.20 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
5.27 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.80 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
18.50 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.82 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
18.50 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.80 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
5.27 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
13.20 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
15.85 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.80 FEET;
461545/C/10
Ex. A-2-56
 
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE EAST ALONG - SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
15.85 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
13.11 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
26.39 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
54.00 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
26.43 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
13.28 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
15.82 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.80 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
15.82 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
13.22 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
5.29 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.80 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
18.50 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.82 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
18.50 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.80 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
5.29 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
13.22 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
15.85 FEET;
4615451C110
Ex. A-2-57
 
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.80 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
15.85 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
14.30 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.80 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
18.30 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.80 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
14.30 FEET TO SAID POINT OF BEGINNING.


PARCEL 6-B 11th TO 18th FLOOR REMAINDER PARCEL (SPACE BETWEEN LOT LINE AND
EXTERIOR FACE):


(DEED DESCRIPTION WITH VERTICAL LIMITS)


ALL THE LAND, PROPERTY AND SPACE LYING BELOW A HORIZONTAL PLANE HAVING AN
ELEVATION OF 226.16 FEET ABOVE CHICAGO CITY DATUM AND ABOVE A HORIZONTAL PLANE
HAVING AN ELEVATION OF 139.88 FEET ABOVE CHICAGO CITY DATUM AND WITHIN THE
VERTICAL PROJECTION OF THE BOUNDARY LINE OF FOLLOWING DESCRIBED PARCEL OF LAND:
ALL THAT PART THE NORTH HALF OF LOTS 23 TO 31, BOTH INCLUSIVE, TAKEN AS A TRACT,
IN ALLMENDINGER'S LAKE SHORE DRIVE ADDITION TO CHICAGO, A SUBDIVISION OF PART OF
BLOCK 13 IN THE CANAL TRUSTEE'S SUBDIVISION OF THE SOUTH FRACTIONAL QUARTER OF
SECTION 3, TOWNSHIP 39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN
COOK COUNTY, ILLINOIS.


EXCEPT THERE FROM THE FOLLOWING DESCRIBED PARCEL: (11th TO 18`h FLOOR EXTERIOR
FACE)


ALL THE LAND, PROPERTY AND SPACE LYING BELOW A HORIZONTAL PLANE HAVING AN
ELEVATION OF 226.16 FEET ABOVE CHICAGO CITY DATUM AND ABOVE A HORIZONTAL PLANE
HAVING AN ELEVATION OF 139.88 FEET ABOVE CHICAGO CITY DATUM AND WITHIN THE
VERTICAL PROJECTION OF THE BOUNDARY LINE OF FOLLOWING DESCRIBED PARCEL OF LAND:
ALL THAT PART THE NORTH HALF OF LOTS 23 TO 31, BOTH INCLUSIVE, TAKEN AS A TRACT,
IN ALLMENDINGER'S LAKE SHORE DRIVE ADDITION TO CHICAGO, A SUBDIVISION OF PART OF
BLOCK 13 IN THE CANAL TRUSTEE'S SUBDIVISION OF THE SOUTH FRACTIONAL QUARTER OF
SECTION 3, TOWNSHIP 39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN
COOK COUNTY, ILLINOIS, DESCRIBED AS FOLLOWS:
COMMENCING AT THE NORTHWEST CORNER OF LOT 29;
 
461545/C/10
Ex. A-2-58
 
THENCE EAST ALONG THE NORTH LINE OF THE NORTH HALF OF LOTS 23 TO 31, A DISTANCE
OF 7.59 FEET;
THENCE SOUTH ALONG A LINE PERPENDICULAR TO THE NORTH LINE OF THE NORTH HALF OF
LOTS 23 TO 31, A DISTANCE OF 7.47 FEET TO THE POINT OF BEGINNING, POINT ALSO
BEING ON THE EXTERIOR SURFACE OF THE ELEVENTH-EIGHTEENTH STORY SECTION OF THE
BUILDING AT 919 N. MICHIGAN AVENUE, ALSO KNOWN AS THE PALMOLIVE BUILDING;
THENCE EAST, A DISTANCE OF 17.85 FEET ALONG SAID EXTERIOR SURFACE FOR THE
FOLLOWING 63 COURSES AND DISTANCES;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 17.85 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 13.20 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 5.27 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.50 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.82 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.50 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 5.27 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 13.20 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 17.85 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 17.85 FEET;
461545/C/10
Ex. A-2-59
 
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 13.11 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 26.39 FEET TO THE EAST LINE OF SAID NORTH HALF OF LOTS 23 TO 31 AND THE
WESTERLY BRICK WALL OF THE KNICKERBOCKER HOTEL;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE AND EAST LINE, PERPENDICULAR TO THE
LAST DESCRIBED LINE, 56.00 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 26.43 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 13.28 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 17.82 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 17.82 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 13.22 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 5.29 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.50 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.82 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.50 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 5.29 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 13.22 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 17.85 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
 
461545/C/10
Ex. A-2-60
 
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 17.85 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 16.30 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.30 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 16.30 FEET TO SAID POINT OF BEGINNING.




PARCEL 7
FACADE PARCEL AT 18th TO 22nd FLOORS


PARCEL 7-A 18th to 22°d FLOOR FACADE PARCEL
(SPACE BETWEEN EXTERIOR FACE AND WALL CENTERLINE):


(18th TO 22nd FLOOR EXTERIOR FACE)


ALL THE LAND, PROPERTY AND SPACE LYING BELOW A HORIZONTAL PLANE HAVING AN
ELEVATION OF 275.07 FEET ABOVE CHICAGO CITY DATUM AND ABOVE A HORIZONTAL PLANE
HAVING AN ELEVATION OF 226.16 FEET ABOVE CHICAGO CITY DATUM AND WITHIN THE
VERTICAL PROJECTION OF THE BOUNDARY LINE OF FOLLOWING DESCRIBED PARCEL OF LAND:
ALL THAT PART THE NORTH HALF OF LOTS 23 TO 31, BOTH INCLUSIVE, TAKEN AS A TRACT,
IN ALLMENDINGER'S LAKE SHORE DRIVE ADDITION TO CHICAGO, A SUBDIVISION OF PART OF
BLOCK 13 IN THE CANAL TRUSTEE'S SUBDIVISION OF THE SOUTH FRACTIONAL QUARTER OF
SECTION 3, TOWNSHIP 39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN
COOK COUNTY, ILLINOIS, DESCRIBED AS FOLLOWS:
COMMENCING AT THE NORTHWEST CORNER OF LOT 29;
THENCE EAST ALONG THE NORTH LINE OF THE NORTH HALF OF LOTS 23 TO 31, A DISTANCE
OF 22.22 FEET;
THENCE SOUTH ALONG A LINE PERPENDICULAR TO THE NORTH LINE OF THE NORTH HALF OF
LOTS 23 TO 31, A DISTANCE OF 20.77 FEET TO THE POINT OF BEGINNING, POINT ALSO
BEING ON THE EXTERIOR SURFACE OF THE EIGHTEENTH TO TWENTY-SECOND STORY SECTION
OF THE BUILDING AT 919 N. MICHIGAN AVENUE, ALSO KNOWN AS THE PALMOLIVE BUILDING;
THENCE EAST, A DISTANCE OF 4.00 FEET ALONG SAID EXTERIOR SURFACE FOR THE
FOLLOWING 51 COURSES AND DISTANCES;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 4.00 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 31.90 FEET;
461545/C110
Ex. A-2-61
 
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 4.00 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 5.30 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 3.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 3.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.50 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 3.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.82 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 3.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.50 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 3.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 3.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 5.28 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 4.00 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 31.90 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 4.00 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 4.00 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.90 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 3.05 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.20 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 3.05 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.90 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 4.00 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 4.00 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 31.90 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 4.00 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 5.28 FEET;
4615451C110
Ex. A-2-62
 
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.50 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 3.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.82 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 3.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.50 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 3.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 3.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 5.30 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 4.00 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 31.90 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 4.00 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 4.00 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.90 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 3.05 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.20 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 3.05 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.90 FEET TO SAID POINT OF BEGINNING.


EXCEPT THERE FROM THE FOLLOWING DESCRIBED PARCEL: (18th TO 22nd FLOOR CENTERLINE
OF EXTERIOR WALL)


ALL THE LAND, PROPERTY AND SPACE LYING BELOW A HORIZONTAL PLANE HAVING AN
ELEVATION OF 275.07 FEET ABOVE CHICAGO CITY DATUM AND ABOVE A HORIZONTAL PLANE
HAVING AN ELEVATION OF 226.16 FEET ABOVE CHICAGO CITY DATUM AND WITHIN THE
VERTICAL PROJECTION OF THE BOUNDARY LINE OF FOLLOWING DESCRIBED PARCEL OF LAND:
ALL THAT PART THE NORTH HALF OF LOTS 23 TO 31, BOTH INCLUSIVE, TAKEN AS A TRACT,
IN ALLMENDINGER'S LAKE SHORE DRIVE ADDITION TO CHICAGO, A SUBDIVISION OF PART OF
BLOCK 13 IN THE CANAL TRUSTEE'S SUBDIVISION OF THE SOUTH FRACTIONAL QUARTER OF
SECTION 3, TOWNSHIP 39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN
COOK COUNTY, ILLINOIS, DESCRIBED AS FOLLOWS:
COMMENCING AT THE NORTHWEST CORNER OF LOT 29;
461545/C/10
Ex. A-2-63
 
THENCE EAST ALONG THE NORTH LINE OF THE NORTH HALF OF LOTS 23 TO 31, A DISTANCE
OF 23.22 FEET;
THENCE SOUTH ALONG A LINE PERPENDICULAR TO THE NORTH LINE OF THE NORTH HALF OF
LOTS 23 TO 31, A DISTANCE OF 21.77 FEET TO THE POINT OF BEGINNING, POINT ALSO
BEING ON THE CENTERLINE OF EXTERIOR WALL OF THE EIGHTEENTH TO TWENTY-SECOND
STORY SECTION OF THE BUILDING AT 919 N. MICHIGAN AVENUE, ALSO KNOWN AS THE
PALMOLIVE BUILDING;
THENCE EAST, A DISTANCE OF 4.00 FEET ALONG SAID CENTERLINE OF EXTERIOR WALL FOR
THE FOLLOWING 51 COURSES AND DISTANCES;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
4.00 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
29.90 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
4.00 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
5.30 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
3.40 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.80 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
3.40 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
18.50 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
3.40 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.82 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
3.40 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
18.50 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
3.40 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.80 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
3.40 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
5.28 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
4.00 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
29.90 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
4.00 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
4.00 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
18.90 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
3.05 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.20 FEET;
 
461545/C/10
Ex. A-2-64
 
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
3.05 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
18.90 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
4.00 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
4.00 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
29.90 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
4.00 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
5.28 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.80 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.40 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
18.50 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
3.40 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.82 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
3.40 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
18.50 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
3.40 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.80 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
3.40 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
5.30 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
4.00 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
29.90 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
4.00 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
4.00 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
18.90 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
3.05 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.20 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
3.05 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
18.90 FEET TO SAID POINT OF BEGINNING.
461545/C/10
Ex. A-2-65
 
PARCEL 7-B 18"' TO 22nd FLOOR REMAINDER PARCEL (SPACE BETWEEN LOT LINE AND
EXTERIOR FACE):


(DEED DESCRIPTION WITH VERTICAL LIMITS)


ALL THE LAND, PROPERTY AND SPACE LYING BELOW A HORIZONTAL PLANE HAVING AN
ELEVATION OF 275.07 FEET ABOVE CHICAGO CITY DATUM AND ABOVE A HORIZONTAL PLANE
HAVING AN ELEVATION OF 226.16 FEET ABOVE CHICAGO CITY DATUM AND WITHIN THE
VERTICAL PROJECTION OF THE BOUNDARY LINE OF FOLLOWING DESCRIBED PARCEL OF LAND:
ALL THAT PART THE NORTH HALF OF LOTS 23 TO 31, BOTH INCLUSIVE, TAKEN AS A TRACT,
IN ALLMENDINGER'S LAKE SHORE DRIVE ADDITION TO CHICAGO, A SUBDIVISION OF PART OF
BLOCK 13 IN THE CANAL TRUSTEE'S SUBDIVISION OF THE SOUTH FRACTIONAL QUARTER OF
SECTION 3, TOWNSHIP 39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN
COOK COUNTY, ILLINOIS.


EXCEPT THERE FROM THE FOLLOWING DESCRIBED PARCEL:
(18th TO 22nd FLOOR EXTERIOR FACE)


ALL THE LAND, PROPERTY AND SPACE LYING BELOW A HORIZONTAL PLANE HAVING AN
ELEVATION OF 275.07 FEET ABOVE CHICAGO CITY DATUM AND ABOVE A HORIZONTAL PLANE
HAVING AN ELEVATION OF 226.16 FEET ABOVE CHICAGO CITY DATUM AND WITHIN THE
VERTICAL PROJECTION OF THE BOUNDARY LINE OF FOLLOWING DESCRIBED PARCEL OF LAND:
ALL THAT PART THE NORTH HALF OF LOTS 23 TO 31, BOTH INCLUSIVE, TAKEN AS A TRACT,
IN ALLMENDINGER'S LAKE SHORE DRIVE ADDITION TO CHICAGO, A SUBDIVISION OF PART OF
BLOCK 13 IN THE CANAL TRUSTEE'S SUBDIVISION OF THE SOUTH FRACTIONAL QUARTER OF
SECTION 3, TOWNSHIP 39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN
COOK COUNTY, ILLINOIS, DESCRIBED AS FOLLOWS:
COMMENCING AT THE NORTHWEST CORNER OF LOT 29;
THENCE EAST ALONG THE NORTH LINE OF THE NORTH HALF OF LOTS 23 TO 31, A DISTANCE
OF 22.22 FEET;
THENCE SOUTH ALONG A LINE PERPENDICULAR TO THE NORTH LINE OF THE NORTH HALF OF
LOTS 23 TO 31, A DISTANCE OF 20.77 FEET TO THE POINT OF BEGINNING, POINT ALSO
BEING ON THE EXTERIOR SURFACE OF THE EIGHTEENTH TO TWENTY-SECOND STORY SECTION
OF THE BUILDING AT 919 N. MICHIGAN AVENUE, ALSO KNOWN AS THE PALMOLIVE BUILDING;
THENCE EAST, A DISTANCE OF 4.00 FEET ALONG SAID EXTERIOR SURFACE FOR THE
FOLLOWING 51 COURSES AND DISTANCES;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 4.00 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 31.90 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 4.00 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 5.30 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 3.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 3.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.50 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 3.40 FEET;
 
461545/C110
Ex. A-2-66
 
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.82 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 3.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.50 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 3.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 3.40 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 5.28 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 4.00 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 31.90 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 4.00 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 4.00 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.90 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 3.05 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.20 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 3.05 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.90 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 4.00 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 4.00 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 31.90 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 4.00 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 5.28 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.50 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 3.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.82 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 3.40 FEET;
461545/C/10
Ex. A-2-67
 
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.50 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 3.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 3.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 5.30 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 4.00 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 31.90 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 4.00 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 4.00 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.90 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 3.05 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.20 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 3.05 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.90 FEET TO SAID POINT OF BEGINNING.




PARCEL 8
FACADE PARCEL AT 22°d TO 35th FLOORS


PARCEL 8-A 22nd to 35th FLOOR FACADE PARCEL
(SPACE BETWEEN EXTERIOR FACE AND WALL CENTERLINE):


(22nd TO 35" FLOOR EXTERIOR FACE)


ALL THE LAND, PROPERTY AND SPACE LYING BELOW A HORIZONTAL PLANE HAVING AN
ELEVATION OF 430.66 FEET ABOVE CHICAGO CITY DATUM AND ABOVE A HORIZONTAL PLANE
HAVING AN ELEVATION OF 275.07 FEET ABOVE CHICAGO CITY DATUM AND WITHIN THE
VERTICAL PROJECTION OF THE BOUNDARY LINE OF FOLLOWING DESCRIBED PARCEL OF LAND:
ALL THAT PART THE NORTH HALF OF LOTS 23 TO 31, BOTH INCLUSIVE, TAKEN AS A TRACT,
IN ALLMENDINGER'S LAKE SHORE DRIVE ADDITION TO CHICAGO, A SUBDIVISION OF PART OF
BLOCK 13 IN THE CANAL TRUSTEE'S SUBDIVISION OF THE SOUTH FRACTIONAL QUARTER OF
SECTION 3, TOWNSHIP 39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN
COOK COUNTY, ILLINOIS, DESCRIBED AS FOLLOWS:
COMMENCING AT THE NORTHWEST CORNER OF LOT 29;
THENCE EAST ALONG THE NORTH LINE OF THE NORTH HALF OF LOTS 23 TO 31, A DISTANCE
OF 40.12 FEET;
THENCE SOUTH ALONG A LINE PERPENDICULAR TO THE NORTH LINE OF THE NORTH HALF OF
LOTS 23 TO 31, A DISTANCE OF 21.88 FEET TO THE POINT OF BEGINNING, POINT ALSO
BEING ON THE EXTERIOR SURFACE OF THE TWENTY-SECOND TO THIRTY-FIFTH STORY SECTION
OF THE BUILDING AT 919 N. MICHIGAN AVENUE, ALSO KNOWN AS THE PALMOLIVE BUILDING;
THENCE EAST, A DISTANCE OF 23.30 FEET ALONG SAID EXTERIOR SURFACE FOR THE
FOLLOWING 35 COURSES AND DISTANCES;
461545/C/10
Ex. A-2-68
 
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 6.50 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 6.50 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.50 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 6.50 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.82 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 6.50 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.50 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 6.50 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 6.50 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 23.28 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 19.90 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.20 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.20 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.20 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 19.90 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 23.28 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 3.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 3.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.50 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 6.50 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.82 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 6.50 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.50 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 6.50 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
461545/C/10
Ex. A-2-69
 
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 6.50 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 23.30 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 19.95 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 6.05 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.10 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 6.05 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 19.95 FEET TO SAID POINT OF BEGINNING.


EXCEPT THERE FROM THE FOLLOWING DESCRIBED PARCEL: (22nd TO 35th FLOOR CENTERLINE
OF EXTERIOR WALL)


ALL THE LAND, PROPERTY AND SPACE LYING BELOW A HORIZONTAL PLANE HAVING AN
ELEVATION OF 430.66 FEET ABOVE CHICAGO CITY DATUM AND ABOVE A HORIZONTAL PLANE
HAVING AN ELEVATION OF 275.07 FEET ABOVE CHICAGO CITY DATUM AND WITHIN THE
VERTICAL PROJECTION OF THE BOUNDARY LINE OF FOLLOWING DESCRIBED PARCEL OF LAND:
ALL THAT PART THE NORTH HALF OF LOTS 23 TO 31, BOTH INCLUSIVE, TAKEN AS A TRACT,
IN ALLMENDINGER'S LAKE SHORE DRIVE ADDITION TO CHICAGO, A SUBDIVISION OF PART OF
BLOCK 13 IN THE CANAL TRUSTEE'S SUBDIVISION OF THE SOUTH FRACTIONAL QUARTER OF
SECTION 3, TOWNSHIP 39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN
COOK COUNTY, ILLINOIS, DESCRIBED AS FOLLOWS:
COMMENCING AT THE NORTHWEST CORNER OF LOT 29;
THENCE EAST ALONG THE NORTH LINE OF THE NORTH HALF OF LOTS 23 TO 31, A DISTANCE
OF 41.12 FEET;
THENCE SOUTH ALONG A LINE PERPENDICULAR TO THE NORTH LINE OF THE NORTH HALF OF
LOTS 23 TO 31, A DISTANCE OF 22.88 FEET TO THE POINT OF BEGINNING, POINT ALSO
BEING ON THE CENTERLINE OF EXTERIOR WALL OF THE TWENTY-SECOND TO THIRTY-FIFTH
STORY SECTION OF THE BUILDING AT 919 N. MICHIGAN AVENUE, ALSO KNOWN AS THE
PALMOLIVE BUILDING;
THENCE EAST, A DISTANCE OF 21.30 FEET ALONG SAID CENTERLINE OF EXTERIOR WALL FOR
THE FOLLOWING 35 COURSES AND DISTANCES;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
6.50 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.80 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
6.50 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
18.50 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
6.50 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.82 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
6.50 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
18.50 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
6.50 FEET;
 
461545/C/10
Ex. A-2-70
 
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.80 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
6.50 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
21.28 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
17.90 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.20 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.20 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.20 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
17.90 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
21.28 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
3.40 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.80 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
3.40 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
18.50 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
6.50 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.82 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
6.50 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
18.50 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
6.50 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.80 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
6.50 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
21.30 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
17.95 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
6.05 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.10 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
6.05 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
17.95 FEET TO SAID POINT OF BEGINNING.
 
461545/C/10
Ex. A-2-71
 
PARCEL 8-B 22ND TO 35tb FLOOR REMAINDER PARCEL
(SPACE BETWEEN LOT LINE AND EXTERIOR FACE):


(DEED DESCRIPTION WITH VERTICAL LIMITS)


ALL THE LAND, PROPERTY AND SPACE LYING BELOW A HORIZONTAL PLANE HAVING AN
ELEVATION OF 430.66 FEET ABOVE CHICAGO CITY DATUM AND ABOVE A HORIZONTAL PLANE
HAVING AN ELEVATION OF 275.07 FEET ABOVE CHICAGO CITY DATUM AND WITHIN THE
VERTICAL PROJECTION OF THE BOUNDARY LINE OF FOLLOWING DESCRIBED PARCEL OF LAND:
ALL THAT PART THE NORTH HALF OF LOTS 23 TO 31, BOTH INCLUSIVE, TAKEN AS A TRACT,
IN ALLMENDINGER'S LAKE SHORE DRIVE ADDITION TO CHICAGO, A SUBDIVISION OF PART OF
BLOCK 13 IN THE CANAL TRUSTEE'S SUBDIVISION OF THE SOUTH FRACTIONAL QUARTER OF
SECTION 3, TOWNSHIP 39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN
COOK COUNTY, ILLINOIS.


EXCEPT THERE FROM THE FOLLOWING DESCRIBED PARCEL:


ALL THE LAND, PROPERTY AND SPACE LYING BELOW A HORIZONTAL PLANE HAVING AN
ELEVATION OF 430.66 FEET ABOVE CHICAGO CITY DATUM AND ABOVE A HORIZONTAL PLANE
HAVING AN ELEVATION OF 275.07 FEET ABOVE CHICAGO CITY DATUM AND WITHIN THE
VERTICAL PROJECTION OF THE BOUNDARY LINE OF FOLLOWING DESCRIBED PARCEL OF LAND:
ALL THAT PART THE NORTH HALF OF LOTS 23 TO 31, BOTH INCLUSIVE, TAKEN AS A TRACT,
IN ALLMENDINGER' S LAKE SHORE DRIVE ADDITION TO CHICAGO, A SUBDIVISION OF PART
OF BLOCK 13 IN THE CANAL TRUSTEE'S SUBDIVISION OF THE SOUTH FRACTIONAL QUARTER
OF SECTION 3, TOWNSHIP 39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN,
IN COOK COUNTY, ILLINOIS, DESCRIBED AS FOLLOWS:
COMMENCING AT THE NORTHWEST CORNER OF LOT 29;
THENCE EAST ALONG THE NORTH LINE OF THE NORTH HALF OF LOTS 23 TO 31, A DISTANCE
OF 40.12 FEET;
THENCE SOUTH ALONG A LINE PERPENDICULAR TO THE NORTH LINE OF THE NORTH HALF OF
LOTS 23 TO 31, A DISTANCE OF 21.88 FEET TO THE POINT OF BEGINNING, POINT ALSO
BEING ON THE EXTERIOR SURFACE OF THE TWENTY-SECOND TO THIRTY-FIFTH STORY SECTION
OF THE BUILDING AT 919 N. MICHIGAN AVENUE, ALSO KNOWN AS THE PALMOLIVE BUILDING;
THENCE EAST, A DISTANCE OF 23.30 FEET ALONG SAID EXTERIOR SURFACE FOR THE
FOLLOWING 35 COURSES AND DISTANCES;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 6.50 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 6.50 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.50 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 6.50 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.82 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 6.50 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.50 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 6.50 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
 
461545IC/10
Ex. A-2-72
 
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 6.50 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 23.28 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 19.90 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.20 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.20 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.20 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 19.90 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 23.28 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 3.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 3.40 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.50 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 6.50 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.82 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 6.50 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.50 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 6.50 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 6.50 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 23.30 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 19.95 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 6.05 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.10 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 6.05 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 19.95 FEET TO SAID POINT OF BEGINNING.




PARCEL 9
FACADE PARCEL AT 35th to 37th FLOORS


PARCEL 9-A 35th to 37th FLOOR FACADE PARCEL
461545/C/10
Ex. A-2-73
 
(SPACE BETWEEN EXTERIOR FACE AND WALL CENTERLINE): (35th TO 37th FLOOR EXTERIOR
FACE)


ALL THE LAND, PROPERTY AND SPACE LYING BELOW A HORIZONTAL PLANE HAVING AN
ELEVATION OF 457.38 FEET ABOVE CHICAGO CITY DATUM AND ABOVE A HORIZONTAL PLANE
HAVING AN ELEVATION OF 430.66 FEET ABOVE CHICAGO CITY DATUM AND WITHIN THE
VERTICAL PROJECTION OF THE BOUNDARY LINE OF FOLLOWING DESCRIBED PARCEL OF LAND:
ALL THAT PART THE NORTH HALF OF LOTS 23 TO 31, BOTH INCLUSIVE, TAKEN AS A TRACT,
IN ALLMENDINGER'S LAKE SHORE DRIVE ADDITION TO CHICAGO, A SUBDIVISION OF PART OF
BLOCK 13 IN THE CANAL TRUSTEE'S SUBDIVISION OF THE SOUTH FRACTIONAL QUARTER OF
SECTION 3, TOWNSHIP 39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN
COOK COUNTY, ILLINOIS, DESCRIBED AS FOLLOWS:
COMMENCING AT THE NORTHWEST CORNER OF LOT 29;
THENCE EAST ALONG THE NORTH LINE OF THE NORTH HALF OF LOTS 23 TO 31, A DISTANCE
OF 44.12 FEET;
THENCE SOUTH ALONG A LINE PERPENDICULAR TO THE NORTH LINE OF THE NORTH HALF OF
LOTS 23 TO 31, A DISTANCE OF 25.90 FEET TO THE POINT OF BEGINNING, POINT ALSO
BEING ON THE EXTERIOR SURFACE OF THE THIRTY-FIFTH TO THIRTY-SEVENTH STORY
SECTION OF THE BUILDING AT 919 N. MICHIGAN AVENUE, ALSO KNOWN AS THE PALMOLIVE
BUILDING;
THENCE EAST, A DISTANCE OF 19.30 FEET ALONG SAID EXTERIOR SURFACE FOR THE
FOLLOWING 67 COURSES AND DISTANCES;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 2.35 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 2.00 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.25 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 10.80 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.25 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 2.00 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 2.35 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.50 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 2.35 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 2.00 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.25 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 10.82 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.25 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 2.00 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 2.35 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.50 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 2.35 FEET;
461545IC110
Ex. A-2-74
 
THENCE EAST ALONG SAID EXTERIOR SURFACE, DESCRIBED LINE, 2.00 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, DESCRIBED LINE, 1.25 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, DESCRIBED LINE, 10.80 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, DESCRIBED LINE, 1.25 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, DESCRIBED LINE, 2.00 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, DESCRIBED LINE, 2.35 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, DESCRIBED LINE, 19.28 FEET;
THENCE SOUTH ALONG SAID EXTERIOR DESCRIBED LINE, 5.25 FEET;
THENCE EAST ALONG SAID EXTERIOR
DESCRIBED LINE, 4.00 FEET;
THENCE SOUTH ALONG SAID
DESCRIBED LINE, 11.95 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE
DESCRIBED LINE, 1.00 FEET;
THENCE SOUTH ALONG SAID
DESCRIBED LINE, 11.60 FEET;
THENCE EAST ALONG SAID EXTERIOR
DESCRIBED LINE, 1.00 FEET;
THENCE SOUTH ALONG SAID
DESCRIBED LINE, 11.95 FEET;
THENCE WEST ALONG SAID
DESCRIBED LINE, 4.00 FEET;
THENCE SOUTH ALONG SAID
DESCRIBED LINE, 5.25 FEET;
THENCE WEST ALONG SAID
DESCRIBED LINE, 19.28 FEET;
THENCE NORTH ALONG SAID
DESCRIBED LINE, 0.50 FEET;
THENCE WEST ALONG SAID EXTERIOR
DESCRIBED LINE, 2.00 FEET;
THENCE NORTH ALONG SAID EXTERIOR DESCRIBED LINE, 0.90 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, DESCRIBED LINE, 10.80 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, DESCRIBED LINE, 0.90 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, DESCRIBED LINE, 2.00 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, DESCRIBED LINE, 0.50 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, DESCRIBED LINE, 20.50 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, DESCRIBED LINE, 2.35 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, DESCRIBED LINE, 2.00 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, DESCRIBED LINE, 1.25 FEET;
461545/C/10
PERPENDICULAR TO THE
 
PERPENDICULAR TO THE PERPENDICULAR TO THE
 
PERPENDICULAR TO THE PERPENDICULAR TO THE
 
PERPENDICULAR
 
TO
 
THE
 
SURFACE,
 
PERPENDICULAR TO THE
 
SURFACE, PERPENDICULAR TO THE
 
PERPENDICULAR TO THE
 
EXTERIOR SURFACE, PERPENDICULAR TO THE
 
EXTERIOR SURFACE, PERPENDICULAR TO THE
 
SURFACE,
 
PERPENDICULAR TO THE
 
EXTERIOR SURFACE,
 
PERPENDICULAR TO THE
 
EXTERIOR SURFACE, PERPENDICULAR TO THE
 
EXTERIOR SURFACE, PERPENDICULAR TO THE
 
EXTERIOR SURFACE, PERPENDICULAR TO THE
 
EXTERIOR SURFACE, PERPENDICULAR TO THE
 
SURFACE,
 
PERPENDICULAR TO THE
 
SURFACE,
 
PERPENDICULAR
 
TO
 
THE
 
PERPENDICULAR TO THE
 
PERPENDICULAR
 
TO
 
THE
 
PERPENDICULAR TO THE
 
PERPENDICULAR
 
TO
 
THE
 
PERPENDICULAR TO THE
 
PERPENDICULAR
 
TO
 
THE
 
PERPENDICULAR TO THE
 
PERPENDICULAR
 
TO
 
LAST LAST LAST LAST LAST LAST LAST LAST LAST LAST LAST LAST LAST LAST LAST LAST
LAST LAST LAST LAST LAST LAST LAST LAST LAST LAST LAST
 
THE LAST
 
Ex. A-2-75
 
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 10.82 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.25 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 2.00 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 2.35 FEET
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.50 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 2.35 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 2.00 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.25 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 10.80 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.25 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 2.00 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 2.35 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 19.30 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 15.95 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 2.55 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.50 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.00 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 11.10 FEET;
THENCE WEST ALONG SAIL) EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.00 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.50 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 2.55 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 15.95 FEET TO SAID POINT OF BEGINNING.


EXCEPT THERE FROM THE FOLLOWING DESCRIBED PARCEL: (35' TO 37' FLOOR CENTERLINE
OF EXTERIOR WALL)


ALL THE LAND, PROPERTY AND SPACE LYING BELOW A HORIZONTAL PLANE HAVING AN
ELEVATION OF 457.38 FEET ABOVE CHICAGO CITY DATUM AND ABOVE A HORIZONTAL PLANE
HAVING AN ELEVATION OF 430.66 FEET ABOVE CHICAGO CITY DATUM AND WITHIN THE
VERTICAL PROJECTION OF THE BOUNDARY LINE OF FOLLOWING DESCRIBED PARCEL OF LAND:
ALL THAT PART THE NORTH HALF OF LOTS 23 TO 31, BOTH INCLUSIVE, TAKEN AS A TRACT,
IN ALLMENDINGER'S LAKE SHORE DRIVE ADDITION TO CHICAGO, A SUBDIVISION OF PART OF
BLOCK 13 IN THE CANAL TRUSTEE'S SUBDIVISION OF THE SOUTH FRACTIONAL
 
461545IC110
Ex. A-2-76
 
QUARTER OF SECTION 3, TOWNSHIP 39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL
MERIDIAN, IN COOK COUNTY, ILLINOIS, DESCRIBED AS FOLLOWS:
COMMENCING AT THE NORTHWEST CORNER OF LOT 29;
THENCE EAST ALONG THE NORTH LINE OF THE NORTH HALF OF LOTS 23 TO 31, A DISTANCE
OF 45.12 FEET;
THENCE SOUTH ALONG A LINE PERPENDICULAR TO THE NORTH LINE OF THE NORTH HALF OF
LOTS 23 TO 31, A DISTANCE OF 26.90 FEET TO THE POINT OF BEGINNING, POINT ALSO
BEING ON THE CENTERLINE OF EXTERIOR WALL OF THE THIRTY-FIFTH TO THIRTY-SEVENTH
STORY SECTION OF THE BUILDING AT 919 N. MICHIGAN AVENUE, ALSO KNOWN AS THE
PALMOLIVE BUILDING;
THENCE EAST, A DISTANCE OF 17.30 FEET ALONG SAID CENTERLINE FOR THE FOLLOWING 67
COURSES AND DISTANCES;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
2.35 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
2.00 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.25 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
12.80 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.25 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
2.00 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
2.35 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
18.50 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
2.35 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
2.00 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.25 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
12.82 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.25 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
2.00 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
2.35 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
18.50 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
2.35 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
2.00 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.25 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
12.80 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.25 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
2.00 FEET;
461545IC110
Ex. A-2-77
 
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
2.35 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
17.28 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
5.25 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
4.00 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
9.95 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.00 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
13.60 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.00 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
9.95 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
4.00 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
5.25 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
17.28 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
0.50 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
2.00 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
0.90 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
12.80 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
0.90 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
2.00 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
0.50 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
18.50 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
2.35 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
2.00 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.25 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
12.82 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.25 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
2.00 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
2.35 FEET
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
18.50 FEET;
461545/C110
Ex. A-2-78
 
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST LINE, 2.35 FEET;
THENCE WEST ALONG SAW CENTERLINE, PERPENDICULAR TO THE LAST LINE, 2.00 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST LINE, 1.25 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST LINE, 12.80 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST LINE, 1.25 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST LINE, 2.00 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST LINE, 2.35 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST LINE, 17.30 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST LINE, 13.95 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST LINE, 2.55 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST LINE, 1.50 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST LINE, 1.00 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST LINE, 13.10 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST LINE, 1.00 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST LINE, 1.50 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST LINE, 2.55 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST LINE, 13.95 FEET
TO SAID POINT OF BEGINNING.


PARCEL 9-B 35`h TO 37`h FLOOR REMAINDER PARCEL (SPACE BETWEEN LOT LINE AND
EXTERIOR FACE):


(DEED DESCRIPTION WITH VERTICAL LIMITS)
 
DESCRIBED DESCRIBED DESCRIBED DESCRIBED DESCRIBED DESCRIBED DESCRIBED DESCRIBED
DESCRIBED DESCRIBED DESCRIBED DESCRIBED DESCRIBED DESCRIBED DESCRIBED DESCRIBED
DESCRIBED
 
ALL THE LAND, PROPERTY AND SPACE LYING BELOW A HORIZONTAL PLANE HAVING AN
ELEVATION OF 457.38 FEET ABOVE CHICAGO CITY DATUM AND ABOVE A HORIZONTAL PLANE
HAVING AN ELEVATION OF 430.66 FEET ABOVE CHICAGO CITY DATUM AND WITHIN THE
VERTICAL PROJECTION OF THE BOUNDARY LINE OF FOLLOWING DESCRIBED PARCEL OF LAND:
ALL THAT PART THE NORTH HALF OF LOTS 23 TO 31, BOTH INCLUSIVE, TAKEN AS A TRACT,
IN ALLMENDINGER'S LAKE SHORE DRIVE ADDITION TO CHICAGO, A SUBDIVISION OF PART OF
BLOCK 13 IN THE CANAL TRUSTEE'S SUBDIVISION OF THE SOUTH FRACTIONAL QUARTER OF
SECTION 3, TOWNSHIP 39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN
COOK COUNTY, ILLINOIS.


EXCEPT THERE FROM THE FOLLOWING DESCRIBED PARCEL: (35`h TO 37`h FLOOR EXTERIOR
FACE)


ALL THE LAND, PROPERTY AND SPACE LYING BELOW A HORIZONTAL PLANE HAVING AN
ELEVATION OF 457.38 FEET ABOVE CHICAGO CITY DATUM AND ABOVE A HORIZONTAL PLANE
 
461545/C/10
Ex. A-2-79
 
HAVING AN ELEVATION OF 430.66 FEET ABOVE CHICAGO CITY DATUM AND WITHIN THE
VERTICAL PROJECTION OF THE BOUNDARY LINE OF FOLLOWING DESCRIBED PARCEL OF LAND:
ALL THAT PART THE NORTH HALF OF LOTS 23 TO 31, BOTH INCLUSIVE, TAKEN AS A TRACT,
IN ALLMENDINGER'S LAKE SHORE DRIVE ADDITION TO CHICAGO, A SUBDIVISION OF PART OF
BLOCK 13 IN THE CANAL TRUSTEE'S SUBDIVISION OF THE SOUTH FRACTIONAL QUARTER OF
SECTION 3, TOWNSHIP 39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN
COOK COUNTY, ILLINOIS, DESCRIBED AS FOLLOWS:
COMMENCING AT THE NORTHWEST CORNER OF LOT 29;
THENCE EAST ALONG THE NORTH LINE OF THE NORTH HALF OF LOTS 23 TO 31, A DISTANCE
OF 44.12 FEET;
THENCE SOUTH ALONG A LINE PERPENDICULAR TO THE NORTH LINE OF THE NORTH HALF OF
LOTS 23 TO 31, A DISTANCE OF 25.90 FEET TO THE POINT OF BEGINNING, POINT ALSO
BEING ON THE EXTERIOR SURFACE OF THE THIRTY-FIFTH TO THIRTY-SEVENTH STORY
SECTION OF THE BUILDING AT 919 N. MICHIGAN AVENUE, ALSO KNOWN AS THE PALMOLIVE
BUILDING;
THENCE EAST, A DISTANCE OF 19.30 FEET ALONG SAID EXTERIOR SURFACE FOR THE
FOLLOWING 67 COURSES AND DISTANCES;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 2.35 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 2.00 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.25 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 10.80 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.25 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 2.00 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 2.35 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.50 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 2.35 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 2.00 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.25 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 10.82 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.25 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 2.00 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 2.35 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.50 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 2.35 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 2.00 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.25 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 10.80 FEET;
461545/C/10
Ex. A-2-80
 
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.25 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 2.00 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 2.35 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 19.28 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 5.25 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 4.00 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 11.95 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.00 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 11.60 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.00 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 11.95 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 4.00 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 5.25 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 19.28 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 0.50 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 2.00 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 0.90 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 10.80 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 0.90 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 2.00 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 0.50 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.50 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 2.35 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 2.00 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.25 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 10.82 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.25 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 2.00 FEET;
461545/C/I 0
Ex. A-2-81
 
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 2.35 FEET
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 20.50 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 2.35 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 2.00 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.25 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 10.80 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.25 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 2.00 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 2.35 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 19.30 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 15.95 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 2.55 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.50 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.00 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 11.10 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.00 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 1.50 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 2.55 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 15.95 FEET TO SAID POINT OF BEGINNING.




PARCEL 10
FACADE PARCEL AT 37" FLOOR


PARCEL 10-A 37th FLOOR FACADE PARCEL
(SPACE BETWEEN EXTERIOR FACE AND WALL CENTERLINE):


(37" FLOOR EXTERIOR FACE)


ALL THE LAND, PROPERTY AND SPACE LYING BELOW A HORIZONTAL PLANE HAVING AN
ELEVATION OF 496.00 FEET ABOVE CHICAGO CITY DATUM AND ABOVE A HORIZONTAL PLANE
HAVING AN ELEVATION OF 457.38 FEET ABOVE CHICAGO CITY DATUM AND WITHIN THE
VERTICAL PROJECTION OF THE BOUNDARY LINE OF FOLLOWING DESCRIBED PARCEL OF LAND:
ALL THAT PART THE NORTH HALF OF LOTS 23 TO 31, BOTH INCLUSIVE, TAKEN AS A TRACT,
IN ALLMENDINGER'S LAKE SHORE DRIVE ADDITION TO CHICAGO, A SUBDIVISION OF PART OF
BLOCK 13 IN THE CANAL TRUSTEE'S SUBDIVISION OF THE SOUTH FRACTIONAL
 
461545/C/10
Ex. A-2-82
 
QUARTER OF SECTION 3, TOWNSHIP 39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL
MERIDIAN, IN COOK COUNTY, ILLINOIS, DESCRIBED AS FOLLOWS:
COMMENCING AT THE NORTHWEST CORNER OF LOT 29;
THENCE EAST ALONG THE NORTH LINE OF THE NORTH HALF OF LOTS 23 TO 31, A DISTANCE
OF 57.15 FEET;
THENCE SOUTH ALONG A LINE PERPENDICULAR TO THE NORTH LINE OF THE NORTH HALF OF
LOTS 23 TO 31, A DISTANCE OF 29.98 FEET TO THE POINT OF BEGINNING, POINT ALSO
BEING ON THE EXTERIOR SURFACE OF THE THIRTY-SEVENTH STORY SECTION OF THE
BUILDING AT 919 N. MICHIGAN AVENUE, ALSO KNOWN AS THE PALMOLIVE BUILDING;
THENCE EAST, A DISTANCE OF 5.30 FEET ALONG SAID EXTERIOR SURFACE FOR THE
FOLLOWING 39 COURSES AND DISTANCES;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 0.60 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 17.10 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 0.60 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 18.07 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 0.60 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 17.10 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 0.60 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 18.07 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 0.60 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 17.10 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 0.60 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 5.30 FEET;
THENCE SOUTHEAST ALONG SAID EXTERIOR SURFACE, FROM THE LAST DESCRIBED LINE,
11.80 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, 4.00 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 0.60 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 0.60 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 4.00 FEET;
THENCE SOUTHWEST ALONG SAID EXTERIOR SURFACE, 11.80 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, 5.30 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST
DESCRIBED LINE, 0.60 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 17.10 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 0.60 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 18.07 FEET;
461545/C/10
Ex. A-2-83
 
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 0.60 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 17.10 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 0.60 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 18.07 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 0.60 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 17.10 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 0.60 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 5.30 FEET;
THENCE NORTHWEST ALONG SAID EXTERIOR SURFACE, 11.80 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, 4.00 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST
DESCRIBED LINE, 0.60 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 0.60 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 4.00 FEET;
THENCE NORTHEAST ALONG SAID EXTERIOR SURFACE, 11.80 FEET TO SAID POINT OF
BEGINNING.


EXCEPT THERE FROM THE FOLLOWING DESCRIBED PARCEL: (37`h FLOOR CENTERLINE OF
EXTERIOR WALL)


ALL THE LAND, PROPERTY AND SPACE LYING BELOW A HORIZONTAL PLANE HAVING AN
ELEVATION OF 496.00 FEET ABOVE CHICAGO CITY DATUM AND ABOVE A HORIZONTAL PLANE
HAVING AN ELEVATION OF 457.38 FEET ABOVE CHICAGO CITY DATUM AND WITHIN THE
VERTICAL PROJECTION OF THE BOUNDARY LINE OF FOLLOWING DESCRIBED PARCEL OF LAND:
ALL THAT PART THE NORTH HALF OF LOTS 23 TO 31, BOTH INCLUSIVE, TAKEN AS A TRACT,
IN ALLMENDINGER'S LAKE SHORE DRIVE ADDITION TO CHICAGO, A SUBDIVISION OF PART OF
BLOCK 13 IN THE CANAL TRUSTEE'S SUBDIVISION OF THE SOUTH FRACTIONAL QUARTER OF
SECTION 3, TOWNSHIP 39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN
COOK COUNTY, ILLINOIS, DESCRIBED AS FOLLOWS:
COMMENCING AT THE NORTHWEST CORNER OF LOT 29;
THENCE EAST ALONG THE NORTH LINE OF THE NORTH HALF OF LOTS 23 TO 31, A DISTANCE
OF 57.51 FEET;
THENCE SOUTH ALONG A LINE PERPENDICULAR TO THE NORTH LINE OF THE NORTH HALF OF
LOTS 23 TO 31, A DISTANCE OF 30.98 FEET TO THE POINT OF BEGINNING, POINT ALSO
BEING ON THE CENTERLINE OF EXTERIOR WALL OF THE THIRTY-SEVENTH STORY SECTION OF
THE BUILDING AT 919 N. MICHIGAN AVENUE, ALSO KNOWN AS THE PALMOLIVE BUILDING;
THENCE EAST, A DISTANCE OF 3.94 FEET ALONG SAID CENTERLINE FOR THE FOLLOWING 39
COURSES AND DISTANCES;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
0.60 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
19.10 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
0.60 FEET;
461545IC110
Ex. A-2-84
 
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.07 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
0.60 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
19.10 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
0.60 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.07 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
0.60 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
19.10 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
0.60 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
3.94 FEET;
THENCE SOUTHEAST ALONG SAID CENTERLINE, 10.97 FEET; THENCE SOUTH ALONG SAID
CENTERLINE, 2.53 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
0.60 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.80 FEET;
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
0.60 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
2.53 FEET;
THENCE SOUTHWEST ALONG SAID CENTERLINE, 10.97 FEET; THENCE EAST ALONG SAID
CENTERLINE, 3.94 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
0.60 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
19.10 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
0.60 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.07 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
0.60 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
19.10 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
0.60 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.07 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
0.60 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE, 19.
10 FEET;
THENCE SOUTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
0.60 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
3.94 FEET;
THENCE NORTHWEST ALONG SAID CENTERLINE, 10.97 FEET; THENCE NORTH ALONG SAID
CENTERLINE, 2.53 FEET;
4615451C110
Ex. A-2-85
 
THENCE EAST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
0.60 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
16.80 FEET;
THENCE WEST ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
0.60 FEET;
THENCE NORTH ALONG SAID CENTERLINE, PERPENDICULAR TO THE LAST DESCRIBED LINE,
2.53 FEET;
THENCE NORTHEAST ALONG SAID CENTERLINE, 10.97 FEET TO SAID POINT OF BEGINNING.


PARCEL 10-B 37th FLOOR REMAINDER PARCEL
(SPACE BETWEEN LOT LINE AND EXTERIOR FACE):


(DEED DESCRIPTION WITH VERTICAL LIMITS)


ALL THE LAND, PROPERTY AND SPACE LYING BELOW A HORIZONTAL PLANE HAVING AN
ELEVATION OF 496.00 FEET ABOVE CHICAGO CITY DATUM AND ABOVE A HORIZONTAL PLANE
HAVING AN ELEVATION OF 457.38 FEET ABOVE CHICAGO CITY DATUM AND WITHIN THE
VERTICAL PROJECTION OF THE BOUNDARY LINE OF FOLLOWING DESCRIBED PARCEL OF LAND:
ALL THAT PART THE NORTH HALF OF LOTS 23 TO 31, BOTH INCLUSIVE, TAKEN AS A TRACT,
IN ALLMENDINGER'S LAKE SHORE DRIVE ADDITION TO CHICAGO, A SUBDIVISION OF PART OF
BLOCK 13 IN THE CANAL TRUSTEE'S SUBDIVISION OF THE SOUTH FRACTIONAL QUARTER OF
SECTION 3, TOWNSHIP 39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN
COOK COUNTY, ILLINOIS.


EXCEPT THERE FROM THE FOLLOWING DESCRIBED PARCEL (37" FLOOR EXTERIOR FACE)


ALL THE LAND, PROPERTY AND SPACE LYING BELOW A HORIZONTAL PLANE HAVING AN
ELEVATION OF 496.00 FEET ABOVE CHICAGO CITY DATUM AND ABOVE A HORIZONTAL PLANE
HAVING AN ELEVATION OF 457.38 FEET ABOVE CHICAGO CITY DATUM AND WITHIN THE
VERTICAL PROJECTION OF THE BOUNDARY LINE OF FOLLOWING DESCRIBED PARCEL OF LAND:
ALL THAT PART THE NORTH HALF OF LOTS 23 TO 31, BOTH INCLUSIVE, TAKEN AS A TRACT,
IN ALLMENDINGER'S LAKE SHORE DRIVE ADDITION TO CHICAGO, A SUBDIVISION OF PART OF
BLOCK 13 IN THE CANAL TRUSTEE'S SUBDIVISION OF THE SOUTH FRACTIONAL QUARTER OF
SECTION 3, TOWNSHIP 39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN
COOK COUNTY, ILLINOIS, DESCRIBED AS FOLLOWS:
COMMENCING AT THE NORTHWEST CORNER OF LOT 29;
THENCE EAST ALONG THE NORTH LINE OF THE NORTH HALF OF LOTS 23 TO 31, A DISTANCE
OF 57.15 FEET;
THENCE SOUTH ALONG A LINE PERPENDICULAR TO THE NORTH LINE OF THE NORTH HALF OF
LOTS 23 TO 31, A DISTANCE OF 29.98 FEET TO THE POINT OF BEGINNING, POINT ALSO
BEING ON THE EXTERIOR SURFACE OF THE THIRTY-SEVENTH STORY SECTION OF THE
BUILDING AT 919 N. MICHIGAN AVENUE, ALSO KNOWN AS THE PALMOLIVE BUILDING;
THENCE EAST, A DISTANCE OF 5.30 FEET ALONG SAID EXTERIOR SURFACE FOR THE
FOLLOWING 39 COURSES AND DISTANCES;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 0.60 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 17.10 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 0.60 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 18.07 FEET;
 
461545/C/10
Ex. A-2-86
 
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 0.60 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 17.10 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 0.60 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 18.07 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 0.60 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 17.10 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 0.60 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 5.30 FEET;
THENCE SOUTHEAST ALONG SAID EXTERIOR SURFACE, FROM THE LAST DESCRIBED LINE,
11.80 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, 4.00 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 0.60 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 0.60 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 4.00 FEET;
THENCE SOUTHWEST ALONG SAID EXTERIOR SURFACE, 11.80 FEET;
THENCE EAST ALONG SAID EXTERIOR SURFACE, 5.30 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST
DESCRIBED LINE, 0.60 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 17.10 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 0.60 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 18.07 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 0.60 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 17.10 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 0.60 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 18.07 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 0.60 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 17.10 FEET;
THENCE SOUTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 0.60 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 5.30 FEET;
THENCE NORTHWEST ALONG SAID EXTERIOR SURFACE, 11.80 FEET; THENCE NORTH ALONG
SAID EXTERIOR SURFACE, 4.00 FEET;
 
461545/C110
Ex. A-2-87
 
THENCE EAST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 0.60 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 14.80 FEET;
THENCE WEST ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 0.60 FEET;
THENCE NORTH ALONG SAID EXTERIOR SURFACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 4.00 FEET;
THENCE NORTHEAST ALONG SAID EXTERIOR SURFACE, 11.80 FEET TO SAID POINT OF
BEGINNING.




PARCEL 11
FACADE PARCEL ABOVE BUILDING


AIR RIGHTS PARCEL
(AIR RIGHTS ABOVE BUILDING / SPACE ABOVE MECHANICAL ROOF):


(DEED DESCRIPTION WITH VERTICAL LIMITS)


ALL THE LAND, PROPERTY AND SPACE LYING ABOVE A HORIZONTAL PLANE HAVING AN
ELEVATION OF 496.00 FEET ABOVE CHICAGO CITY DATUM AND WITHIN THE VERTICAL
PROJECTION OF THE BOUNDARY LINE OF FOLLOWING DESCRIBED PARCEL OF LAND:
ALL THAT PART THE NORTH HALF OF LOTS 23 TO 31, BOTH INCLUSIVE, TAKEN AS A TRACT,
IN ALLMENDINGER'S LAKE SHORE DRIVE ADDITION TO CHICAGO, A SUBDIVISION OF PART OF
BLOCK 13 IN THE CANAL TRUSTEE'S SUBDIVISION OF THE SOUTH FRACTIONAL QUARTER OF
SECTION 3, TOWNSHIP 39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN
COOK COUNTY, ILLINOIS.
 
4615451C110
Ex. A-2-88
 
EXHIBIT B
RULES AND REGULATIONS


The following rules and regulations shall be applicable to Tenant's use and
occupancy of the Premises subject to anything in the Lease to the contrary.


A. Access to Building: Landlord may from time to time establish security
regulations for the purpose of regulating access to the Common Area of the
Building. Tenant shall abide by all such reasonable security regulations so
established. Tenant, its employees and guests shall have access to the freight
elevators serving the Building, Garage and Loading Docks and the ground floor
lobby of the Building solely for purposes of moving between the Building, Garage
and the Premises by way of the main entry door of the lobby. Tenant, its
employees and guests shall not have access to the elevators serving the office
or residential portions of the Building except to the extent expressly permitted
by this Lease or any other lease for any portion of the Building to which Tenant
is a party.


B. Protecting Premises: Before leaving the Premises unattended, Tenant shall
close and securely lock all doors or other means of entry to the Premises and
shut off all utilities in the Premises (except utilities which are separately
metered for direct payment by Tenant to the utility which at Tenant's discretion
may be left on).


C. Large Articles: Furniture, freight and other large or heavy articles may be
brought into the Building and Retail Parcel or through the Garage or Loading
Docks only at times and in the manner (including use of freight elevators and
the loading area) reasonably designated by Landlord and subject to additional
restrictions imposed by the Declaration of Covenants, and always at the Tenant's
sole responsibility. All damage done to the Property (including, without
limitation the Retail Parcel and the Building) by moving or maintaining such
furniture, freight or articles shall be repaired at the expense of Tenant. All
furniture, equipment, cartons and similar articles (other than Tenant's personal
property used in the ordinary course of business) desired to be removed from the
Premises or the Building shall be listed by the Tenant with the Landlord and a
removal permit therefor shall first be obtained from the Landlord.


D. Signs: Subject to the terms and conditions of the Lease, Tenant shall not
paint, display, inscribe, maintain or affix any sign, placard, picture,
advertisement, name, notice, lettering or direction on any part of the outside
or inside of the Retail Parcel or the Building, or on the part of the inside of
the Premises which can be seen from the outside of the Premises, without the
written consent of Landlord, and then only such name or names or manner and in
such color, size, style, character and material as may be first approved by
Landlord in writing and as may be in accordance with any sign criteria
established by Landlord (including, but not limited to, those relating to
preservation of the historical or landmark status and nature of the Building),
any governmental or regulatory authority, any Laws concerning signage, the
requirements of any landmark or historical organization recognized by any
governmental authority or the Alderman in whose ward the Building is located,
and the Declaration of Covenants as amended from time to time. Landlord reserves
the right to remove at Tenant's expense all matter other than the above provided
for without notice to Tenant.
 
E. Advertising: Tenant shall not in any matter use the name of the Building or
use any picture or likeness of the Building, or the name "The Palmolive
Building" or any derivative thereof in any letterheads, envelopes, circulars,
notices, advertisements, containers or wrapping material for any purpose other
than identification of the location of the premises without Landlord's express
consent in writing.


F. Compliance with Laws: Subject to the terms and conditions of the Lease,
Tenant shall comply with all applicable Laws with respect to the Building and
the use or occupancy thereof. Tenant shall not make or permit any use of the
Premises or the Building which directly or indirectly is forbidden by or
violates any Laws or which may be dangerous to persons.
 
G. Hazardous Materials: Subject to the terms and conditions of, and in addition
to any other obligations of Tenant under, the Lease, Tenant shall not use or
permit to be brought into the Premises, the Retail Parcel, the Building or the
Property any flammable oils or fluids, or any explosive or other articles deemed
hazardous to persons or property, or do or permit to be done anything in or upon
the Premises, the Retail Parcel, the Building or the Property or bring or keep
anything therein, which shall not comply with all rules, orders, regulations or
requirements of any organization, bureau, department or body having jurisdiction
with respect thereto (and Tenant shall at all times comply with all such rules,
orders, regulations or requirements), or which shall invalidate or increase the
rate of insurance on the Building, its appurtenances, contents or operation.
 
H. Defacing Premises and Overloading: Tenant shall not place anything or allow
anything to be placed in the Premises near the glass of any door, partition,
wall or window which may be unsightly from outside the Premises, and Tenant
shall not place or permit to be placed any article of any kind on any window
ledge or on the exterior walls. Blinds, shades, awnings or other forms of inside
or outside window ventilators or similar devices, shall not be placed in or
about the outside windows in the Premises except to the extent, if any, that the
character, shape, color, materials and make thereof is reasonably approved by
the Landlord. Tenant shall not load any floor or part thereof in the Premises in
excess of 100 pounds per square foot live load for any portion of the Retail
Parcel. Landlord may direct and control the location of safes and all other
heavy articles and, if considered reasonably necessary by Landlord, require
supplementary supports at the expense of the Tenant of such material and
dimensions as Landlord may deem reasonably necessary to properly distribute the
weight.
 
I. Obstruction of Public Areas: Tenant shall not take or permit to be taken in
or out of other entrances of the Building, or take or permit on other elevators,
any item normally taken in or out through service doors or in or on freight
elevators; and Tenant shall not, whether temporarily, accidentally or otherwise,
allow anything to remain in, place or store anything in, or obstruct in any way,
any sidewalk, court, passageway, entrance or shipping area. Tenant shall lend
its reasonable cooperation to keep such areas free from all obstruction and in a
clean and sightly condition, and move all supplies, furniture and equipment as
soon as received directly to the Premises, and shall move all such items and
waste (other than waste customarily removed by Building employees) that are at
any time being taken from the Premises directly to the areas designated for
disposal. All courts, passageways, entrances, exits, elevators, escalators,
stairways, corridors, halls and roofs are not for the use of the general public
and Landlord shall in all cases retain the right to control and prevent access
thereto by all persons whose presence in
Ex. B-2
 
the judgment of Landlord shall be prejudicial to the safety and security of the
Building or the Retail Parcel and their occupants. No Tenant and no employee,
contractor, agent, licensee or invitee of Tenant shall enter into areas reserved
for the exclusive use of Landlord or its agents, employees, licensees or
invitees.


J. Additional Locks: Tenant shall not attach or permit to be attached additional
locks or similar devices to any door or window, change existing locks or the
mechanism thereof, or make or permit to be made any keys for any door other than
those provided by Landlord; provided, however, Tenant may secure areas located
within the Premises as needed in the ordinary course of its business and shall
not be required to provide Landlord with keys thereto unless necessary for
reasons of health and safety. The foregoing prohibition shall be inapplicable to
the extent that keys, codes and the like necessary for the operation of such
locks and devices are delivered to Landlord contemporaneously with their
installation. Any locks or security devices so installed by Tenant shall be
removed or adjusted as Landlord deems necessary in order to prevent interference
with any security system for the Building or Retail Parcel. Upon termination of
this Lease or of the Tenant's possession, the Tenant shall surrender all keys to
the Premises and all keys of offices and other areas of the Building which have
been furnished the Tenant or which the Tenant shall have made, and in the event
of loss of any keys so furnished, Tenant shall pay Landlord therefor.


K. Communication or Utility Connections: If Tenant desires or is required to
have signal, communications, alarm or other utility or similar service
connections installed or changed, Tenant shall not install or change the same
without the approval of Landlord (which approval shall not be unreasonably
withheld, conditioned or delayed), except as expressly permitted herein, and
then only under direction of Landlord and at Tenant's expense. Tenant shall
ascertain from the Landlord the maximum amount of load or demand for or use of
electrical current which can safely be permitted in the Premises, taking into
account the capacity of the electrical wiring in the Building, the Retail Parcel
and the Premises and the needs of other tenants of the Building and Retail
Parcel, and shall not in any event connect a greater load than such safe
capacity.


L. Management Office: Service requirements of Tenant will be attended to only
upon application at the management office for the Retail Parcel. Employees of
Landlord shall not perform any work or do anything outside of their duties
unless under special instructions from the Landlord.


M. Outside Services: No person employed by Tenant or its contractors shall be
used to perform janitor work, window washing, cleaning, decorating, repair or
other maintenance work in the Premises, if the same shall create disharmony or
labor unrest in connection with any labor agreements to which Landlord or its
contractors maybe subject.


N. Toilet Rooms: The toilet rooms, urinals, wash bowls and the other apparatus
shall not be used for any purpose other than that for which they were
constructed and no foreign substance of any kind whatsoever shall be thrown
therein and the expense of any breakage, stoppage or damage resulting from the
violation of this rule shall be borne by the Tenant if such items and apparatus
are within the Premises or for the exclusive use of Tenant and its employees,
 
contractors, agents, licensees or invitees or if Tenant, or its employees,
contractors, agents, licensees or invitees, shall have caused such damage or
breakage.


O. Intoxication: Landlord reserves the right to exclude or expel from any
portion of the Building, including the Retail Parcel, any person who, in the
judgment of Landlord, is intoxicated or under the influence of liquor or drugs,
or who shall in any manner do any act in violation of any of the rules and
regulations of the Building.


P. Vending Machines: No vending machines other than cigarette machines and
vending machines for bathrooms or lunchrooms on the Premises shall be installed,
maintained or operated without the written consent of Landlord.


Q. Nuisances and Certain Other Prohibited Uses: Tenant shall not (i) conduct
itself or permit its employees, licensees, contractors, agents or invitees to
conduct themselves in a manner inconsistent with the comfort or convenience of
other tenants or the first-class character of the Building and Retail Parcel,
(ii) install or operate any internal combustion engine, boiler, machinery,
refrigerating, heating and air conditioning apparatus in or about the Premises
except in furtherance of the Permitted Use of the Premises specified in Section
7.1 or unless otherwise specifically approved in writing by Landlord, (iii)
carry on any business in or about the Premises or Building or sell any article,
thing or service except those ordinarily embraced within the Permitted Use of
the Premises specified in Section 7.1, (iv) use the Premises for housing,
lodging or sleeping purposes, (v) place any radio or television antennae on the
roof or on or in any part of the inside or outside of the Building other than
the inside of the Premises, (vi) operate or permit to be operated any musical or
sound-producing instrument or device inside or outside the Premises which may be
heard outside the Premises, (vii) use any illumination or power for the
operation of any equipment or device other than electricity, or gas, (viii)
operate any electrical device from which may emanate electrical waves which may
interfere with or impair radio or television broadcasting or reception from or
in the Building or elsewhere, (ix) bring or permit to be in the Building any
bicycle or other vehicle, or dog (except in the company of a blind or deaf
person) or other animal or bird, (x) make or permit any objectionable noise or
odor to emanate from the Premises, (xi) disturb, solicit or canvass any occupant
of the Building, (xii) do anything in or about the Premises tending to create or
maintain a nuisance or do any act tending to injure the reputation of the
Building, the Retail Parcel or the Property , or (xiii) throw or permit to be
thrown or dropped any article from any window or other opening in the Building
or Retail Parcel.


R. Room-to-Room Canvas: The Tenant shall not make any room-to-room canvass to
solicit business from other tenants or occupants of the Building and shall not
exhibit, sell or offer to sell, use, rent or exchange any products or services
in or from the Premises unless ordinarily embraced within the Tenant's use of
the Premises specified herein.


S. Waste: The Tenant shall not waste electricity, water, heat or air
conditioning and agrees to reasonably cooperate with Landlord to assure the most
effective and energy-efficient operation of the Building and Retail Parcel
heating and air conditioning (at no cost to Tenant), and shall not allow the
adjustment (except by Landlord's authorized building personnel) of any controls.
The Tenant shall keep corridor doors closed and shall not open any windows,
except that if the air circulation shall not be in operation, windows which are
openable may be opened
Ex. B-4
 
with Landlord's consent. Tenant agrees to maintain the temperature at all times
in the Premises so as not to cause any decrease or increase in the temperature
in the public areas of the Retail Parcel when the same are being heated or
cooled, as the case may be.
 
EXHIBIT C
LANDLORD'S WORK: AS-IS
 
Tenant accepts the Premises in their "AS-IS" condition, subject to the terms and
conditions set forth in the Lease, including this Exhibit C and Exhibit F, and
Landlord shall have no obligation to perform any work therein (including,
without limitation, demolition of any improvements existing therein or
construction of any tenant finish-work or other improvements therein), and shall
not be obligated to reimburse Tenant or provide an allowance for any costs
related to the demolition or construction of improvements therein except for the
following (collectively, "Landlord's Work") and as otherwise expressly set forth
in the Lease, including this Exhibit C and Exhibit F, which Landlord shall
construct:
 
A.
 
Mechanical
 
1. Landlord shall install Building-supplied HVAC service through existing cold
water pipe system; however, Tenant shall install own fan coil units and
distribution.
 
2. Base building provides 5000 CFM of retail exhaust and 5000 CFM of outside air
intake for C.O.C. Code Compliance.
 
3. Base building provides stub-in for 200 CFM of future toilet exhaust.


4. Heat will be electric, with fan coils and distribution installed and paid for
by Tenant. B.    Mechanical Systems.


1. Heating and air-cooling brought to the tenant space


2. HVAC system to service cores on all floors.


3. Main air distribution system with air loop around the core. 4. Air loops
around the perimeter (if applicable)


C.    Electrical,


1. All metering devices are located in the Basement B 1 Retail Switch Gear Room


2. Disconnects are located within the retail space in which the future tenant
can provide connection distribution.


3. Two (2) 400 amp, 208V/ 3P/ 60HZ services are provided to the retail space. a.
One is designed for the electric heat b. The other 400 amps of service is for
lighting and power
461545/C/10
 
Ex. C-1
 
D.    First Floor Weather Vestibule.


Landlord will be responsible for installing two pairs of vestibule door on the
first floor as an "airlock"


E.    Elevator Lobby Finishes.


Finishes at the elevator lobby per the finish sheets forwarded by Booth Hansen
to Environments


F.    Restrooms.


Landlord will provide, in addition to the tenant improvement allowance, $10,000
allowance for tenant to install Men's and Ladies restrooms within Tenant's
space.


G.    Janitorial Closets.


The janitor closets are located on the    floor of the Building. H. 
  Staircase/ Elevator.


Landlord shall install stairs and a passenger elevator that exclusively serve
the Premises. Tenant shall approve or select the interior finishes for the
elevator, and if the interior finishes selected by Tenant cause the cost of
construction of the elevator cab to exceed Fifteen Thousand Dollars ($15,000),
Tenant shall bear such extra cost.


I.    Electricity Meter.


Landlord will pay the cost of installing an electricity meter. J.    Entrance
Doors.


Landlord will allow for a double glass entry door on the 2nd floor for building
residents, should Tenant decide that such access is necessary at Tenant's cost.


L.    Life Safety.


1.    Sprinkler system


a.    Installed in accordance with code.



  b. Primary loop with branch distribution on 10' x 12' pattern with heads
turned up.



c.    Sprinkler heads installed and operational in the core.


2.    Fire horns and exit signs as required by code.


3.    Fire extinguishers as required by code.
46154510110
 
Ex. C-2
 
4.    Smoke detectors in all elevator lobbies, if required by code.


5.    Exit signs at all stairwells.


6.    Automatic smoke exhaust system triggered by fire alarm, if required by
code.
 
7.    Fire hose and extinguisher cabinets finished and installed at each
stairwell or as required by code.


8.    Building fire alarm, smoke detectors and exit lights installed as required
by code. L.    Common Lighting.


Installed and operating the main lobby, all stairwells, elevator, lobbies,
mechanical rooms utility rooms, other lighting as required by code.


M.    Signage


Subject to the terms and provisions of the Lease. N.    Floors/Walls.


I .    Concrete floors with troweled finish leveled to bring the building's slab
to an industry acceptable standard of/4 inch within a 10 foot radius.


2.    Corridor wall stubs in place with drywall up, finished on one side and
insulated for multi-tenant floors (if applicable)


0.    Miscellaneous.


1.    All of Landlord's Work shall be done in a first class, workmanlike manner,
using only good grades of materials, and in accordance with all applicable laws.


2.    Design and finishes of Tenant's lobby entrance to be mutually agreed to by
the parties.
461545/C/10
 
Ex. C-3
 
EXHIBIT D
DECLARATION OF COVENANTS, CONDITIONS AND EASEMENTS
 
The Amended and Restated Declaration of Covenants, Conditions, Restrictions and
Easements by and among Palmolive Tower Condominiums, LLC, a Delaware limited
liability company, Palmolive Building Base, LLC, a Delaware limited liability
company, Palmolive Building Retail, LLC, a Delaware limited liability company
and Palmolive Facade, LLC, a Delaware limited liability company, dated June 11,
2003 and Recorded with the Cook County Recorder of Deed on August 18, 2003 as
Document Number 0318732050, is incorporated herein as if such document was
attached hereto as Exhibit D.
461545/C/10
 
Ex. D-1
 
EXHIBIT E
INTENTIONALLY OMITTED
461545/C/I 0
 
Ex. E-I
 
EXHIBIT F
WORK LETTER
 
1. Definitions. Terms which are defined elsewhere in this Lease shall have the
same meanings in this Work Letter. Terms which are defined in this Work Letter
shall have the same meanings elsewhere in this lease. In addition to the terms
defined elsewhere in this Work Letter, the following terms shall have the
following meanings:


A.    "Construction Loan" means any loan made to or for the benefit of Landlord
or any of its beneficiaries for the purpose of financing the development of the
Property.


B. "Landlord's Construction Allowance" means the sum of $25.00 for each square
foot of Premises Floor Area to be used only for design and architectural fees,
construction costs, moving expenses, telephone and computer cabling and related
equipment, and furniture.


2. The Tenant's Work. Except for the Landlord's Work, which the parties
acknowledge will be performed by Landlord at its expense, all work necessary or
desirable in order to prepare the Premises for initial occupancy by Tenant (the
"Tenant's Work") shall be completed by Tenant. Landlord shall provide the
following in connection with the Tenant's Work, but the cost thereof shall be
paid by Tenant as a part of the cost of the Tenant's Work: temporary water,
electrical power, toilet facilities, garbage hoppers and disposal; provided,
however, that during such period of time that Landlord and Tenant are both
working in the Premises (except for Landlord's Work on or in the elevator, the
staircase or the first floor lobby) and the foregoing cannot be separately
metered or clearly and obviously allocated, the foregoing costs shall be borne
equally by Landlord and Tenant. Tenant shall cause all architectural,
engineering and construction drawings, plans and specifications, including
heating, ventilating, air conditioning, plumbing, fire protection, life safety
and electrical plans for the Tenant's Work ("Tenant's Plans and Specifications")
to be completed by The Environments Group ("Tenant's Architect," which architect
Tenant represents is duly licensed and registered architects and engineers) and
delivered to Landlord for its approval. Tenant's Plans and Specifications for
the Tenant's Work shall be delivered to Landlord no later than July 15, 2004.
Tenant's Plans and Specifications shall be "fully coordinated" and the
mechanical and engineering sections thereof shall be prepared by WMA Consulting.
Tenant's Plans and Specifications and all changes therein shall be subject to
Landlord's prior written approval, which shall not be unreasonably withheld,
delayed or conditioned. Landlord shall review Tenant's Plans and Specifications
(or revised versions thereof) and issue its written approval or rejection
thereof within ten (10) business days after receipt thereof. If Landlord rejects
the proposed Tenant's Plans and Specifications (or revised versions thereof),
Landlord shall indicate in reasonable detail the reasons for rejection. The
entity reasonably approved by Landlord to whom Tenant awards the general
contract for the Tenant's Work shall become the "Tenant's Contractor". Landlord
hereby approves Leopardo Construction to effect Tenant's Work. The Tenant's Work
shall be done only by Tenant's Contractor, in a first-class, workmanlike manner,
using only good grades of materials, in accordance with the Lease and this Work
Letter, Landlord's insurance requirements and with all applicable governmental
laws, ordinances, codes, rules and regulations
 
461545/C/10
 
Ex. F-1
 
and in accordance with Tenant's Plans and Specifications and changes therein
which have been approved by Landlord as provided herein. In no event shall
Tenant be required to pay to Landlord any administrative or construction
supervision fee. The Tenant's Work shall not commence until the later of (i) the
Access Date, and (ii) the date Tenant's Contractor has delivered to Landlord a
copy of the building permit issued by the City of Chicago for the Tenant's Work
and evidence of insurance (naming Landlord as an additional insured), both of
which are reasonably satisfactory to Landlord in all respects. Tenant covenants
and agrees that all contractors and subcontractors at any tier performing any
construction, repair, refurbishment or restoration, including, without
limitation, tenant improvements, build-out, alterations, additions,
improvements, renovations, repairs, remodeling, painting and installations of
fixtures, mechanical, electrical, plumbing, data, security, telecommunication,
low voltage or elevator equipment or systems or other equipment, or with respect
to any other construction work in, on, or to the Property shall: (i) be bound by
and signatory to a collective bargaining agreement with a labor organization (a)
whose jurisdiction covers the type of to be performed on the Property, and (b)
who is affiliated with the Building and Construction Trades Department on of the
AFL-CIO; and (ii) each such contractor or subcontractor shall observe area
standards for wages and other terms and conditions of employment, including
fringe benefits. Upon completion of the Tenant's Work, Tenant shall deliver to
Landlord evidence of payment, contractors' affidavits and sworn statements, full
and final waivers of lien from contractors and subcontractors for labor,
services and materials and all other documents required by the holder of the
Construction Loan. Subject to Section 9.2 of the Lease, Tenant shall indemnify,
defend by counsel reasonably acceptable to Landlord and hold harmless Landlord,
Landlord's beneficiaries, the managing agent of the Property and their
respective contractors, agents, partners and employees and the Property of, from
and against any and all liabilities, losses, costs, charges, claims, damages,
liens, fees and expenses, including without limitation reasonable attorneys'
fees and expenses, relating to the Tenant's Work, unless caused by the
negligence or willful misconduct of Landlord, its agents, employees or
contractors. During such time that Landlord is performing work in the Premises
simultaneously with Tenant, Landlord shall indemnify, defend by counsel
reasonably acceptable to Tenant and hold harmless Tenant, Tenant's
beneficiaries, contractors, agents, and employees, of, from and against any and
all liabilities, losses, costs, charges, claims, damages, liens, fees and
expenses, including, without limitation, reasonable attorneys fees and expenses
relating to work performed by Landlord, unless caused by the negligence or
willful misconduct of Tenant, its agents, employees, or contractors. Landlord
shall permit Tenant and Tenant's Contractor to have reasonable access to the
Premises immediately upon the Delivery Date for purposes of constructing the
Tenant's Work, provided that Tenant and Tenant's Contractor shall abide by the
rules of the site applicable to all contractors, shall coordinate and schedule
their access to the Premises for labor and materials delivery through the
general contractor for the Building, or the managing agent of the Property, if
so directed by Landlord, and shall not unreasonably interfere with or delay the
work of the general contractor for the Building or any other contractor working
in connection with the Property. Any entry to the Property, the Building or the
Premises by or on behalf of Tenant or Tenant's Contractor prior to the
Commencement Date shall be under and subject to all of the terms and provisions
of the Lease, the same as if the Commencement Date had occurred, except that
Tenant shall not be obligated to pay any Rent prior to the Commencement Date. To
the extent not prohibited by law, all entry to the Property, the Building or the
Premises by or on behalf of Tenant or Tenant's Contractor prior to the
Commencement Date shall be solely at the risk of Tenant and Tenant's
461545/C/10
 
Ex. F-2
 
Contractor, and Landlord, Landlord's beneficiaries, the managing agent of the
Property and their respective agents, partners and employees shall not be liable
in any way, and Tenant hereby waives and releases them from any liability, for
any injury or damage to or theft, robbery, pilferage, loss or loss of the use of
any property of Tenant, Tenant's Contractor or any other person or entity or any
of the Tenant's Work in or about the Premises or the Property which occurs
during such period; provided however, Landlord, Landlord's beneficiaries, the
managing agent of the Property and their respective agents, partners and
employees shall be liable, and
Tenant does not waive or release them from liability, for their respective
negligence or willful misconduct which occurs during such period and causes any
injury to property or injury or death of any person. The foregoing waiver and
release of claims shall be in addition to and shall not limit or be limited by
any other releases or waivers of claims in this lease.


3.    Intentionally omitted.


4. Payment for Tenant's Work. Except as provided in Paragraph 5 of this Work
Letter, Tenant shall pay the cost of all the Tenant's Work, including without
limitation the cost of all items necessary or desirable to complete the Tenant's
Work, such as the fees and expenses arising out of the preparation of Tenant's
Plans and Specifications, the fees and expenses of Tenant's Contractor and the
cost of the items described in the second sentence of Paragraph 2.


5. Landlord's Construction Allowance and Payment for Tenant's Plans
and Specifications. Landlord shall pay to Tenant Landlord's Construction
Allowance as follows: Installments of Landlord's Construction Allowance shall be
paid out of disbursements of Landlord's Construction Loan pro rata, on the basis
of the total estimated cost for the Tenant's Work and Tenant's Plans and
Specifications, as costs are incurred by Tenant for such Tenant's Work and
Tenant's Plans and Specifications; provided, however, it shall be a condition to
the obligation of Landlord to pay amounts pursuant to this Paragraph 5 that
Tenant shall have provided Landlord with appropriate requests for payment,
invoices, contractors' affidavits and sworn statements, contractors' and
subcontractors' lien waivers, and other documents as may be reasonably required
(i) by Landlord or the holder of the Construction Loan to demonstrate the
correctness of the amount requested by Tenant, (ii) to induce the issuer of the
policy of title insurance insuring the lien of the mortgage that secures the
Construction Loan to issue an endorsement to the policy of title insurance
insuring the lien of such mortgage to be subject to no mechanics' liens or
claims therefor resulting from the Tenant's Work and (iii) to satisfy any other
conditions as may be reasonably imposed by the holder of the Construction Loan.
Upon completion of the Tenant's Work, and provided that Tenant has satisfied all
of the conditions for payment of Landlord's Construction Allowance described in
this Paragraph 5 and has taken possession of all of the Premises for purposes of
conducting its business, Tenant shall be entitled to apply any portion of
Landlord's Construction Allowance not timely previously paid to the next
installment(s) of Rent coming due thereafter until such unpaid portion is
applied in full; provided that Tenant shall not be entitled to make such
application against an installment of Rent, if at the time such installment is
due Tenant is in default under this lease (beyond applicable notice and cure
periods).


Upon completion of the Tenant's Work, and provided that Tenant has satisfied all
of the conditions for payment of Landlord's Construction Allowance described in
this Paragraph
461545/C/1Q
 
Ex. F-3
 
5 and has taken possession of all of the Premises for purposes of conducting its
business, Tenant may elect, upon written notice thereof to Landlord delivered
within three (3) months after the Commencement Date, to apply any portion of the
Landlord's Construction Allowance not needed for the payment in full of the cost
of Tenant's Work and Tenant's Plans and Specifications (such amount being
hereinafter referred to as the "Balance") towards the cost of moving,
installation of telephone, data systems and cabling, furniture, plans and
specifications and professional services, to the extent the same are related to
this Lease or Tenant's moving into the Premises, or until the Balance is applied
in full.


Landlord shall reimburse Tenant for out-of-pocket costs approved by Landlord in
writing in a sum not to exceed $0.08 per square foot of Premises Floor Area
incurred by Tenant for part of the architect's costs of the initial space plans
for the Premises, and an amount not to exceed $0.04 per square foot of Premises
Floor Area for up to three (3) revisions, provided that each such revision was
approved by Landlord (collectively "Space Planning Allowance"). Landlord shall
pay to Tenant each such component of the Space Planning Allowance within thirty
(30) days after Landlord's receipt of evidence of full payment by Tenant for
such respective items and a lien waiver indicating full payment of the
architect's fees.
 
6. Additional Rent. All amounts payable by Tenant to Landlord under this Work
Letter shall be deemed Additional Rent under the Lease and upon any default
(beyond applicable notice and cure periods) in the payment of such Additional
Rent, Landlord shall have all of the rights and remedies provided in the Lease.
 
7. Incorporation by Reference. The terms and provisions of the Lease, to the
extent that they are applicable to this Work Letter, are incorporated herein by
reference. The provisions of this Work Letter supplement and are specifically
subject to all of the provisions of the Lease.
461545/C/10
 
Ex. F-4
 
IN WITNESS WHEREOF, the parties have executed this Work Letter Agreement as of
     )2004.
TENANT:


THE PRIVATEBANK AND TRUST COMPANY, Address:
[Missing Graphic Reference] 
an Illinois b. • g association
10 N. Dearborn
Chicago, Illinois 60602
Attn: Chief Financial Officer
 
LANDLORD:


PALMOLIVE BUILDING RETAIL, LLC, a    Address: Delaware limited liability company
c/o Draper and Kramer, Incorporated
By: PALMOLIVE BUILDING MANAGER, LLC,    33 W. Monroe Street, Suite 1900
Its Manager    Chicago, IL 60603
Attn: Forrest D. Bailey, President
By: Draper and Kramer, Incorporated,
Its Manager
[Missing Graphic Reference] 
'\ \
461545/C/10
 
Ex. F-5
 
EXHIBIT G
JANITORIAL SERVICES
461545/C/10
 
Ex. G-1
 

     
K I M C O C O
4V
 
R P Q R A T t Q N
 
     
 
EXHIBIT A*- CLEANING SPECtFICATfOh1
 
 
GENERAL. PRIVATE
OFFICE. LOr3OV.
UMILY.
 
   
L(urvGi. auht.tu
1,
Empty %-atebaskts,
are EAS
 
2.
 
empty and tamp clestn aslt tray; t' h as required.
 
 
3.
 
Dust all furniture, including desks, chairs, tables.
 
 
4.
 
Dttst till exposed filing cabinets, boo uses and shel+rcs.
 
 
5.
Dust all telephwies.
 
 
6.
 
Clean and sanhize thinldng fountains.
 
 
7.
Spot clean desk tops, (Client paper on desks, Fling cabinets, etc„ are not to be
disturbed.)

8. Spot clean reception lubby glass, Including front door,
9• Cleats and scrvtce Sand urns; sand artd screens to be furnished by client.
 
V,6BUY.,
 
I. Clean and sanitize teleplwnes.
2. Lows dust all horizontal surfaces to hand height irtcluding sills, ledges.
moldings, shelves, picture frames, ducts, radiators.
3. Clean entire desk tops.
4. Remove fingerprints from doors, frames, light switches, kick and push plaits,
handles, railings.
5. Clean and polish bright metal to hand height.
 
MONTH LY:
I, High dust ahme hand height all horizontal surfaces, Including shelves,
moldings, ledges, pipes, ducts, heating outlets, etc,
?, Wash alt twastebaskots.
3. Dust blurds.
QUARTE1U
 
I. Clean and polish furniture, Including dealt•, chairs, cabinets.
 
TRASH    DA Ift`:
 
1. Remove all waste and transport to designated area.
 
r l a S r    i ~    r d a r• t s S I 7
 
 
C, •r' A
 
 
%aIFre,N
 
A 6 c
 
rc I M G O C O R P O R A T I O N
 
i
 
FLOORS -    0A12
RtiIW9.T
ANDNANO    1. Dgdoatorf p.
1. r*rnp    msmiacarshluarm.
3. DmnpmopIndwddmmdngmcd.
 
1. Spaybudopmmu,IddUftk„adhdeOfdela. MOMRLY:
1. RrAn6hbaulnWnrlegwupraaGLa    . DLM1:9IIiUAL0


I. Strip, dean, ronis smd oiachine Midi.
a. raarland w+~h bao4.omda. AS REQUDUP .


1. Daplp mop. 2 R mOSelym.
 
CARPasS    NIM
 
1. YaflnlmOJafJlafaa.
 
WEEKG`
1. Dual rscuWn CUR stca4 rmnara~ dge, dc.
 
AS REQUIRED.
1. lropeafor" andI1a . Rmlamom°kn+1aP°nladrain,ApM''We. £Araslx
-n; a lizgavt% sill be bald Id Stn mu 2. RuraARum.
AS DIRECTED (En sA CmO:
 
1. Maddneshampoo.
 
     Ir    a    ..u a•.a,aa.caa
 
Jut 08 04 1O:lOa    Draper Krimstr    3123371023    p.3 K I_~yG -
C O R P O Q A, r, O N
 
FURNIrunE    MOtlT 2
 
1. YSrultm tfow.
2. Dump dnn (Plasdc), 3. D2mp tkm O=dor).
 
WASHROOMS    DAILY.
 
1. Clan, ssnlhae end polish all alrrooua &I- ft hrludlns bikA by Ss, Urinal,
hand bums. 2. CImosnd$ liaaORushAnsphdrunandormfaroudn. 3. USIA and p02db
lldlromefinnp.
 
,L Clan. and anolAze 0500
5. Clean and Polish ad OW "d 4rd"
& Em" aaconldnersanddapopls,IOUmlnornas,cyulrrd, 7. Wsahandan
anadoriorordlcOnrlnen E, bmppondttnldzallnariaof %niUryconlalocr, 9. Dust =W
pftnt
ld, P
I l. fdal all dlspensas b maadmum 2n1D--rapkln, smp, dmtG marl, lorr IAn rovaa,
CUPS.
KUPPEe to be f)MbOAd b; dims
W2m3r.
 
I. Spot cl-Mitalp,Wdons.
2. RtmorcflnpspAdufto lours,hnlnes,lighteµVtches,ldekw,dpushpflto,hvnd{¢s,Cc 3.
Loa dust allhoriwntaJ,urh4ssolcandhelpkllnrJUdmgsilh,mddings,ledges,aMcn,
fr+mcs, dung heAungoullcn,
MOYNX
 
1. Wad. andaunlrhrrnelallaudllona.
Z. Htghdossaharchood helghiaflhoriunulsurfues, udizgahelsp,ledge,moldlngs,
pipes, duds, hnung oulieu.
 
as
 
K I M C p
C G R P 0 It A T 1 O N
 
[Missing Graphic Reference] 
 
EXHIBIT A-CLEANING SPECIFICATIONS.,
 
LUNCHROOM
 
DAtIY:
 
I, Wash and sanitize table logs, damp clean :+tuts and backs of chairs.
3. Clean, polish and reflll napkdn holders.
3. Cmpty wtd damp clean ash trays: wish as requirud. 4. Empty all contalner and
disposals; sanitize interior. 9. 1iash and sanitl a ruerior of aft containers.
6. Clean find sanitize drinking fountains.
WEEKLY.,
 
I \Vash pedtatals or less.
2. ltcmove fingerprints from doors, frsuL,, light switches kick and push plaits.
grid Itandlea.
3. Low dust all hariioa W surfaces to hand height, including sills, moldings,
ledges, shelves. frames, ducts, heating outlets.
 
MONTHLY.
 
s-rAIRWAYs
 
DAILY
 
1. High dust above hand height all horizontal surfaces, including shrives,
lerlgeti, inuldings, pipes, ducts and heating outlets.
2. Wash and sanitize chairs.
 
1. Dust and;'or wash hand rails.
2. Sweep stairs completely, making sure all corners are clean; wet mop weha:n
necessary,
 
r-LEVATORS
 
DAILY:
 
3. Keep wall around signal button clean.
I . Dust and rub down elevator doors; inside and outside.
j. Dust and rub Own walls, metal work in etev-atnr cabs: pollshlru aortal
surfaces, 4. Vacuum all elevator door tracks and keep surfaces clean.
5. Properly maintain floors of all elevator cabs; if carpeted, remove cnluble
spots which safcfc respond to standard spotting procedures without the risk of
injury to color or fabric
 
F I 11 S Y    I N
r K 41 f t b% 1 0 N •s L
N 4 I s T f. Y ., S ,~ r
4
 
EXHIBIT H SIGNAGE
461545/C/10
 
Ex. H-1
 
[Missing Graphic Reference] 
TENANT D (36'x2')




ST. JOHN KNITS
(3' UN)
 
POUSHED NICKEL INLAY PANEL


ELIZABETH ARDEN (36'X60')
 
LOUIS VUITTON (36'X60')
 
LOMOS VU IFON
 
c rn I
 
0 N
 
az
 
[Missing Graphic Reference] 
CORNER SIGNAGE PIECE
SCALE: 1/4' = i'-o'
 
BOOTH HAN S EN
 
Booth Hansen Associates Architects/Planners 555 S. Dearborn Street Chicago, IL
6o6o5
 
 
PALMOLIVE BUILDING 9i9 N. Michigan Ave. Chicago, IL
 
MARCH 22, 2004
 
 
Michigan Ave. & Walton St. Signage
 
SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT


THIS AGREEMENT made this 2-7- "b day of July, 2004, among COLUMN FINANCIAL,
INC., a Delaware corporation, its successors and assigns (hereinafter referred
to as "Lender"), THE PRIVATEBANK AND TRUST COMPANY, an Illinois banking
association (hereinafter referred to as "Tenant"), and PALMOLIVE BUILDING
RETAIL, LLC, a Delaware limited liability company (hereinafter referred to as
"Landlord").


STATEMENT OF BACKGROUND:


Landlord and Tenant have entered into a certain lease (hereinafter referred to
as the "Lease") dated July '2 2_ , 2004, relating to the premises set forth in
Exhibit "A" attached hereto and by this reference made a part hereof
(hereinafter referred to as the "Premises") which described in, or are a part
of, the property described in Exhibit "B" attached hereto and by this reference
made a part hereof. Lender has made or has committed to make a loan to Landlord,
or to Landlord's successor in interest, in the approximate principal amount of
$27,500,000.00 secured by a mortgage or security deed (hereinafter referred to
as the "Mortgage") and an assignment of leases and rents from Landlord to Lender
covering certain property described therein (the "Property") including the
Premises. Tenant has agreed that the Lease shall be subject and subordinate to
the Mortgage held by Lender, provided Tenant is assured of continued occupancy,
use and enjoyment of the Premises under the terms of the Lease;
STATEMENT OF AGREEMENT:
 
For and in consideration of the mutual covenants herein contained, the sum of
Ten Dollars ($10.00) and other good and valuablee considerations, the receipt
and sufficiency of which are hereby acknowledged, and notwithstanding anything
in the Lease to the contrary, it is hereby agreed as follows:
 
1. Lender, Tenant and Landlord do hereby covenant and agree that the Lease with
all rights, options (including options to acquire or lease all or any part of
the Premises), liens and charges created thereby, is and shall continue to be
subject and subordinate in all respects to the Mortgage and to any renewals,
modifications, consolidations, replacements and extensions thereof and to all
advancements made thereunder.
 
2. Lender does hereby agree with Tenant that, in the event Lender becomes the
owner of the Premises by foreclosure, conveyance in lieu of foreclosure or
otherwise, so long as Tenant is not in default under the Lease beyond applicable
notice and cure periods, (a) the Lease shall continue in full force and effect
as a direct Lease between the succeeding owner of the Property and Tenant, upon
and subject to all of the terms, covenants and conditions of the Lease, for the
balance of the term of the Lease (and any renewals or extensions thereof in
accordance with the provisions of the Lease or as otherwise agreed to by
Landlord and consented to by Lender), and Lender (or its successors or assigns)
will not disturb Tenant's use, possession and enjoyment of the Premises, and (b)
the Premises shall be subject to the Lease and Lender shall recognize Tenant (or
its successors or assigns) as the tenant of the Premises for the remainder of
the term of the Lease (and any renewals or extensions thereof in accordance with
the provisions of the Lease or as otherwise agreed to by Landlord and consented
to by Lender) in accordance with the provisions thereof and Lender will accept
the attornment of Tenant; provided, however, that Lender shall not be subject to
any claims, offsets or defenses which Tenant might have against any prior
landlord (including Landlord) (provided, however, Tenant shall be entitled to
any rent abatements or offset rights
1
NGEDOCS: 010529.0011:1044397.3 7/7/04
 
expressly provided for in the Lease), nor shall Lender be liable for any act or
omission of any prior landlord (including Landlord), nor shall Lender be bound
by any rent or additional rent which Tenant might have paid for more than the
current month (provided that regular monthly installments of Tenant's Share of
Ownership Taxes and Tenant's Share of Common Area Charge under Sections 3.3 and
3.4 of the Lease, respectively, shall not be deemed to be prepayments of
Tenant's obligations regarding Ownership Taxes or Common Area Charge) or any
security deposit or other prepaid charge paid to any prior landlord (including
Landlord), nor shall it be bound by any amendment or modification of the Lease
made without its written consent (provided, however, Lender shall be bound by
any amendment or modifications made by a previous landlord prior to the
effective date hereof). Nothing contained herein shall prevent Lender from
naming Tenant in any foreclosure or other action or proceeding initiated by
Lender pursuant to the Mortgage to the extent necessary under applicable law in
order for Lender to avail itself of and complete the foreclosure or other
remedy.
 
3. Tenant does hereby agree with Lender that, in the event Lender becomes the
owner of the Premises by foreclosure, conveyance in lieu of foreclosure or
otherwise, then Tenant shall attorn to and recognize Lender as the landlord
under the Lease for the remainder of the term thereof (and any renewals or
extensions thereof in accordance with the provisions of the Lease or as
otherwise agreed to by Landlord and consented to by Lender), and Tenant shall
perform and observe its obligations thereunder, subject only to the terms and
conditions of the Lease and this Agreement, and Lender, subject to Lender's
rights under this Agreement and the limitations of Lender's liability set forth
herein, agrees that Lender shall be bound by the terms and conditions of the
Lease for the remainder of the term thereof (and any renewals or extensions
thereof in accordance with the provisions of the Lease or as otherwise already
agreed to by Landlord and consented to by Lender). Tenant further covenants and
agrees to execute and deliver upon request of Lender an appropriate agreement
confirming the foregoing to Lender and any subsequent titleholder of the
Premises. Notwithstanding the foregoing, Tenant shall not be required to pay
rent to any successor unless and until Tenant has received a notice from Lender
or its successor notifying Tenant of Lender's or such successor's right to
receive such payment. Landlord waives and releases any claim it may have against
Tenant for any sum paid by Tenant to Lender or any successor pursuant to any
such notice. Tenant may conclusively rely upon any written notice Tenant
receives from Lender notwithstanding any claims by Landlord contesting the
validity of any term or condition of such notice, including any default claimed
by Lender, and Tenant shall have no duty to inquire into the validity or
appropriateness of any such notice.
 
4. Tenant acknowledges that Landlord will execute and deliver to Lender an
assignment of the Lease as security for said loan, and Tenant hereby expressly
consents to such assignment. Tenant agrees to deliver to Lender copies of any
notices of default(s) delivered by Tenant to Landlord under the Lease; Lender
shall have the same right to cure such default(s) as is provided to Landlord
under the Lease.
 
5. Lender shall have no obligation or incur any liability with respect to the
construction or completion of the improvements in which the Premises are located
or for completion of the Premises or any improvements for Tenant's use and
occupancy; provided, however, that if Lender or any other subsequent purchaser
of the Property succeeds to the interest of Landlord or any successor of
Landlord (Lender or such other purchaser may hereinafter be referred to as
"Purchaser"), then after succeeding to Landlord's interest under the Lease, any
Purchaser or successor owner fails or refuses to perform or complete any such
initial work or installations which Landlord would have been obligated to
perform and complete or fails or refuses to make any loan or
2
NGEDOCS: 010529.0011:1044397.3 7/7/04
 
contribution towards initial work which are required to be made by Landlord,
Tenant shall be entitled to exercise any and all remedies provided to Tenant by
the Lease or in equity or at law for a failure by Landlord to perform or
complete any such initial work or installations or to make such loan or
contribution. Lender shall have no obligations nor incur any liability with
respect to any warranties of any nature whatsoever, including, any warranties
respecting use, compliance with zoning, hazardous wastes or environmental laws,
Landlord's title, Landlord's authority, habitability, fitness for purpose or
possession. In the event that Lender shall acquire title to the Premises or the
Property, Lender shall have no obligation, nor incur any liability, beyond
Lender's then equity interest, if any, in the Property, and Tenant shall look
exclusively to such equity interest of Lender, if any, in the Property for the
payment and discharge of any obligations or liability imposed upon Lender
hereunder, under the Lease or under any new lease of the Premises.


6. If any portion or portions of this Agreement shall be held invalid or
inoperative, then all of the remaining portions shall remain in full force and
effect, and, so far as is reasonable and possible, effect shall be given to the
intent manifested by the portion or portions held to be invalid or inoperative.
 
7. This Agreement shall be governed by and construed in accordance with the laws
of the State in which the Property is located.
 
8. Lender shall not, either by virtue of the Mortgage, the Assignment of Leases
or this Agreement, be or become a mortgagee in possession or be or become
subject to any liability or obligation under the Lease or otherwise until Lender
shall have acquired the interest of Landlord in the Premises, by foreclosure or
otherwise, and then such liability or obligation of Lender under the Lease shall
extend only to those liability or obligations accruing as of the date that
Lender has acquired the interest of Landlord in the Property as modified by and
subject to the terms of this Agreement.
 
9. Any and all notices, elections, approvals, consents, demands, requests and
responses thereto ("Communications") permitted or required to be given under
this Agreement shall be in writing and shall be deemed to have been properly
given and shall be effective upon the earlier of receipt thereof or deposit
thereof in the United States mail, postage prepaid, certified with return
receipt requested, to the other party at the address of such other party set
forth hereinbelow or at such other address within the continental United States
as such other party may designate by notice specifically designated as a notice
of change of address and given in accordance herewith; provided, however, that
the time period in which a response to any Communication must be given shall
commence on the date of receipt or rejection thereof; and provided further that
no notice of change of address shall be effective with respect to Communications
sent prior to the time of receipt thereof. Any notice, if given to Lender, must
be addressed as follows, subject to change as provided hereinabove:


Column Financial, Inc.
11 Madison Avenue, 5th Floor New York, NY 10010 Attn: Edmund Taylor
 
3
NGEDOCS: 010529.0011:1044397.3 7/7/04
 
and, if given to Tenant, must be addressed as follows, subject to change as
provided hereinabove:


The PrivateBank and Trust Company 10 North Dearborn Street Chicago, IL 60602
Attn: Chief Financial Officer


and, if given to Landlord, must be addressed as follows, subject to change as
provided hereinabove:


c/o Draper and Kramer, Incorporated 33 West Monroe; Suite 1900 Chicago, IL 60603
Attn: Forrest D. Bailey, President


10. This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, legal representatives, successors,
successors-in-title and assigns. When used herein, the term "landlord" refers to
Landlord and to any successor to the interest of Landlord under the Lease. The
term "Lender" refers to Lender and to any successor-in-interest of Lender under
the Mortgage.
[signature page follows] 4
NGEDOCS: 010529.0011:1044397.3 7/7/04
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
as of the date first above written.


LENDER:


Signed, sealed and delivered    COLUMN FINANCIAL, INC.
in the presence of:    a Delaware corporation
Unofficial Witness
 
(CORPORATE SEAL)
Unofficial Witness
TENANT:
[Missing Graphic Reference] 
Signed, sealed and delivered in the presence of:
 
[Missing Graphic Reference] 
no
[Missing Graphic Reference] 
 
THE PRIVATEBANK AND TRUST COMPANY, an Illino s nking association,




By: /    f Name: Title:    C    
(CORPORATE SEAL) LANDLORD:


PALMOLIVE BUILDING RETAIL, LLC, a Delaw e lima I ility company


By:
 
(CORPORATE SEAL)
 
5
[Missing Graphic Reference] 
NGEDOCS: 010529.0011:1044397.3 7/7/04
 
STATE OF
 
-''4~ j (12; CS
)
 
   
 
COUNTY OF
 
A
 
)SS:
)

in and for said County and State, personally appeared
, of COLUMN FINANCIAL, INC., a Delaware corporation, LENDER in the foregoing,
and s)he acknowledged that (s)he did sign said instrument for and on behalf of
said corporation, as the voluntary act and deed of said , for all the uses and
purposes therein mentioned.
 
BEFORE ME, a Notary Public
IN TESTIMONY WHEREOF, I have hereunto subscribed my name and affixed my notarial
seal on this ~a- day of Lu_, 2004:
 
OFFICIAL. SEAL JANE E. PRICE
 
ON EXPIRES F1Ll MY COMMISSI5.
 
STATE OF    L
)
)SS: COUNTY OF    C~ 1    )
Notary Public
Commission Expiration Date:    Ig/aw-)
 
     ~Jr/-,~ t 0-)1, C-L    
ORE ME, a Notary Public in and for said County and State, personally appeared
, of THE PRIVATEBANK AND TRUST COMPANY, an Illinois banking association, TENANT
in the foregoing, and (s)he acknowledged that (s)he did sign said instrument for
and on behalf of said association, as the voluntary act and deed of said the
uses and purposes therein mentioned.
 
IN TESTI NY WHEREOF I have hereunto subscribed my name and affixed my notarial
seal on this    day of ~JQ L-/ , 2004.
 
, for all
 
[Missing Graphic Reference] 
 
y    P tar Public
 
6
-0
ommissi Expiration Date: ~, /d'-0.5,


"OFFICIAL SEAL
YVONNE T HEYDEN
Notary Public, State of Illinois ~, ;. My Commission Expires 7/18/05
 
NGEDOCS: 010529.0011:1044397.3 7/7104
 
STATE OF
)
 
COUNTY OF
)SS:
)

BEFORE ME, a Notary Public in and for said County and State, personally appeared
, of PALMOLIVE BUILDING RETAIL, LLC, a Delaware limited liability company,
LANDLORD in the foregoing, and (s)he acknowledged that (s)he did sign said
instrument for and on behalf of said company, as the voluntary act and deed of
said     , for all the uses and purposes therein mentioned.
 
IN TESTIMONY WHEREQF, I have hereunto subscribed my name and affixed my notarial
seal on this a 1 '~4 day of ~TWty , 2004.
 
"OFFICIAL SEAL"
 
PATRICIA VILLA,
NOTARY PUBLtUSTA-; E Ur ;LLINOIS
MYCOMiM SSi0 LX P! tLS;-21.0;
 
7
NGEDOCS: 010529.0011:1044397.3 7/7/04
 
 
6Da5;(A-,,
Notary Public
Commission Expiration Date: 3(2t /d--)
 
